~  "-· RECEIVED IN    •
                                                         .;,
                                                         ~                        .WR-82,831-01
                                                                    COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                             AUSTIN, TEXAS
                                                                  Transmitted 3/11/2015 4:50:31 PM
       March 12,2015                                                Accepted 3/12/2015 9:04:46 AM
                                                                            '         ABELACOSTA
                                  NO. WR-82,831-01                                            CLERK
    ABELACOSTA,CLERK
                                 IN THE
                       COURT OF CRIMINAL APPEALS                              FILED IN
                                OF TEXAS                            COURT OF CRIMINAL APPEALS

                                                                             JUL 29 2G15

                           IN RE LUIS SOLIS-GONZALEZ                      Abel Acostc;t. Clerk



              THE STATE'S (REAL PARTY IN INTEREST) RESPONSE
              TO RELATOR'S PETITION FOR WRIT OF MANDAMUS


                  TRIAL COURT CAUSE NUMBER 20120D04103
           IN THE 243rd DISTRICT COURT OF EL PASO COUNTY, TEXAS


                                         JAIME ESPARZA
                                       · DISTRICT ATTORNFfKis document contains some
                                         34th JUDICIAL DIS~~l' ti:at are of poor quality
                                                               at the time of imaging.
                                        LILY STROUD
                                        ASST. DISTRICT ATTORNEY .
                                        DISTRICT ATTORNEY'S OFFICE
                                        201 EL PASO COUNTY COURTHOUSE
                                        500 E. SAN ANTONIO
                                        EL PASO, TEXAS 79901
                                        (915) 546-2059 ext. 3769
                                        FAX (915) 533-5520
                                        EMAIL lstroud@epcounty.com
                                        SBN 24046929

                                        ATTORNEYS FOR.THE STATE

                           The State requests oral argument.


                                                          IEJLJECftONIIC
                                                                UCC(Q)Im
                       •                                    •
                     IDENTITY OF PARTIES AND COUNSEL

         Relator - Luis So lis-Gonzalez, represented in this mandamus proceeding

and underlying criminal case by Joe A. Spencer, Jr., 1009 Montana Avenue, El

Paso, Texas 79902, and Joshua C. Spencer, 1009.Montana Avenue, El Paso, Texas

79902.

         Respondent- Honorable Luis Aguilar, Judge, 243rct District Court of El

Paso County, Texas, 500 E. San Antonio Ave., 91h Floor, El Paso, Texas 79901.

         Real Party in Interest- The State of Texas, District Attorney, 341h Judicial

District, represented in this mandamus proceeding by District Attorney Jaime

Esparza and Assistant District Attorney Lily Stroud, 201 El Paso County

Courthouse, 500 E. San Antonio, El Paso, Texas 79901, and represented in the

underlying criminal case by District Attorney Jaime Esparza and Assistant District

Attorneys Denise ButterWorth and James Montoya, 201 El Paso County

Courthouse, 500 E. San Antonio, El Paso, Texas 79901.




                                            11
                     •                                    •
                             TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL                                                    11


INDEX OF AUTHORITIES                                                            V-Vl


STATEMENT OF THE CASE                                                          Vll-IX


STATEMENT OF FACTS                                                              1-14

STATE'S RESPONSE TO RELATOR'S PETITION FOR WRIT OF
MANDAMUS: Article 38.43 only mandates the testing of biological evidence
as defmed by subsection (a), and the trial court is afforded discretion as the
"gatekeeper" in determining whether the State has rebutted the presumption
that any biological material the defendant requests to be tested constitutes
biological evidence required to be tested. In this case, the trial court's initial
order granting the State's request for DNA testing did not constitute a
determination that the evidence the State sought, on its own initiative, to be
tested was biological evidence required to be tested under subsection (i).
Additionally, the record is devoid of any specific request by So lis-Gonzalez
for DNA testing of certain untested biological materiaL But even assuming,
arguendo, that Solis-Gonmlez made any such a request, the State sufficiently
rebutted any presumption that tlltere existed untested biological material that
constituted biological evidence required to be tested. Consequently, the trial
court did not abuse its discretion, or violate a ministerial duty, in determining
that, in the absence of biological evidence required to be tested, it would not
further delay Solis-Gonmlez's triaL                                                15

ARGUMENT AND AUTHORITIES                                                       15-49

PRAYER                                                                            50

SIGNATURES                                                                     50-51

CERTIFICATE OF COMPLIANCE                                                         50




                                         lll
                 •                    •
CERTIFICATE OF SERVICE                                 51

APPENDICES A-L                ATTACHED TO END OF RESPONSE




                         IV
                       •                                        •
                             INDEX OF AUTHORITIES ·

STATE CASES

Bell v. State, 90 S.W.3d 301 (Tex.Crim.App. 2002) ..................... 44, 47

Bennett v. Paxson, 932 S.W.2d 81 (Tex.App.-E1 Paso 1996,
or.ig. proceeding) .................................................. 16

Board ofPardons and Paroles ex rei. Keene v. Court ofAppeals
for the Eighth District, 910 S.W.2d 481 (Tex.Crim.App. 1995,
orig. proceeding) .................................................. 16

Chase v. State, 448 S.W.3d 6 (Tex.Crim.App. 2014).. . . . . . . . . . . . . . . . . . . 17-18

Getts v. State, 155 S.W.3d 153 (Tex.Crim.App. 2005) ................... 17-18

Pitts v. State, 916 S.W.2d 507 (Tex.Crim.App. 1996) ...................... 46

Prible v. State, 245 S.W.3d 466 (Tex.Crim.App.), cert. denied,
555 U.S. 833, 129 S. Ct. 54, 172 L. Ed. 2d 55 (2008) ...................... 43, 47

Rivera v. State, 89 S.W.3d 55 (Tex.Crim.App. 2002) ....................... 44

State ex rei. Healy v. McMeans, 884 S.W.2d 772 (Tex.Crim.App. 1994,
orig. proceeding) .................................................. 16

Texas Farmers Ins. Co. v. Cooper, 916 S.W.2d 698 (Tex.App.-El Paso
1996, orig. proceeding) ............................................. 16

Thieleman v. State, 187 S.W.3d 455 (Tex.Crim.App. 2005) .................. 46

Whitaker v. State, 160 S.W.3d 5 (Tex.Crim.App.), cert. denied,
543 U.S. 864, 125 S. Ct. 194, 160 L. Ed. 2d 106 (2004) ............... : .... 43, 47




                                              v
                            •                                            •
 STATE STATUTES

 TEX. CRIM. PROC. CODE art. 38.43(a) ................................ 19, 43

 TEX. CRIM. PROC. CODE art. 38.43(i) ................................ 18, 37

 TEX. CRIM. PROC. CODE art. 38.43(j). . . . . . . . . . . . . . . . . . . . . 20-22, 24-25, 35, 38

 TEX. CRIM. PROC. CODE art. 38.43(1) ................................... 31

 TEX. CRIM. PROC. CODE art. 38.43(m) ............................ 20,                              25~26


 SESSION LAWS

 Act of 2013, 83rd Leg., R.S., ch. 1349, § 3, 2013 Tex.Gen.Laws. 3587 .......... 18

 LEGISLATIVE MATERIALS

 ENROLLED BILL SUMMARY, Tex. S.B. 1292, 83rd Leg., R.S. (2013) ............. 27
      '                         '




 HOUSE RESEARCH ORGANIZATION, BILL ANALYSIS, Tex. S.B. 1292,
 83rd Leg., R.S. (May 20, 2013) ............................. 27-29, 35, 37, 43

 SENATE COMMITTEE REPORT, Texas Senate Committee on                   .
 Criminal Justice, Tex. S.B. 1292, 83rd Leg., R.S. (April11, 2013) .......... 24-26

 Tex. S.B. 1292 (introduced version) ...... ' ............................. 24

· Tex. S.B. 1292 (enrolled version). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25-26, 28




                                                    VI
                      •                                      •
                           STATEMENT OF THE CASE

       Luis So lis-Gonzalez, relator, was charged by indictment with capital murder

on August 28, 2012. See (tab A of relator's petition). On October 17, 2012, the

State filed notice of its intent to seek the death penalty. See (State's Appendix A).

The State subsequently filed, on or about April22, 2014, a ''Motion for DNA

Testing by the Texas Department of Public Safety, Crime Laboratory pursuant to

T.C.C.P., article 38.40," which the trial court granted. See (tabs B-C of relator's

petition). On May 13, 2014, the trial court entered a written order setting

September 1, 2014, as a deadline for the completion of that DNA testing. See (tab

D of relator's petition). On June 5, 2014, the DPS lab advised the trial court by

letter that it would be unable to complete the DNA testing by the court-ordered

deadline and requested an extension of time until June 1, 2015, to complete the

testing. See (tab E or relator's petition).

       On June 25, 2014, the trial court advised the parties of its intent to have a

pretrial hearing to determine the applicability of article 38.43, to address whether

the Legislature considered the delays the recent amendments to article 38.43

would cause the DPS lab, and to consider how those amendments would affect the
                                  \




" ... Speedy Trial rights of the accused and the State[.]" See (tab F of relator's

petition). The trial court held this pretrial article 38.43 hearing on October 2,

                                              Vll
                      •                                       •
2014, during which it heard evidence and argument. See generally (State's

Appendix B- reporter's record of the October 2, 2014, hearing). In a letter to the

defense on October 6, 2014, the trial court requested that the defense identify any

necessary piece of evidence it believed the State failed to submit for testing and to

provide the justification for such testing. See (State's Appendix C). The record is

devoid of the defense's response to this request.

      On January 9, 2015, the tria·l court entered a written order opining that

article 38.43 "... did not mandate that every single piece of evidence seized by law

enforcement in a [death-penalty case] must be forensically analyzed" and that the
                                           -
evidence presented by the State at the ·october 2, 2014, hearing, showing the DNA

results of evidence that had already been tested, demonstrated " ... substantial

compliance with the intent of the statute." See (tab G of relator's petition).

Explaining that So lis-Gonzalez had been instructed to identify any necessary piece

of evidence the State failed to submit for analysis and the justification for such

testing and that So lis-Gonzalez's response did not warrant further delay of his

trial, the trial court ordered that Solis-Gonzalez's.trial setting remain on the court's

docket for May 8, 2015.




                                           Vlll ·
                      •                                      •
      Alleging that the trial court violated a ministerial duty by refusing to delay
                                                                          '

his trial setting until after the DPS lab completed its DNA testing of all the

evidence submitted by the State, So lis-Gonzalez now seeks mandamus relief from

this Court.




                                           IX
                      •                                      •
                                STATEMENT OF FACTS

      The indictment in this case alleged that So lis-Gonzalez committed capital

murder by intentionally and knowingly causing the deathsofMarysol Saldivar,

Eric DeSantiago, and C.H during the same criminal transaction. See (tab A of

relator's petition). Specifically, the indictment alleged that Soli~-Gonzalez caused
                                                                                      \

Saldivar's death by striking her about the head with an unknown object, that he

caused DeSantiago's death by striking him about the head with an unknown object

and by stabbing him about the body with a knife, and that he caused C.H 's death

by strangling her with a ligature. See (tab A of relator's petition).

      In its initial motion for DNA testing, the State requested that the trial court

order the DPS lab to " ... test all items of evidence submitted by the El Paso Police

Department containing biological evidence for DNA comparison, pursuant to

T.C.C.P. Article 38.43." See-(tab B of relator's petition). In granting the State's
                                       /

motion, the trial court ordered the DPS lab to "... test all items submitted by the El

Paso Police Department containing biological evidence for DNA comparison."

See (tab C of relator's petition). The State's motion and the trial court's order do

not indicate that the State and the defense conferred, and agreed, about what

evidence contained biological material or that the trial court determined that any




                                           .1

                            /
                         •                                      •
evidence the State submitted for testing constituted biological evidence required to

be tested under article 38.43.

          In the trial court's May 13, 2014, order setting a deadline for the completion

of ti?-at DNA testing, the trial court, first noting that it had previously granted the

State's motion for DNA testing, further ordered that"... all DNA testing in

reference to [this case] be completed by September 1, 2014." See (tab D of

relator's petition).

          On June 5, 2014, the DPS lab advised the trial court, by letter, that it would

be unable to meet the September 1, 2014, deadline, explaining that it lacked the

resources to process the ''high volume" of evidence it received from the State by

the court-ordered deadline. See (tab E of relator's petition). The DPS lab

requested an extension of time until June 1, 2015, to complete that DNA testing.

See id.

          On June 25, 2014, the trial court advised the parties of its intent to have a

pretrial hearing to determine how article 38.43 would be applied in       Solis~


Gonzalez's case, to address whether the Legislature took into consideration the

delays the recent amendments to article 38.43 would cause the DPS lab, and to

consider how those amendments would affect the " ... Speedy Trial rights of the

accused and the State[.]" See (tab F of relator's petition). The trial court further

                                               2
                       •                                      •
advised the parties that it intended to also address the issue of whether " ... the State

of Texas is required to submit to a laboratory for forensic analysis, every piece of

biological evidence they seized at the crime scene." See id.

      At this pretrial article 38.43 hearing, which was held on October 2, 2014,

the prosecutor, during her opening comments, explained that the State had

submitted every piece of physical evidence that contained biological material to

the DPS lab for DNA testing, but opined that if the State and the defense could not

agree on what biological material was actually required to be tested, article 38.43

provided that the trial court hold a hearing to resolve that disagreement. See

(State's Appendix Bat 3-5). Defense counsel agreed with the prosecutor's

assertion that the defense was " ... asking that all evidence that contained biological

material be tested or screened for DNA" and that the parties could not agree on

what was required to be tested. (State's Appendix Bat 4-5).

      Before discussing the results of DNA testing that had been performed up to

that point, the prosecutor provided, without objection, a brief recitation of the facts

underlying Solis-Gonzalez's capital-murder prosecution. See generally (State's

Appendix B at 8-11 ). According to the prosecutor, officers with the El Paso
                                                        '


Police Department were dispatched to a residence on Bengal Street on May 31,

2012, where they found three-dead victims: (1) Eric DeSantiago, who was found in


                                            3
                     •                                      •
the kitchen with his face wrapped in duct tape and with bums on his chest,

numerous stab wounds, and blunt-force injuries to his head, (2) Marysol Saldivar,

who was found in the living room with blunt-force injuries to her head and stab

wounds, and (3) thirteen-year-old C.H, who was found in her upstairs bedroom

with a slight ligature mark on her neck and who was later determined to have died

from ligature strangulation. (State's Appendix Bat 9-10).

      The prosecutor related that after So lis-Gonzalez murdered his three victims,

he went to Mexico, taking Saldivar's truck and his biological four-year-old son,

L.S .. , who had been present during the murders, and that Solis-Gonzalez dropped

L.S. off with his (Solis-Gonzalez's) parents before leaving. (State'sAppendix B

at 10-11). The prosecutor further related that Solis-Gonzalez had told his parents

that he had committed the murders and that Solis-Gonzalez's father then,

cooperating with law enforcep}ent, returned L.S. to the United States and told the

police that So lis-Gonzalez had confessed to committing the murders. (State's

Appendix Bat 10).

      So lis-Gonzalez was ultimately apprehended at the United States-Mexico

border, where he turned himself in. (State's Appendix Bat 10). According to the

prosecutor, So lis-Gonzalez provided a statement to the police in which he

admitted to breaking into the victims' house earlier in the day and to later


                                           4
                      •                                     •
murdering DeSantiago and Saldivar. (State's Appendix Bat 10-11). The

prosecutor related that So lis-Gonzalez admitted to tying C.H up in L.S. 's room,

but denied killing her. (State's Appendix Bat 11).

      In summarizing the major categories of evidence collected, the prosecutor

explained that evidence had been collected from the Bengal Street home where the

murders occurred, that L.S. 's clothes had been collected when he was returned to

the United States, that evidence was collected from Saldivar's truck, that Solis-

Gonzalez's clothes were collected when he turned himself in, and that evidence

was collected during the autopsies of the three victims. (State's Appendix B at 11-

12). The prosecutor further advised the trial court that Nicholas Ronquillo, the

DNA section supervisor and technical leader for the E1 Paso DPS lab, had

represented to both her and defense counsel that the DPS lap was about halfway

through the DNA testing requested by the State. (State's Appendix Bat 23).

      The prosecutor then set out some of the DNA results the State had received

to date and provided photographs, the crime-scene video, and DPS lab reports, as

well as a spreadsheet setting out the DNA results, to the trial court for review.

(State's Appendix Bat 5-8,12-14, 49-51); (State's Appendices D-L). Specifically,

the prosecutor presented, in relevant part, the following specific DNA results,




                                           5
                     •                                    •
 which are set out below by EPPD evidentiary number, the description of the item

 from which swabs were taken, and the DNA results:

 JE-02:       Blood on handle of kitchen knife on kitchen counter at crime scene =
              mix of DNA from Solis-Gonzalez and DeSantiago. Blood on blade of
              kitchen knife on kitchen counter = mix of DNA from DeSantiago and
              low level of data on other component of mixture (State's Appendix B
             -at 14); (State's Appendices E-G).

JE-69:       Blood on blade of knife ill upstairs restroom = mix of DNA from
             Solis-Gonzalez and DeSantiago. Blood on handle of knife in upstairs
             restroom= mix of DNA from So lis-Gonzalez and DeSantiago (State's
             Appendix Bat 14); (State's Appendices E-G),

JE-04:       Blood on handle of broken knife on kitchen floor = mix of DNA from
             So lis-Gonzalez and DeSantiago (State's Appendix Bat 15); (State's
             Appendices E-G).

JE-38:       Blood on blade of broken knife on kitchen floor= DNA from
             DeSantiago (State's Appendix Bat 15); (State's Appendices E-G).

JE-72:        Blood on pair of girl's blue jeans found in C.H. 's bedroom= DNA
              from Solis-Gonzal~z (State's Appendix Bat 15); (State's Appendices
             -E-G) .

. 5208670:   Stain on So lis-Gonzalez's right tennis shoe collected when he was
             arrested= mix of DNA from DeSantiago and Saldivar (State's
             Appendix Bat 15-16); (State's Appendices E-G).

MM01:        Stain on Micky Mouse baseball cap collected from L.S. =DNA from
             Saldivar (State's Appendix Bat 16); (State's Appendices E-G).

JE113:       Bloody tissue found inside Saldivar's truck in which Solis-GonzaJez
             fled= DNA from DeSantiago (State's Appendix Bat 16); (State's
             Appendices E-G).



                                         6
                          •                                          •
 BM01:          Stain on So lis-Gonzalez's jeans collected when he was arrested =
                mix of DNA from Solis-Gonzalez and DeSantiago (State's Appendix
                Bat 16); (State's Appendices E-G).

 JE17:          Blood on piece of toilet paper found on Saldivar's crotch area= mix
                of DNA with Solis-Gonzalez as a contributor. (State's Appendix Bat
                16-17); (State's Appendices E-F, H).

 JE24:          Blood on piece of duct tape from upstairs bath tub = mix of DNA
                from Solis-Gonzalez and DeSantiago (State's Appendix Bat 17-18);
                (State's Appendices E-F, H) ..

 JE20:          First stain on piece of duct tape found in hamper = mix of DNA from
                So lis-Gonzalez and DeSantiago. Second stain on piece of duct tape
                found in hamper= mix of DNA from So lis-Gonzalez, C.H,
                DeSantiago, Saldivar, and L.S. (State's Appendix Bat 18); (State's
                Appendices E-F, H).

 JE30:          Stain on piece of duct tape found in L.S. 's room= mix of DNA from
                Solis-Gonzalez and DeSantiago (State's Appendix Bat 18); (State's
                Appendices E-F, H).

 JE28:          Stain on piece of duct tape found in bag of toys in L.S. 's room= mix
                of DNA from Solis-Gonzalez, DeSantiago, Saldivar, C.H, and CS.
                (State's Appendix Bat 18); (State's Appendices E-F, H).

 JE34:          Stain on "makeshift fmger cast" next to vacuum outside of upstairs
                restroom= mix of DNA from So lis-Gonzalez and DeSantiago.
                (State's Appendix Bat 18-19); (State's Appendices E-F, H). 1

 JE66:          Stain from ''fmger splint" found in C.H 's bedroom next to her bed=
                DNA from Solis-Gonzalez (State's Appendix Bat 19); (State's
                Appendices E-F, H).


         1
            The prosecutor explained that these "makeshift finger casts" appeared to have been an
. effort by So lis-Gonzalez to bandage the cuts he sustained on his fingers while stabbing the
  victims. (State's Appendix Bat 16-17).

                                                  7
                           •                                       •
JE70:          · Stain from tennis shoe with missing shoelace found in L.S. 's room=
                 DNA from DeSantiago (State's Appendix Bat 19); (State's
                 Appendices E-F, H). 2

JE22:           Stain on white shirt from upstairs restroom floor = DNA from.
                DeSantiago. Stain on collar of white shirt from upstairs restroom
                floor =mix of DNA with So lis-Gonzalez as a contributor (State's
                Appendix Bat 19-21); (State's Appendices E-F, H).

JE99:           Stain from duct tape from DeSantiago's head= DNA from
                DeSantiago. Stain from rag removed from DeSantiago's head= DNA
                from DeSantiago. (State's Appendix Bat 21); (State's Appendices E-
                F, H).

JE78:           Blood from right-hand fmgemail clippings from C.H. = mix of DNA
                from Solis-Gonzalez and C.H (State's Appendix Bat 22); (State's
                Appendices E-F, H).

5208670:        Stain on Solis-Gonzalez's left tennis shoe collected when he was
                arrested= DNA from DeSantiago (State's Appendix Bat 22); (State's
                Appendice~ E-F, H).                                               ·

BM03:           Stain from Solis-Gonzalez's black shirt collected when arrested=
                DNA from Saldivar (State's Appendix Bat 22); (State's Appendices
                E-F, H).

        The remajning evidence listed on the State's spreadsheet and mentioned at

the hearing, and for which the State presented the results of any DNA analysis, did

not serve to   esta~lish   another individual as the perpetrator, nor did that evidence

serve to exclude So lis-Gonzalez as the perpetrator. See generally (State's


        2
          The prosecutor explained that Solis-Gonzalez confessed to tying C.H. up with shoelaces
and that a bloody shoelace was found in the same drawer with one of the bloody knives. (State's
AppendixB at 15).

                                                8
                     •                                     •
Appendix Bat 15-16, 21); (State's Appendices E-H). The State also presented lab

reports indicating the items from which the analysts were unable to detect the

presence of biological material. See generally (State's Appendices E-L).

      After the State's proffer of the foregoing evidence, the prosecutor explained·

to the trial court that, in an attempt to comply with the recent amendments to

article 38.43, which mandated the DNA testing of biological evidence in a death-

penalty case and because there had been no initial agreement between the State

and the defense on what items to test, she had submitted a total of 206 items of

evidence to the DPS lab for analysis. (State's Appendix Bat 23). The State then

argued that article 38.43 did not mandate the testing of every single piece of

evidence that contained biological material, that the State's submission of 206

items of evidence had overburdened the DPS lab and delayed the trial, and that

because all of the significant items of evidence had already been tested and all of

the DNA results thus far pointed to So lis-Gonzalez as the perpetrator who

murdered the three victims, the trial court could make the determination as to

whether there were any remaining untested items that were required to be tested.

(State's Appendix Bat 23-27, 40, 42-45).

      When the trial court asked the prosecutor how she determined what items of

evidence to submit for testing, she explained that because she had believed the


                                           9
                           •                                      •
     new amendments to article 38.43 required the testing of all items that could

     possibly contain biological material, she had submitted all the evidence that could

     conceivably contain biological material, regardless of whether that biological

     material was readily apparent. (State's Appendix Bat 27-28).

           The State then presented the testimony of Nicholas Ronquillo, the DNA

     section supervisor and technical leader for the' El Paso DPS lab, who testified

     regarding some of the challenges the lab faced in attempting to comply with

     requests for DNA testing pursuant to the recent amendments to article 38.43.

     (State's Appendix Bat 29-30). Specifically, Ronquillo explained that with its two

     qualified DNA analysts, the DPS lab lacked sufficient personnel to process large

     requests in a reasonable amount of time, that DNA analysis was very expensive,

     and that the DPS lab did not perform touch-DNA testing because there was

     typically not enough biological material to analyze with their equipment. (State's

     Appendix B at 31-33).

           Ronql,lillo agreed with the prosecutor that she had requested that the DPS

     lab " ... take a swab from almost every piece of evidence in this case ... ," which the

     prosecutor explained was to ensure that every piece of evidence that could
'·
     conceivably yield biological evidence was submitted for testing. (State's

     Appendix B at 33). Ronquillo explained that the DPS lab was using its logic,


                                                 10
                                                              •
reasoning, training, and skills to make a determination as to whether it needed to

collect swabs for touch-DNA. (State's Appendix Bat 33). When·asked by the

trial court how long it would take for the DPS lab to process all 206 items of

evidence submitted by the State, Ronquillo testified that he projected that the lab

would be able to complete the analysis by June of 2015. (State's Appendix Bat

33-34).

       During arguments, defense counsel argued that because the State only
                                            .
sought DNA testing to strengthen its own case and because a defendant in a death-

penalty case was " ... entitled to have a complete defense ... ," the defendant had

" ... an absolute right to have all the evidence tested," regardless of any delay in the

proceedings and the costs incurred by the State for such testing. (State's

Appendix Bat 36-40). Defense counsel further argued that although "[t]here

[was] a reference for identification ... ," the DNA testing required by article 38.43

was not limited to only issues related to the identity of the perpetrator and even

extended to assist the defendant in fmding mitigating evidence. (State's Appendix

Bat 38-39).

      Defense counsel offered to tell the trial court in "... an ex parte fashion the

defensive reasons of why we believe all the evidence is important because the

State of Texas is not entitled to know that..." and argued that " ... unless all the


                                            11
                          •                                           •
evidence is tested ... ," Solis.:Gonzalez would be deprived of exculpatory and

mitigating evidence. (State's Appendix Bat 38-39). Defense counsel requested

that the trial court delay So lis-Gonzalez's trial until after DPS completed its DNA.

testing of the State's evidence. (State's Appendix B at 39).

       When the trial court raised the concern of So lis-Gonzalez' speedy-trial

rights in light of his lengthy pretrial incarceration, defense counsel asserted that

So lis-Gonzalez waived any speedy-trial claim. (State's Appendix Bat 46-47). In

tum, the prosecutor argued that although the defendant's rights were important,

the State also had the right not to have its cases delayed by unnecessary DNA

testing. (State's Appendix Bat 47-48).

       At the conclusion of the hearing, defense counsel advised the trial court that

after he reviewed the evidence tendered by the State, he would then " ... add a

supplement of what I believe is relevant and give [the prosecutor] an opportunity

to what I'm giving this Court... " because he did not " ... believe that what [the

prosecutor] is going to tender to the Court is going to be what I believe should be

all inclusive encompassing of what we believe why we're asking all the DNA

evidence to be tested." (State's Appendix Bat 51). 3 In a letter to the defense on


       3
           In his mandamus petition, Solis-Gonzalez claims that "[d]uring the pretrial hearing,
Relator produced photographs for Respondent to review in camera of 158 items collected by the
E1 Paso PoliceDepartment as biological material and requested all biologica~ evidence be tested

                                                  12.
                         •                                            •
 Oct                     ·-                                     •
although the trial court's January 9, 2015, order seems to imply that some type of

response or proffer was made to the trial court, see (tab G of relator's petition),

that proffer does not appear in the record, and So lis-Gonzalez has not provided

any such proffer as part of the record for his mandamus petition.




                                           14
                       •                                   -·
               STATE'S RESPONSE TO RELATOR'S PETITION

      -Article 38.43 only mandates the testing of biological evidence as defmed
       by subsection (a), and the trial court is afforded discretion as the
       "gatekeeper" in determining whether the State has rebutted the
       presumption that any biological material the defendant requests to be
       tested constitutes biological evidence required to be_ tested. In this case,
       the trial court's initial order granting the State's request for DNA
       testing did not constitute a determination that the evidence the State
       sought, on its own initiative, to be tested was biological evidence
       required to be tested under subsection (i). Additionally, the record is
       devoid of any specific request by Solis-Gonzalez for DNA testing of
       certain untested biological materiaL But even assuming, arguendo, that
       So lis-Gonzalez made any such a request, the State sufficiently rebutted
       any presumption that there existed untested biological material that
       constituted biological evidence required to be tested. Consequently, the
       trial court did not abuse its discretion, or violate a ministerial duty, in
       determining that, in the absence of biological evidence required to be
       tested, it would not further delay Solis-Gonzalez's triaL

                        ARGUMENT AND AUTHORITIES

       In his sole issue in his petition for writ of mandamus, So lis-Gonzalez asserts

that the trial court "... abused his discretion by ordering the Defendant to proceed

to trial for a capital offense before the Texas Department of Public Safety

performs DNA testing of biological evidence collected as part of the investigation

for the offense." See (relator's petition at ii).

I.     Mandamus standard in criminal cases

       Because a writ of mandamus is an extraordinary remedy, it is available only

when the relator is able to make two showings: first, there must be no other

                                             15
                           •,,...
                                                                   •
    adequate remedy at law to redress the alleged harm; and second, the act the relator

    seeks to 'compel must be ministerial, rather than discretionary, in nature. See, e.g.,

    Board ofPardons and Paroles ex ref. Keene v. Court ofAppeals for the Eighth

    District, 910 S.W.2d 481, 483 (Tex.Crim.App. 1995, orig. proceeding); State ex

    ref. Healy V. McMeans, 884 S.W.2d 772, 774 crex.Crim.App. 1994, orig.

    proceeding); Bennett v. Paxson, 932 S.W.2d 81, 82 (Tex.App.-El Paso 1996, orig.

    proceeding). In regard to the second element, an act is ministerial in nature if the

    law clearly spells out the duty to be performed with such certainty that nothing is

    left to the exercise of discretion or judgment, that is, the relator has a Clear right to

    the relief sought, and the facts and the law permit the trial court to make but one

    decision. See State ex ref. Healy v. McMeans, 884 S.W.2d at 774; Texas Farmers

    Ins. Co. v. Cooper, 916 S.W.2d 698, 700 (Tex.App.-El Paso 1996, orig.

    proceeding).

    II.    Article 38.43 only mandates the testing of biological evidence as defmed
           by subsection (a), and the trial court is afforded discretion as the
           "gatekeeper" in determining whether the State has rebutted the
           presumption that any biological material the defendant requests to be
           tested constitutes biological evidence required to be tested.

           In his mandamus petition, So lis-Gonzalez asserts that once the trial court
.                      .            .
    granted the State's own initial motion for DNA testing, the trial court lacked any

    discretion to later determine that article 38.43 did not require DNA testing of all

                                                16
                       •                                       •
the items submitted by the State to the DPS lab and that the trial court had a

ministerial duty to delay So lis-Gonzalez's trial until the DNA testing of all the

physical evidence the State submitted for testing was complete. See (relator's

petition at 8); see also (tab G of relator's petition). So lis-Gonzalez further asserts

that " ... the statute does not permit the trial court exercise [sic] any discretion or

deviate from the mandate that any biological evidence shall be required testing

[sic] before a defendant a [sic] tried for a capital offense." See (relator's petition

at 9).

         A.    The plain meaning of article 38.43(a), (i), and      G)
         A determination of whether the trial court violated any ministerial duty or

abused its discretion in this case should begin with a review of the provisions of

article 38.43 that are applicable to this case in order to determine which provisions

are permissive and which are mandatory. When discerning the meaning of a

statute, the reviewing court should begin with its plain language. See Getts v.

State, 155 S.W.3d 153, 155 (Tex.Crim.App. 2005). If that language is dear and

unambiguous, the plain meaning of those words is applied. See Chase v. State,

448 S.W.3d 6, 11 (Tex.Crim.App. 2014); Getts, 155 S.W.3d at 155. But if the

plain language leads to absurd results that the Legislature could not possibly have

intended, or if the language is ambiguous, the reviewing court may consider extra-

                                             17
                       •                                    •
textual factors to determine the statute's meaning. See Chase, 448 S.W.3d at 11;

Getts, 155 S.W.3d at 155.

      Subsection (i) of article 38.43, which became effective on September 1,

2013, provides that:

      Before a defendant is tried for a capital offense in which the state is seeking
      the death penalty, subject to Subsection (j), the state shall require either the
      Department of Public Safety through one of its laboratories or a laboratory
      accredited under Section 411.0205, Government Code, to perform DNA
      testing, in accordance with the laboratory's capabilities at the time the
      testing is performed, on any biological evidence that was collected as part of
      an investigation of the offense and is in the possession of the state. The
      laboratory that performs the DNA testing shall pay for all DNA testing
      performed in accordance with this subsection. See TEX. CRIM. PROC. CODE
      art~ 38.43(i); see also Act of 2013, 83rct Leg., R.S., ch. 1349, § 3, 2013
      Tex.Gen.Laws. 3587.

      A literal reading of subsection (i) mandates the DNA testing of ''biological

evidence," as that term is specifically defmed in article 38.43, in a death-penalty

case. See art. 38.43(i). At no point, however, does subsection (i) require that the

State have DPS test any and all physical evidence seized by law enforcement.

Rather, subsection (i) only requires DNA testing of any biological evidence that

was collected as part of the investigation of the offense and is in possession of the

State. See art. 38.43(i) (emphasis added).




                                           18
                         •                                            •
       Biological evidence, in the context of article 38.43, is not merely any

biological material, and article 38.43 does not use those terms synonymously.

Subsection (a) of article 38.43 specifically defmes biological evidence as follows:

       (a) In this article, ''biological evidence" means:
              ( 1) the contents of a sexual assault examination kit; or
              (2) any item that contains blood, semen, hair, saliva, skin tissue,
              fmgemail scrapings, bone, bodily fluids, or other identifiable
              biological material that was collected as part of an investigation of an
              alleged felony offense or conduct constituting a felony offense that.
              might reasonably be used to:
                      (A) establish the identity of the person committing the offense
                      or engaging in the conduct constituting the offense; or
                      (B) exclude a person from the group of persons who could have
                      committed the offense or engaged in the conduct constituting
                      the offense. See TEX. CRIM. PROC. CODE art. 38.43(a).

       Thus, the plain language of article 38.43(i) does not mandate the testing of

all physical evidence or even all biological material collected during an

investigation. Rather, subsection (i) only requires DNA testing of biological

evidence as defmed by subsection (a), that is, evidence that constitutes identifiable

biological material that might reasonably be used to establish the identity of the

perpetrator or exclude aperson, presumably the defendant, from the group of

persons who could have committed the offense. 4

       4
         A defendant who is unable to show that certain biological material constitutes biological
evidence that is required to be tested, that is, biological material that goes to the identity of the
perpetrator, is not without recourse. Subsection (m) of article 38.43 provides that:



                                                  19
                        •                                           •
       But while subsection (i) imposes a mandatory requirement that any

biological evidence, as that term is specifically defmed, collected during an

investigation be submitted for DNA testing, subsection (j) of article 38.43

designates the trial court as the "gatekeeper" to make the threshold determination

of whether the biological material sought to be tested by the defendant actually

constitutes biological evidence required to be tested: " .. .If the state and the

defendant do not agree on which biological materials qualify as biological

evidence, the state or the defendant may request the court to hold a hearing to

determine the issue." See     TEX. CRIM. PROC. CODE        art. 38.43(j). In other words, in

the event thatthe parties, after conferring with one another, cannot agree on what

biological materials constitute biological evidence that is required to be tested, the

parties may request a hearing, at which the trial court exercises its discretion in
 '

deciding the issue. See art. 38.43(j).




       On an ex parte showing of good cause to the court, a defendant may have [an
       accredited] laboratory... perform testing of any biological material that is not
       required to be tested under Subsection (i). The defendant is responsible for the
       cost of any testing performed under this subsection. See TEX. CRIM. PROC. CODE
       art. 38.43(m) (emphasis added).

         As will be discussed below, the addition of this provision is an indication that the
Legislature made a distinction between biological material and biological evidence and intended
that the evidence required to be tested under subsection (i) constitute more than mere biological
material, since subsection (m) recognizes that there may exist biological material that does not
constitute biological evidence as defined by subsection (a).

                                                20
                       •                                       •
        And in making this determination of whether the biological material sought '

, to be tested constitutes biological evidence required to be tested, there are, at the

 very least and in the context of this case, two fmdings that the trial court must first

 make, according to the plain language of subsection (j). Specifically, subsection

 (j) provides that "[a]t the hearing, there is a rebuttable presumption that the

 biological material that the defendant requests to be tested constitutes biological

 evidence that is required to be tested under Subsection (i)." See    TEX. CRIM. PROC.


 CODE   art. 38.43(j). Because all of the State's physical evidence will not

 necessarily contain biological material, and because the plain language of

 subsection (j) only permits the defendant to request the testing of biological

 material, the defendant must first lodge a specific enough request that, at the very

 least, alleges, or in some manner identifies, the biological material sought to be
                             I




 tested or otherwise articulates that any specific evidence he does identify

 constitutes or contains biological material. See id. In other words, global requests

 that all of the physical evidence in the State's possession be tested, regardless.of

 whether that evidence actually contains or constitutes biological material, are

 insufficient to put the trial court or the State on notice of the specific biological

 material the defendant wants to test or to invoke the rebuttable presumption that




                                             21
                         •                                     •
the specific biological material constitutes biological evidence required to be

tested.

          In the absence of a specific request by the defendant to test any certain

biological material, the State is in no position to rebut any presumption that certain

biological material sought to be tested constitutes biological evidence as defmed

by subsection (a) because the defendant never actually lodged a specific request

for the testing of that biological material. Similarly, the trial court cannot make a

determination that certain biological material constitutes biological evidence

because the trial court has not been advised by the defendant as to what biological

material he believes constitutes biological evidence required to be tested. Thus,

according to the plain language of subsection U), the trial court must determine,

before the State is required to rebut any presumption at the pretrial hearing,

whether the defendant lodged a specific enough request of testing of certain

identifiable biological material. See art. 38.43U).

          Additionally, the plain language of subsection U) provides that if the

defendant does make a request for the testing of certain biological material, the

presumption that that biological material is biological evidence required to be

tested is one that may be rebutted by the State at the pretrial hearing. See art.

38.43U). Thus, in addition to making a fmding as to whether the defendant made a ·

                                             22
                        •                                       •
 sufficiently specific request to test certain identifiable biological material, the trial

· court must determine whether the State has sufficiently rebutted any presumption

 that any specific biological material for which the defendant requested testing

 constitutes biological evidence as defmed by subsection (a). And as previously

 stated, the trial court is the designated gatekeeper in making the determination of

 whether the State has sufficiently rebutted that presumption.

        For all the foregoing reasons, the plain language of article 38.43 only

 mandates the testing of biological evidence as defmed by subsection (a), and the

 trial court is afforded discretion as the gatekeeper in determining whether the State .

 has rebutted the presumption that any specific biological material the defendant

 requests to be tested constitutes biological evidence required to be tested under

 subsection (i).

        B.     The legislative intent of the recent amendments to article 38.43

       The foregoing interpretation, that article 38.43 only mandates the testing of

 biological evidence as defmed by subsection (a) and that the trial court is afforded

 discretion as the gatekeeper in determining whether the State sufficiently rebutted

 the aforementioned presumption, is consistent with the legislative intent of the

 recent amendments to article 38.43. Senate Bill 1292, as it was initially

 introduced, simply proposed to add the following amendment as subsection (i):


                                              23
                      •                                      •
            SECTION 1. Article 38.43, Code of Criminal Procedure, is amended
      by adding Subsection (i) to read as follows: .

             (i) .   Before a defendant is tried for a capital offense in which the
                     state is seeking the death penalty, the Department of Public
                     Safety shall perform DNA testing on all biological evidence
                     that was· collected as part of an investigation of the offense.

See Tex. S.B. 1292 (introduced version). The introduced version did not-propose

to add subsections (j) or (m) now found in article 38.43. See id.

      The Senate Committee on Criminal Justice subsequently presented a

substitute version of S.B. 1292 that contained language substantially similar to

that now found in article 38.43(i) and (j), except that subsection (i) of the

substituted version did not reference subsection (j). See SENATE COMMITTEE

REPORT, Texas Senate Committee on Criminal Justice, Tex. S.B. 1292, 83rd Leg.,

R.S. (Aprilll, 2013). Unlike the introduced version of the bill, the substitute

version proposed to add subsection (j), which differed from that currently found in

article 38.43 in that it did not provide for the rebuttable presumption discussed

above and instead stated: "At the hearing, a request by the defendant to test

biological material is prima facie evidence that the biological material constitutes

biological evidence that is required to be tested under Subsection (i)." Compare

SENATE COMMITTEE REPORT, Texas Senate Committee on Criminal Justi~e, Tex.

S.B. 1292, 83rd Leg., R.S. (Aprilll, 2013) with TEX. CRIM. PROC. CODE art.


                                           24
                      •                                      •
38.43Q) ("At the hearing, there is a rebuttable presumption that the biological

material that the defendant requests to be tested constitutes biological evidence

that is required to be tested under Subsection (i).").

      Additionally, the substitute version of S.B. 1292 proposed to add subsection

(m), which mirroredthat subsection as it currently appears in article 38.43:

      A defendant may have another laboratory accredited under Section
      411.0205, Government Code, perform additional testing of any biological
      evidence required to be tested under Subsection (i). On an ex parte showing
      of good cause to the court, a defendant may have a laboratory accredited
      under Section 411.0205, Government Code, perform testing of any
      biological material that is not required to be tested under Subsection (i).
      The defendant is responsible for the cost of any testing performed under this
      subsection. See TEX. CRIM. PROC. CODE art. 38.43(m); see also SENATE
      COMMITTEE REPORT, Texas Senate Committee on Criminal Justice, Tex.
      S.B. 1292, 83rct Leg., R.S. (April1 i, 2013).

      The enrolled version of S.B. 1292, ultimately enacted, contained additional

changes to subsections (i) and Q). Specifically, an ·amendment to subsection (i)

provided that the mandate in subsection (i) requiring DNA testing of any

biological evidence collected during an investigation of a death-penalty case was

subject to the procedures set forth in subsection Q). See Tex. S.B. 1292 (enrolled

version). Additionally, the original language in subsection   U) providing that a
defendant's request to test biological material was " ... prima facie evidence that the
                                                                                          (
biological material constitutes biological evidence that is required to be tested



                                           25
                      •                                     •
under Subsection (i)" was changed to provide that there is a presumption, that may

be rebutted by the State, that biological material a defendant requests to be tested

constitutes biological evidence that is required to be tested. See SENATE

COMMITTEE REPORT, Texas Senate Committee on Criminal Justice, Tex. S.B.

1292, 83rd Leg., R.S. (Aprilll, 2013); see also Tex. S.B. 1292 (enrolled version).

     . That the Legislature intended to make a distinction between evidence that is

simply biological material and biological evidence that is required to be tested is

thus reflected not only in the plain language of subsections (a), (i), and (j), which

expressly make that distinction, but also by the addition of subsection (m), which

provides a defendant in a death-penalty case with the means to request pretrial

testing of biological materials that do not constitute biological evidence required

to be tested under subsection (i). See Tex. S.B. 1292 (enrolled version). By its

very language, subsection (m) recognizes that there may exist biological material

that does not constitute biological evidence required to be tested, supporting the

conclusion that the Legislature intended biological evidence required to be tested

under subsection (i) to not be merely any biological material, but rather, biological

material that goes to the issue of the identity of the perpetrator. See Tex. S.B.

1292 (enrolled version); see also TEX. CRIM. PROC. CODE art. 38.43(m) (providing

that a defendant may have an accredited laboratory perform testing of any


                                           26
                         •                                          •
biological material that is not biological evidence required to be tested under

subsection (i)). 5

       Additionally, that the Legislature intended the required DNA testing of

biological evidence in subsection (i) be subject to the procedures outlined in

subsection (j), in which the trial court acts as the gatekeeper in determining what

biological material actually constitutes biological evidence, is demonstrated by th~
                                 '                                              -
amendment expressly providing that subsection (i) was "subject to" the procedures

outlined in subsection (j) and is reflected in the bill's analysis, which explains that

"[t]he bill would establish a process to determine what evidence fell under this

requirement [that the DPS lab perform DNA testing on any biological evidence

collected during the investigation]." See HOUSE RESEARCH ORGANIZATION, BILL

ANALYSIS,    Tex. S.B. 1292, 83rct Leg., R.S. (May 20, 2013); see also ENROLLED

BILL SUMMARY,        Tex. S.B. 1292, 83rct Leg., R.S. (2013) (''The bill establishes

procedures for determining which biological materials collected as part of the

investigation qualify as biological evidence that is required to be tested, including




       5
         To any extent that Solis-Gonzalez's request for DNA testing was to develop mitigating
evidence, such a request, which would fall under subsection (m), is not governed by subsections
(i) and U), and mandamus is not the proper remedy for the trial court's denial of such a request
under subsection (1).

                                                27 '
                           •                                    •
 procedures relating to a hearing if the state and the   defendan~   do not agree on that

. qualification .... ").

          The addition of subsection (j), with its requirement that the initiation of

 DNA testing occur "[a]s soon as practicable after:the defendant is charged with a

 capital offense ... ," as well as the provisions that the trial court hold a hearing to

 resolve disputes as to what constitutes biological evidence and that the State may

 rebut any presumption that biological material in its possession constitutes

 biological evidence, see Tex. S.B. 1292 (enrolled version), appears to be an

 attempt by the Legislature to allay the concerns of the bill's opponents. Echoing

 the concerns of the State and the trial court in this case regarding the potential

 consequences of allowing or requiriiig DNA testing without reasonable

 limitations, opponents of the bill opined that the bill, as amended, " ... could result

 in unnecessary DNA testing being used as a delaying tactic in death penalty

 trials." See HOUSE RESEARCH ORGANIZATION, BILL ANALYSIS, Tex. S.B. 1292,

 83rd Leg., R.S. (May 20, 2013).

          Opponents further recognized that:

         With SB 12~2 testing could be requested of numerous-in some cases
         hundreds-of items or samples. These items~ while gathered from the crime
         scene, may have nothing to with the identity of the criminal and the results
         of the testing might not yield any relevant results. This could delay trials
         and increase costs, without adding information about the crime.


                                              28
                      •                                        •
See id. And consistent with the dilemma experienced by the DPS lab in the

present case, opponents recognized that "[i]t could be difficult for crime labs to

absorb the additional testing required by SB 1292 within existing resources." See

id.

      In tum, the bill's supporters explained that:

      SB 1292 would ensure that its provisions were not used only as an
      unreasonable delaying tactic. As soon as practicable, courts would have to
      order the defense and prosecution to meet to confer about what should. be
      tested. If there was disagreement over what should be tested, either party
      could request a hearing. The judge holding the hearing would act as a
      gatekeeper to consider a defendant's request. The presumption that a
      request for testing would be done would be rebuttable by the prosecution.
      See id.

      Ultimately, the legislative history of the recent amendments to article 38.43

reflects that while the Legislature imposed a mandatory requirement for DNA
                                                           !

testing of biological evidence in a death-penalty case " ... to help ensure that only

the guilty faced execution," other provisions designed to impose some limits on

that testing were added in order to "... balance and protect the needs and rights of

defendants and the state in death penalty cases." See id. The legislative history

supports the conclusion that while the Legislature intended to impose a mandatory

requirement that biological evidence in a death-penalty case be subject to DNA

testing, the trial court is vested with the authority and the discretion to act as the



                                            29
                       •                                      •
 demonstrated to this Court his entitlement to mandamus relief for an alleged

 violation of that article. The Legislature has expressly provided that a defendant's

 exclusive remedy for testing that was not performed as required under-subsection

 (i) or (j) is to seek a writ of mandamus from this Court. See art. 38.43(1).

        The only remaining question, then, is whether So lis-Gonzalez has presented ·

 this Court with a sufficient record demon_strating that the trial court violated a

 ministerial duty when it refused to delay So lis-Gonzalez's trial for further DNA

 testing.
                                                                                   (

        As will be discussed below, the record reflects that the complained-of

 incomplete DNA testing was in relation to testing initiated by the State on its own

 motion and was not based on any determination by the trial court that that

 evidence for which the State initially sought testing was biological evidence

 required to be tested under subsection (i). Additionally, the record before this

. Court is devoid of a specific request by So lis-Gonzalez identifying as-of-yet

 untested biological material, and the State sufficiently rebutted any presumption at

 the pretrial hearing that there existed untested biological material that constituted

 biological evidence required to be tested, such that the trial court did not abuse its

 discretion in determining that there existed no untested biological evidence

· required to be tested. Consequently, Solis-Go.n,zalez has failed his burden of


                                            31




                                                                                          )
                           •                                      •
     "gatekeeper" in determining what biological material sought to be tested by the

     defendant actually constitutes biological evidence. In other words, contrary to

     what So lis-Gonzalez suggested at the pretrial hearing and in his mandamus

     petition, there is no automatic entitlement to DNA testing of all biological

     materials or all evidence in the State's possession. Rather, a defendant's

     entitlement to mandatory DNA testing under subsection (i) is based upon the

     satisfaction of certain conditions, and the trial court is afforded the discretion to

     determine whether those conditions have been met.

            For the following reasons, the trial court did not abuse its discretion as the

     gatekeeper in determining that So lis-Gonzalez failed to demonstrate the existence

     of biological evidence required to be tested because he failed to make a specific

     request for the testing of certain biological material, and because the State.

     sufficiently rebutted any presumption that any biological material So lis-Gonzalez

     sought to be tested constituted biological evidence, such that So lis-Gonzalez has

     failed to demonstrate his entitlement to mandamus relief.

     III.   So lis-Gonzalez has failed his burden of demonstrating his entitlement to
i
            mandamus relief for an alleged violation of article 38.43(i) and U).
I·

            Mter determining which provisions of articleJ8.43 are mandatory and .

     which are permissive, the issue then becomes whether Solis,.Gonzalez has



                                                30
                      •                                      •
proving that the trial court violated a ministerial duty when it determined that, in

the absence of untested biological evidence required to be tested under article

38.43(i), Solis-Gonzalez's case could proceed to trial as scheduled.

       A.    Wher~the    trial court's initial order granting the State's request
             for DNA testing did not constitute a determination that the
             evidence the State sought to be tested was biological evidence
             required to be tested under subsection (i), and where the record
             before this Court is devoid of a specific request by So lis-Gonzalez
             for DNA testing of certain untested identifmble biological
             material, the trial court did not abuse its discretion, or violate a
             ministerial duty, in refusing to delay his triaL

      In his mandamus petition, So lis-Gonzalez alleged that the trial court

violated a ministerial duty when it refused to delay So lis-Gonzalez's trial until the

DPS lab completed its DNA analysis of biological evidence required to be tested

pursuant to article 38.43(i). Implicit in So lis-Gonzalez's complaint is the assertion

that the trial court's initial order granting the State's request for DNA testing

constituted a determination that the evidence the State submitted for testing was

biological evidence required to be tested under subsection (i). A careful review of

the r~cord, however, reflects that the trial court's initial order simply granted the

State's initial general and global request to have all of its evidence submitted for

DNA testing, but did not purport to determine that that evidence constituted

biological evidence required to be tested under article 38.43(i).



                                           32
                       •                                      •
      At the pretrial article 38.43 hearing the trial court ultimately held in this

case, the prosecutor explained that, in an attempt to comply with the recent

amendments to article 38.43 mandating the DNA testing of biological evidence

collected in a death-penalty case;and because there had been no initial agreement

between the State and the defense as to what items to test, the prosecutor had

submitted for DNA testing every piece of evidence that could have possibly

contained biological material, which amounted to approximately 206 items of

evidence. (State's Appendix Bat 3-5, 23). While the State's motion had

requested DNA testing of''biological evidence," see (tab B of relator's petition),

and the prosecutor suggested at the hearing that all of the items she submitted to

the DPS lab contained biological material, the record, and in particular

Ronquillo's testimony, shows that the prosecutor also initially submitted for

testing items that did not contain readily apparent identifiable biological material ·

out of concern that the failure to do so would somehow violate article 38.43.

(State's Appendix Bat 27-28, 33).

      When the trial court asked the prosecutor at this pretrial hearing how she
            -
determined what items of evidence to submit for testing, she explained that, based

on a belief that article 38.43 required the testing of items that could possibly

contain biological material, she had initially submitted all the State's evidence that

                                           33
                       •                                      •
could conceivably contain biological material, even where the presence of any .

biological material was not readily apparent. (State's Appendix Bat 27-28).

Although the trial court had granted the State's initial request for this expansive

DNA testing, there is nothing in the record or the trial court's order to indicate that

it based its ruling on a determination that the evidence the State sought to be tested

actually constituted biological evidence that w·as required to be tested under

subsection (i). See (tab C of relator's petition).

       Thus, the record reflects that the State, out of an abundance of caution and

on its own initiative, and not as the result of any agreement between the parties,

made its own general and global request for DNA testing. The record further

reflects that although the trial court, in granting the State's global request for

testing, made a reference to article 38.43 and ordered the DPS lab to "... test all

items submitted by the El Paso Police Department containing biological evidence

for DNA comparison," nothing in that order, or the State's motion, indicates that

the State and the defense came to an agreement as to what evidence was required

to be tested or that the trial court made an express determination that whatever

evidence the State submitted for testing at that time constituted biological

evidence that was required to be tested under subsection (i) of article 38.43. See

(tab C of relator's petition).


                                            34
                       •                                       •
      Article 38.43U) expressly provides that subsection U) "... does not. in any

way prohibit the state from testing biol()gical evidence in the state's possession,"

and nothing in that provision suggests that such a request constitutes any kind of

fmding that whatever evidence the State, on its own initiative, seeks to test is

biological evidence required to be tested under subsection (i). See TEX. CRIM.

PROC. CODE art. 38.43U). The legislative history for this provision indicates that

the Legislature specifically intended that "[t]he state would retain the right to test

all evidence in its possession." See HOUSE RESEARCH ORGANIZATION, BILL

ANALYSIS, Tex. S.B. 1292, 83rct Leg., R.S. (May 20, 2013).

      Inherent in the State's right to test evidence in its possession, on its own

initiative, is the right to later reassess whether DNA testing of certain evidence is

necessary and will yield anything of probative value or whether that testing would

simply serve to delay the prosecution or unduly burden the lab performing the

testing. In this case, that is what the _State did in reassessing its own request for

DNA testing, once it became apparent that its broad submission of 206 items of

evidence had unnecessarily burdened the DPS lab, that this request for testing had

unnecessarily delayed the trial, that all significant items of evidence had already .

been tested, and that the DNA results of that testing conclusively pointed to So lis-

Gonzalez as the sole perpetrator. (State's Appendix Bat 23-27, 40, 42-45).


                                            35
                        •                                      •
        And the record reflects that it was in response to the trial court's initial

order granting the State's broad request for DNA testing, which included items

that did not contain readily apparent biological material, that the DPS lab

requested additional time. The DPS lab's request for additional time was not in

response to any order issued by the trial court whereby the trial court had

determined that the evidence the State initially sought to be tested constituted

biological evidence required to be tested under subsection (i) of article 38.43, such

that the trial court's decision to proceed with Solis-Gonzalez's ~ial bef9re the

DPS lab had fmished that particular testing based on the State's request did not

constitute a violation of the requirement in subsection (i) of article 38.43 that any

biological evidence be tested before a defendant is tried in a capital death-penalty

case.

        It appears that given the delay of the trial and the issues encountered by the

DPS lab in completing the broad request for testing by the State, the trial court

decided to hold a hearing to litigate how article 38.43 would be applied in Solis-

Gonzalez's case and allowed the parties to litigate what biological material

constituted biological evidence required to be tested under subsection (i).

Although the letter the trial court sent to the parties indicated that the pretrial -

hearing would address whether the State was required to test every piece of


                                             36
                         •                                          •
''biological evidence," see (tab F of relator's petition), the record of the pretrial

article 38.43 hearing and the trial court's ultimate order on January 9, 2015, reflect

that the parties were litigating the issue of whether all of the evidence collected by

the State constituted biological evidence required to be tested under subsection (i)

of article 38.43. See (tab G of relator's petition- where the trial court ruled that

" ... Article 38.43 does not mandate that every single piece of evidence seized by

law enforcement in a [death-penalty case] must be forensically analyzed."): 6

       At the pretrial hearing, the prosecutor argued, and the trial court correctly

ruled, that article 38.43(i) does not mandate the testing of every single piece of

evidence or even all biological material collected by the State during its

investigation. See art. 38.43(i). As previously discussed, article 38.43(i) only

requires DNA testing of biological evidence as defmed by subsection (a), that is,

evidence that goes to the issue of the identity of the perpetrator. See id. And the

defendant's entitlement to mandatory testing under article 38.43(i) is predicated on




       6
          The trial court's concerns, as expressed in its June 25, 20 14,letter and at the pretrial
hearing, regarding the possibility of unnecessary delays as a result of DNA testing without
reasonable limits, were legitimate and consistent with the concerns raiseq by the opponents of
S.B. 1292, in that the new amendments to art;icle.38.43 " ... could result in unnecessary DNA
testing being used as a delaying tactic in death penalty trials" and that DNA testing without
reasonable limitations would result in increased costs and trial delay for DNA testing that yielded
no relevant evidence regarding the identity ofthe perpetrator. See HOUSE RESEARCH
ORGANIZATION, BILL ANALYSIS, Tex. S.B. 1292, 83rd Leg., R.S. (May 20, 2013).

                                                37
                         •                                     •
the defendant first making a specific request that certain biological material be

tested.

          The record currently before this Court, including the record of the pretrial

hearing, is devoid of any specific request by Solis-Gonzalez identifying as-of-yet

untested biological material sought to be tested. At the beginning of the pretrial

hearing, defense counsel agreed with the prosecutor's assertion that the defense

was "... asking that all evidence that contained biological material be tested or

screened for DNA" and that the parties could not agree on what was required to be

tested. (State's Appendix Bat 4-5). At some point during the hearing, So lis-

Gonzalez, before the State was required to put forth any evidence to rebut any

presumption, was required to lodge a specific enough request that, at the very

least, alleges, or in some manner identifies, the biological material sought to be

tested or otherwise articulates that any specific evidence he does identify

constitutes or contains biological material. See art. 38.43(j).

          As will be further discussed below, the State presented substantial evidence

indicating that the DNA results revealed, and any further testing would likely

confirm, that So lis-Gonzalez was the perpetrator who murdered the three victims.

In his mandamus petition, So lis-Gonzalez claims, presumably with respe~t to any

as-of-yet untested evidence, that"[ d]uring the pretrial hearing, Relator produced


                                             38
                       •                                       •
photographs for Respondent to review in camera of 158 items collected by the El

Paso Police Department as biological material and requested all biological

evidence be tested pursuant to Respondent's April23rd order and Article 38.43(i)."

See (relator's petition at 5, 10). This claim is unsupported by the reporter's record

of the October 2, 2014, pretrial article 38.43 hearing, as there appears to be no

such proffer of photographs on the record by the defense. While the record of the

pretrial hearing indicates an understanding that So lis-Gonzalez would be tendering

some type of proffer to the trial court to reflect the.necessity of testing all of the

State's evidence, (State's Appendix Bat 51), and although the trial court's January

9, 2015, order seems to imply that some type of response or proffer was made to

the trial court, see (tab G of relator's petition), that proffer does not appear in the

mimdamus record before this Court, and So lis-Gonzalez has       ~ot   provided any such

proffer as part of his mandamus petition.

       To the extent that So lis-Gonzalez made anything resembling a request for

testing at the pretrial hearing, he simply advised the trial court that he was entitled

to DNA testing of all the State's evidence. See (State's Appendix Bat 36-40, 51).

As previously discussed, global requests for all of the State's evidence to be tested

for DNA are generally insufficient to put the trial court or the State on notice of

the specific biologica,l material the defendant wants to test or to invoke the

                                            39
                      •                                       •
rebuttable presumption in subsection (j). But even assuming, arguendo, that

So lis-Gonzalez had tendered photographs of the State's evidence to the trial court

as some kind of proffer of what he wanted to be tested, photographs, in and of

themselves, do not necessarily reflect the existence of biological material and such

tender is not a clear articulation of what specific biological material Solis-

Gonzalez wanted to be tested for DNA.

      The mandamus record before this Court is simply devoid of a specific
                                                       .
request by So lis-Gonzalez identifying as-of-yet untested biological material

sought to be tested. In the absence of such a request, the State was not required to

rebut any presumption that certain biological material constituted biological

evidence that is required to be tested because So lis-Gonzalez never actually made

such a request identifying any specific biological material, nor can the trial court

determine that there exists biological material that constitutes biological evidence

that is required to be tested under subsection (i).

      Rather than simply articulate what specific untested biological material he

wanted to be tested, So lis-Gonzalez attempted to bootstrap his entitlement to DNA

testing of biological evidence off the State's own initial broad request for DNA

testing and now complains that the trial court violated a ministerial duty by

refusing to delay the trial until after the DPS lab had completed the testing based


                                           40
                      •                                      •
on the State's initial request. So lis-Gonzalez was afforded an opportunity dur~g

and after the pretrial hearing to make a specific request of what biological material

he wanted to be tested, but the record does not reflect what request, if any, was

made. Even now, Solis-Gonzalez has not identified in his mandamus petition

what specific biological material he wants tested.

      In sum, the trial court's initial order granting the State's broad request for

DNA testing did not constitute a determination by the trial court that the evidence

the State, on its own initiative, sought to test was biological evidence required to

be tested under subsection (i). Nothing in article 38.43 then prevented the trial

court from later holding a hearing pursuant to subsection (j) to ensure that

biological evidence required to be tested under subsection (i) would in fact be

tested prior to trial, notwithstanding any ancillary DNA testing by the State on

other evidence in its possession.

      And the mandamus record before this Court is devoid of a specific request

by So lis-Gonzalez for DNA testing of certain identifiable biological material that

has not yet been tested. Consequently, the trial court did not abuse its discretion

in ·determining that there existed no other biological evidence required to be tested

under subsection (i), and So lis-Gonzalez has thus failed his burden of proving that




                                           41
                      •                                       •
the trial court violated a ministerial duty by refusing to delay his trial. Solis-

Gonzalez's requested mandamus relief should be denied for this reason alone.

       B.     Where the State sufficiently rebutted any presumption that there
              existed untested biological material that constituted biological
              evidence required to be tested, the trial court did not abuse its
              discretion, or violate a ministerial duty, in refusing to delay So lis-
              Gonzalez's triaL

       In, his mandamus petition, Solis-Gonzalez claims that at the pretrial hearing,

" ... no evidence was presented by the Real Parties in Interest/State to rebut the .

presumption that the biological material Relator/Defendant requested to be tested

constituted biological evidence that is required to be tested under subsection (i)."

See (relator's petition at 11); see also (relator's petition at 8- claiming that the

respondent trial court " ... reviewed no evidence to rebut the presumption that the

biological material that was requested to be tested constituted required testing
                                                                       i


pursuant to Article 38.43(i) ... "). Solis-Gonzalez's claims are not supported by the

record; which reflects that the State presented sufficient evidence, in the forin of
                                                                   '
DNA test results of all the significant items of evidence that had already been

tested, to rebut the presumption that there existed any other untested biological

material that goes to the issue of the identity of the perpetrator.

       The plain language of article 38.43 indicates that biological evidence

required to be tested focuses only on that evidence that relates to the issue·of

                                            42
                       •                                      ••
identity. See art. 38.43(a); And, as previously mentioned, the legislative history

of the recent amendments to article 38.43 reflects that the Legislature imposed a

mandatory requirement of DNA testing of biological evidence in a death-penalty

case to ensure that the identity of the perpetrator would be unassailable and that

" ... only the guilty face[] execution." See HOUSE RESEARCH ORGANIZATION, BILL

ANALYSIS, Tex. S.B. 1292, 83rct Leg., R.S. (May 20, 2013).

      Courts have generally held that the presence of a third-party's DNA on

evidence sought to be tested, without more, does not necessarily constitute

exculpatory evidence, particularly when it does not serve to explain away all of the

other evidence pointing to the defendant's guilt. See Prible v. State, 245 S.W.3d
466, 470 (Tex.Crim.App.) (holding that evidence of another person's DNA in

addition to the defendant's was not necessarily exculpatory evidence in light of the

additional evidence at trial that established the defendant's guilt), cert. denied, 555
U.S. 833, 129 S. Ct. 54, 172 L. Ed. 2d 55 (2008); Whitaker v. State, 160 S.W.3d 5, 9

(Tex.Crim.App.) (holding that testing of blood on the murder weapon would not

be exculpatory since the blood could have belonged to a co-conspirator or the

victim and because regardless of whose blood was on the rifle, other evidence at ·

trial established the defendant's guilt, including his statement to a co-conspirator

that he had "laid the hitch to rest."), cert. denied, 543 U.S. 864, 125 S. Ct. 194, 160


                                           43
                      •      ,

                                                             •
L.Ed.2d 106 (2004); Bell v. State, 90 S.W.3d 301, 306 (Tex.Crim;App. 2002)

(holding that evidence of another person's DNA at the crime scene will not,

without 'more, constitute affirmative evidence of a defendant's innocence).

      Likewise, reviewing courts have held that while the presence of a

defendant's DNA could indicate a defendant's guilt, the absence ofJ!NA would

not necessarily indicate innocence. See Rivera v. State, 89 S.W.3d 55, 60

(Tex.Crim.App. 2002) (holding that while the presence of the c?ild-victim'sDNA

under the defendant's fmgemails could indicate guilt, the absence of such DNA

would not indicate innocence).

      At the pretrial hearing in this case, the State presented DNA results of

evidence already tested that shows that the identity of the perpetrator is So lis-

Gonzalez and that he cannot be excluded from any group of individuals

responsible for the killings. Specifically, the State presented DNA test results that

established that a combination of So lis-Gonzalez's and DeSantiago's blood was

found on at least three knives, apparently used as the murder weapons, recovered

from the scene of the murders. So lis-Gonzalez's blood was also found on items in

the Bengal Street home that would demonstrate that he was the individual who

murdered the three victims. For example, Solis-Gonzalez's blood was found on a

pair of girl's blue jeans in C.H 's bedroom where C.H was strangled to death, and


                                           44
                      •                                     •
his DNA W                        •                                        •
       The prosecutor further advised the trial court, without objection, that Solis-

Gonzalez provided a statement to the police in which he admitted to breaking into

the victims' house earlier in the day and later murdered DeSantiago and Saldivar.

(State's Appendix Bat 11); see also Thieleman v. State, 187 S.W.3d 455, 457-58

(Tex.Crim.App. 2005) (holding that undisputed assertions by counsel may be held

to have been adoptively admitted by the opposing party if ''the event [that is the

subject of those assertions] could not have happened without being noticed" and

''the assertions [are] of the sort that would provoke a denial by opposing counsel if

it were not true"); Pitts v. State, 916 S.W.2d 507, 510 (Tex.Crim.App. I996)

(''This Court accepts as true factual assertions made by counsel which are not

disputed by opposing counsel."). 7

       The DNA test results presented to the trial court by the State thus far have ·

so almost conclusively established Solis-Gonzalez's identity as the individual

who, at the very least, murdered DeSantiago and Saldivar that it is unlikely that

there exists any other biological material that would serve to negate that proof. If

there is any such evidence, the record is devoid of any request by So lis-Gonzalez

to test that biological material. ·



       7
        As previously mentioned, while Sobs-Gonzalez admitted to tying thirteen-year-old C.H.
up inL.S.'s bedroom, he denied killing her. (State's Appendix Bat 11).

                                              46
                      •                                     •
      But even if So lis-Gonzalez had requested the testing of specific biological

material, he would have been hard-pressed to demonstrate how that evidence, in

light of the strength of the State's proffer, would have served to negate hisidentity
                                            I




as the killeL, As previously discussed, the presence of third-party DNA on other

evidence would not serve to exculpate So lis-Gonzalez as the individual who

stabbed and beat DeSantiago and Saldivar to death, particularly where his own

blood was mixed with DeSantiago's blood on the knives found at the murder

scene of the murders, he had the victims' blood on his clothing and shoes, and he

confessed to murdering both DeSantiago and Saldivar and admitted tying up C.H

See, e.g., Prible, 245 S.W.3d at 470; Whitaker, 160 S.W.3d at 9; Bell, 90 S.W.3d

at 306. And if the evidence requested to be tested by a defendant does not serve to

exculpate him of the charged offense, his request for DNA testing of evidence that

will not prove to be fruitful can be nothing more than an attempt to unreasonably

delay his capital-murder prosecution.

      For all the foregoing reasons, the State sufficiently rebutted any

presumption that there existed untested biological material that constituted

biological evidence required to be tested. Consequently, the trial court did not

abuse its discretion in determining that there existed no other biological evidence

required to be tested under subsection (i), and So lis-Gonzalez has thus failed his

                                          47
                       •                                       •
burden of proving that the trial court violated a ministerial duty by refusing to

delay his trial. So lis-Gonzalez's requested mandamus relief should be denied for

this reason as well.

IV.    Conclusion

       The record reflects that, out of an abundance of caution, the State initially

made a broad request for DNA testing, which the trial court granted without

making any determination that that evidence constituted biological evidence

required to be tested. The record reflects that it was in response to this request for

testing by the State that the DPS lab requested additional time for DNA testing.

That the State exercised its right to test evidence in its own possession did not

prohibit it from later reassessing the necessity of testing all of the items it

originally submitted. Because the State and the defense did not come to an

agreement as to what items of evidence containing biological material constituted

biological evidence required to be tested, the trial court held a hearing, during

which the parties were permitted to litigate what biological material constituted

biological evidence required to be tested under subsection (i) of article 38.43. The

mandamus record is devoid of any specific request by So lis-Gonzalez to test

certain untested biological material. And the State sufficiently rebutted any

presumption that there existed any as-yet untested biological material that

                                            48
                       •                                      •
constituted biological evidence required to be tested. The trial court properly
                       '

exercised its discretion as the gatekeeper in determining whether there existed

biological material that constituted biological evidence required to be tested under

subsection (i), and the trial court did riot abuse its discretion in determining that no

such evidence existed under the facts of this case. For all the foregoing reasons,

So lis-Gonzalez has failed his burden of demonstrating his entitlement to the

requested mandamus relief, and his petition for writ of mandamus should be

denied.




                                           49
                     •                                  •
                                   PRAYER

      WHEREFORE, the State prays that this Court deny relator's application for

writ of mandamus.

                                     Respectfully submitted,

                                     JAIME ESPARZA
                                     DISTRICT ATTORNEY
                                     341h JUDICIAL DISTRICT




                                     /s/ Lily Stroud
                                     LILY STROUD
                                     ASST. DISTRICT ATTORNEY
                                     DISTRICT ATTORNEY'S OFFICE
                                     201 EL PASO COUNTY COURTHOUSE
                                     500 E. SAN ANTONIO
                                     EL PASO, TEXAS 79901
                                     (915) 546-2059 ext. 3769
                                     FAX (915) 533-5520
                                     EMAIL lstroud@epcounty.com
                                     SBN 24046929

                                     ATTORNEYSFORTHESTATE

                     CERTIFICATE OF COMPLIANCE

     The undersigned does hereby certify that the foregoing document contains

11,367 words.


                                     /s/ Lily Stroud
                                     LILY STROUD

                                       50
                      •                                     •
                          CERTIFICATE OF SERVICE

      The undersigned does hereby certify that on March 11, 2015, a cop~ of the

foregoing response to relator's Emergency Petition for Writ of Mandamus was

emailed, through an electronic-filing service provider, to relator's attorneys: Joe

A. Spencer, Jr., joe@joespencerlaw.com; and Joshua C. Spencer,

joshua@joespencerlaw .com.

      The undersigned also does hereby certify that on March 11, 2015, a copy of

the foregoing response to relator's Emergency Petition for Writ of Mandamus was

hand-delivered to Respondent, Honorable Luis Aguilar, Judge, 243rct .District

Court, 500 E. San Antonio Ave., 9th Floor, El Paso, Texas 79901.




                                        Is/ Lily Stroud
                                        LILY STROUD




                                          51
                          •                                            •
                         APPENDIX- TABLE OF CONTENTS

Appendix A......................... State's Notice to Seek the Death Penalty

Appendix B.............. Reporter's Record of October 2, 2014, pretrial hearing

Appendix C.. . . . . . . . . . . . . . . . . . . . . . . . . . . Trial court's October 6, 2014, letter

Appendix D ..... ·. . . Notice of Filing of Documents for Clarification of Record of
                                           Article 38.43 Hearingon October 2, 2014

Appendix E............. State's chart of DNA results and hand-delivery receipts

Appendix F ............. May 9, 2013, DPS Forensic Biology ·Laboratory Report

Appendix G................... August 12, 2013, DPS DNA Laboratory Report

Appendix H ......... April29, 2014, DPS Supplemental DNA Laboratory Report

Appendix I. .............. June 13, 2014, DPS Supplemental Forensic Biology
                                                         Laboratory Report

Appendix J. .............. June 17, 2014, DPS Supplemental Forensic Biology
                                                         Laboratory Report

Appendix K................ ,July 17, 2014, DPS Supplemental Forensic Biology
                                                          Laboratory Report

Appendix L. .......... September 19, 2014, DPS Supplemental Forensic Biology
                                                          Laboratory Report




                                                 52
               OF TEXAS



               GONZALEZ


                   STATE'S NOTICE TO SEEK THE DEATHPENALTY

                now the State of Texas, by and through the undersigned District Attorney, and
hereby gives notice to this Honorable Court, and to the Defendant and his counsel in the above-
                  ifconvicted of the offense of Capital Murder, the State of Texas will seek the
death penalty against the Defendant herein.


                                                  Respectfully submitted,



                                               _ja..:.o               •                                  •                     1

 1                           REPORTER'S RECORD.
                     TRIAL COURT CAUSE NO. 20120D04103
 2                         VOLUME 1 OF 1 VOLUMES

 3

 4   THE STATE OF TEXAS               )       IN THE DISTRICT COURT
                                      )
 5   vs                               )·      EL PASO COUNTY, TEXAS
                                      )
 6   LUIS SOLIS GONZALEZ              )       243RD JUDICIAL DISTRICT

 7

 8

 9

10                         **************************

11                              PRETRIAL HEARING

12                         **************************

13

14

15                   On the 2nd day of October 2014, the following

16   proceedings came on to be heard in the above-entitled and

17   numbered cause before the Honorable Luis Aguilar, Judge

18   Presiding, held in El Paso, El Paso County, Texas.

19                    Proceedings reported by Machine Shorthand.

20

21

22

23

24

25


                               Andrea Quezada, CSR
                               243rd District Court
                 •                                      •                      2

  1                                  APPEARANCES

  2   DENISE BUTTERWORTH
      Assistant District Attorney
  3   SBOT No. 24012368
      500 E. San Antonio, Room 201
  4   El Paso, Texas 79901
      (915) 546-2059
  5
      ATTORNEY· FOR THE tSTATE
  6
      JOE AURELIANO SPENCER
  7   SBOT NO. 18921800
      JOSHUA SPENCER
  8   SBOT NO. 24067879
      1009 Montana Ave.
  9   El Paso, Texas 79902
       (915) 532-5562
10
      ATTORNEYS FOR DEFENSE
11

12                               CHRONOLOGICAL INDEX
                                      VOLUME 1
13
      Thursday, October 2, 2014
14                                                             Page     Vol.
      Case called/announcements of counsel                        3       1
.15   Argument by Ms. Butterworth regarding 38.43                 3       1

16    State's Witnesses               Direct       Cross    Voir Dire   Vol.
      Nicholas Ronquillo                  29          35                  1
17
      Response by Mr. Spencer                                    36       1
18    Response by Ms. Butterworth                                40       1
      Response by Mr. Spencer                                    45       1
19    Issue of Speedy Trial                                      46       1
      Response by Mr. Spencer                                    47       1
20    Response by Ms. Butterworth                                47       1
      Court Reporter's Certificate                               53       1
21

22

23

24

25


                                  Andrea Quezada, CSR
                                  243rd District Court
                  •                ------~·~---------------
                                                                                3

 1                     (Open court; Thursday, -October 2, 2014; defendant

 2                    present.)

 3                    THE COURT:     The Court calls the lawsuit styled

 4   'the State of Texas versus Luis Solis-Gonzalez, 20120004103.

 5                    Announcements of counsel.

 6                    MS. BUTTERWORTH:     Denise Butterworth on behalf of

 7   the State, Your Honor.    The State is ready.

 8                    MR. SPENCER:     Good morning, Your Honor.        Joe

 9   Spencer on behalf of Mr. Gonzalez, and we're ready.

10                    THE COURT:     Good morning, sir.

11                    We're here on a pretrial hearing.         I sent you-all

12   a letter.    The issue that I'd like to address by both counsel

13   this morning is the applicability of 38.43, code of criminal

14   procedure.

15                    Says the State of Texas?

16                    MS. BUTTERWORTH:     Your Honor,    for purposes of the

17   hearing this morning, if I may on the record just very briefly

18   so that we are on the same page as to exactly what we're

19   attempting to do this morning.      My understanding from the Court

20   is that we're going to have a discussion regarding 38.43, which

21   is the new law that the state legislation has passed that has

22   gone into effect on this particular death        pen~lty   case.

23                    I believe -- and this is where Mr. Spencer can

24   correct me if I incorrectly summarize his position.           But we are

25   here before you today because under 38.43, there are provisions


                               Andrea Quezada, CSR
                               243rd District Court
               •                                        •                     4

 1   that would allow the    Stat~     and the defense.to come together to

 2   have a discussion or to talk about whether there could be an

 3   agreemerit on which   ~terns    ultimately to send to DPS for

 4   testing -- for DNA testing in this particular case.

 5                   Mr. Spencer, on behalf of the defendant, is in

 6   the position that he would like each and every piece of evidence

 7   that was collected by law enforcement in this particular case to

 8   be tested or possibly screened to see if it's possible to be

 9   tested for DNA testing, that in this case, there is not an

10   agreement as to specific pieces of evidence to test, that the

11   defense is asking that all evidence that contained biological

12   material be tested or screened for DNA.

13                   And let me just pause right there to get an

14   affirmation that I am· correctly summarizing the defendant's

15   position in this particular case right now for this hearing.

16                   Is that correct, Mr. Spencer?

17                   THE COURT:         Ms. Butterworth, direct comments to

18   the bench, please.

19                   MS. BUTTERWORTH:          I'~   sorry.   That•s·my

20   understanding of the defense and why we're here.

21                   The State's position

22                   THE COURT:         Let me interrupt you if you don't

23   mind.

24                   Mr. Spencer, before we progress here, is that an

25   accurate assessment of your position?


                                    Andrea Quezada, CSR
                                    243rd District Court
                •                                  •                             5

 1                     MR. SPENCER:     I thi'nk that's ·skeletally accurate.

 2   It's accurate, Your Honor.       It's hot completely all-encompassing

 3   on my position.    But so far, she has not articulated anything

 4   that is not accurate.

 5                     THE COORT:     Thank you.

 6                     You may proceed, ma'am.

 7                     MS. BUTTERWORTH:     In· this particular case,

 8   Your Honor, when the State reads the      st~tute,   I read it to say

 9   that if we cannot come to an agreement -- and in this particular

10   case, we have submitted every single piece of evidence that

11   contains biological material.       We have submitted that physical

12   eviden~e   to DPS for testing.     But it is our position that under
                                                                   -
13   this statute, if the State and the defense cannot come to an

14   agreement, that the statute requires us to come before you for

15   the Court to determine which pieces of evidence should be tested

16   for DNA or should be submitted.

17                     Currently, we have submitted everything.         What I

18   would like to do this morning is, for the record, to make sure

19   the record is complete depending on where this goes,        I would

20   like to submit to the Court the lab tests that have currently

21   been generated by DPS.    And they have been turned over to the

22   defense.   And we've got -- as of today's date, we have a lab

23   report from DPS from May 9th; 2013, August 12th of 2013, April

24   29th of 2014, June 13th of 2014, June 17th of 2014, and July

25   17th of 2014, and November 19th of 2014.


                               Andrea Quezada, CSR
                               243rd District Court
                                                                                     6

 1                      I'd like to submit to the Court these DPS

 2    reports, the corresponding documentation that the defendant has

 3    received copies of all of these lab reports.           And then I have

 4    also created a spreadsheet for the Court -- and I'll tender a

 5    copy to the defense --   oi    so far the DNA results that have been

 6    yielded from the testing that's been done as of todayLs date ..

 7    If I may approach?

 8                      THE COURT:     Yes, ma'am.

 9                      Ma'am, did you say "November 19th of 2014"?

10                      MR. SPENCER:     That's what she said, Your Honor.

11                      MS. BUTTERWORTH:     I meant September.      If      I

12    meant September of 2014 for the last lab report.

13                      THE COURT:     All right.    Okay.

14                      Mr. Spencer, do you have a copy of these

15    exhibits?

16                      MR. SPENCER:     I have a copy of what she just now

17    handed me, Your Honor.    I do have -- if I understand the Court's

18    question, I do have lab reports from June 13th of 2014, June

19    17th of 2013, July 7th of 2014, September 19th of 2014.              I don't

20    believe I have an April 29th of 2014, an August 12th of 2013, or

21    May of 2013, at least that I am aware of.         Those   three~    I don't

22    believe I have.

23                      MS. BUTTERWORTH:     And to cover our bases, I have

24    hand delivery slips that have been signed by the defense for all

25'   of these lab repbrts.


                                Andrea Quezada, CSR
                                243rd District Court
                 •                                   •                            7

 1                   THE COURT:      Let me do this real quick.

 2                   Mr. Spencer, we're going to make a complete copy

 3   of what's been tendered to the Court, and you can review it.

 4   That will be your copy.

 5                   MR. SPENCER:          Thank you, Your Honor.

 6                   THE COURT:      All right.

 7                   MS. BUTTERWORTH:          What I've also gorie through and

 8   done for purposes of this hearing is, every single piece of

 9   evidence that was collected due to the investigation of this

10   particular case that has been submitted to DPS was photographed.

11   And so for the Court's perusal, I'm assuming in the next coming

12   days when the Court is making the decision, I've got all of the

13   photographs of every   sin~le    piece of evidence that waa collected

14   and has· also been submitted to DPS for testing.         So when we

15   statt referring to some of these pieces of evidence when we

16   start to get into a little bit of the facts of the case, all of

17   the photographs are here.       There's a photograph of each piece of

18   evidence.

19                   And for the record,         for example, JE02 -- JE02,

20   when collected by law enforcement, it's marked and given that

21   identification number.    JE02 is, in this particular case, a

22   kitchen knife that's found on the kitchen counter.             So at any

23   given time when the Court's lobking at any of ihese lab reports

24   or looking at the results or the DNA results yielded, there is a
                                      '·
25   photograph of JE02 of what that item is and where         it'~    found in


                               Andrea Quezada, CSR
                               243rd District Court
                                                                                  8

 1   the house.     And I've got all the photographs of each piece of

 2   evidence that was collected.

 3                       And for the Court to look at also,       I've got the

 4   crime scene video that law enforcement does at their crime

 5   scenes where they basically take a camcorder or a video recorder

 6   and they record an entire crime scene.            In.this particular case,

 7   .it's the house on Bengal Street.         And so for the Court to

 8   understand basically what the layout is of this particular case

 9   of the crime scene as far as what this house looked like or what

10   was going    on~   I've also got the videotape of that.

11                       And so I've got all the photos and then a

12   complete copy of the videotape for the Court to look at the

13   house.   And that's all available for the Court to look at when

14   determining if there is an argument as to items that are

15   absolutely crucial or that the         def~nse   is asking to be tested.

16   We-will have a photograph corresponding to what that item is,

17   where it's found within the house.

18                       If I may briefly direct the Court to the

19   spreadsheet that I've tendered to the defense.            Does the Court

20   have the spreadsheet?

21                       THE COURT:   No,   I don't.

22                       MS. BUTTERWORTH:     I think we're making a copy of

23   it right now.

24                       While we're waiting for the spreadsheet and for

25   purposes of the record, Judge,         I'd like to give a brief summary


                                  Andrea Quezada~ CSR
                                  243rd District Court
                •                                 •                            9

 1   of what .is h~ppening at this particular house on Bengal Street,

 2   the crime scene that law enforcement is investigating.

 3                     They are -- on May 31st of 2012, El Paso Police

 4   Department is dispatched out to 1594 Bengal, number G [sic].

 5   That's located in El Paso County in the State of Texas.            When

 6   officers arrive and ultimately when the scene is sealed and

 7   en6losed, they find three victims inside of that house found

 8   dead.

 9                     The first victim is Eric Santiago -- DeSantiago,

10   and he is found dead inside of the kitchen with his face wrapped

11   with duct tape.    There are burns to his chest that are believed

12   to have been caused by, based just on the scene, oil that was

13   heated up in the kitchen.    He's got those burns to his chest,

14   and he has numerous stab wounds and blunt force injuries to his

15   head.

16                     The second victim is Marysol Saldivar.         She is

17   found in the living room with blunt force trauma injuries to her

18   head.   And the third victim is   clllllllll     Hill who is a

19   13-year-old little girl who is found in her upstairs bedroom --

20   it's a pink bedroom-- in her bed covered up, tucked into her

21   bed wearing only a T-shirt and underwear.         And there is a slight

22   ligature mark to her neck upon closer examination.

23                     The cause of death in these particular cases,

24   after an autopsy was conducted, was that         clllllllll   H . , the

25   13-year-old little girl found in her bed, died from the ligature


                               Andrea Quezada, CSR
                               243rd District Court
                    •                                      •                              10

 1   strangulation around her neck.           And then Marysol Saldivar,
                                                                   ·.,
                                                                         who

 2   was found in the living room, her cause of death was both stab

 3   wounds and blunt force trauma to the head, which is also the

 4   same cause of death for the male, DeSantiago, found in the

 5   kitchen.

 6                       And as a brief continuous summary, the defendant

 7   did turn himself in to law enfdrcernent.               He met them.     He had

 8   originally gone to Mexico where he took his four-year-old little

 9   boy who was present for all of this.            He was at the scene.            He

10   had been with his mother, Marysol Saldivar, when she got horne.

11   The defendant had taken that little boy, his biological son,

12   with him after he left the Bengal ho0se, had gone to                  Mexico~

13   werit   o~er   to his parents' house, who live in Mexico, delivered

14   the four-year-old little boy, and then left.                He ultimately told

15   his parents what he did.

16                       The dad was cooperative with law enforcement and

17   met law enforcement here in El Paso, turned over the little boy,

18   explained to law enforcement that his son did tell him that he

19   had done this.      And then the defendant met law enforcement at

20   the border and turned himself in.

21                       Once   h~   was in the United States, he was taken

22   and interviewed at the CAP offices on Raynor, where he gives a

23   statement where he admits that oh that day, he rode his bicycle

24   over to the victim's house, broke into the house at about ten in

25   the morning and waited for them to get horne later that day.                     I


                                     Andrea Quezada, CSR
                                     243rd District Court
                   ·~------~·~-------
                                                                                     11

 1    believe he said that the first person to           g~t    into the house was

 2    Mr. DeSantiago, who arrived at      ~bout   4:30.        Then he says

 3    clllllllll Htll    arrived second, and Marysol Saldivar.arrived

 4    third.

 5                      He     in his statement, he admits to killing.

 6    Mr. DeSantiago and Ms. Saldivar, but says he doesn't remember or

 7    has memory issues regarding the incident and doesn't remember

 8    anything regarding     clllllllll H4lllc    I think he ultimately

 ~    denies killing her, but he does confess to tying her up during

10    this process upstairs and having her be tied up in this little

11    boy   Llll slllllllll 'room,   the four-year-old.

12                      Ultimately, as far as evidence is concerned in

13    this case, the house itself containing all of the evidence --

14    that's part of the evidence in this particular case.               The four

15    year old, when he's turned over to the police by his

16.   grandfather, his clothes are taken also because there appears to

17    be bloodstains on some of his clothes.

18                      And then the defendant -- and I forgot to mention

19    this.     When he left the house on Bengal Street, he took Marysol

20    Saldivar's truck.      That's how he was able to go over into

21    Mexico.     So that truck was recovered.     And then so whatever

22    evidence that is contained or found in that truck is also pieces

23    of evidence that were collected from the El Pasd Police

24    Department.     I believe there's some blobd swabs and pieces of

25    blood found in the truck as well.        And then there was blood


                                  Andiea Quezada, CSR
                                  243rd District Court
               •                                   •                          12

 1   found on the child's clothing.

 2                      So that's a brief -- for purposes of this record,

 3   those w6uld be the three areas that evidence is being taken from

 4   regarding this investigation; the house on Bengal, the little

 5   boy's clothes when he's turned over, the truck that's found in

 6   Mexico and taken -- brought back to the United States;      And then

 7   also when the defendant turned himself in, the El Paso Police

 8   Department collected his clothing, which he was wearing.         And

 9   .that -- so those are pieces of evidence as well.     And then

10   anything evidentiary-wise that is collected from all three of

11   the victims during their autopsies, their clothes, fingernail

12   scrapings, those type of things that were collected during the

13   autopsy are also pieces of evidence that have all now, at this

14   point while we're looking at 38.43, have been turned over to DPS

15   for DNA testing.

16                      With that summary, I'd like to go through so far

17   the DNA results that have been yielded from some of these items

18   that have been tested by DPS.      And so these are the results that

19   we have as of today's date, which is October 2nd of 2014.         I've

20   created this spreadsheet to give the Court some information so

2i   that the Court can look through the lab results.      But I've taken

22   what the DNA results are from the lab reports and I've put them

23   in the spreadsheet.

24                      I can tell the Court that when we were looking

25   initially at looking at what to turn over to DPS for DNA


                                Andrea Quezada, CSR
                                243rd bistrict tourt
               •                                        ·~----
                                                                                 13

 1   testing, the idea   wa~    to make sure that any other         pos~ible


 2   defendant could be excluded;        And that obviously -- the other

 3   part of at least -- and that would be a very -- I would.say that

 4   an important goal of the DPS testing was to eliminate any other

 5   suspects or defendants in this particular case.

 6                     And then the other·reasons for the DNA testing

 7   was to strengthen the State's case to make sure that we would

 8   have, hopefully, ideally, the defendant's blood or DNA inside of

 9   the Bengal house.       And I forgot to mention that when the

10   defendant turned himself in and his clothes were collected by

11   CAP, there were also photographs, and I've got them included for

12   the Court to look at.       There were photographs taken of his hands

13   where the defendant has a couple of, for lack of a better

14' medical term, cuts on some of his hands.             And in his statement

15   to the police department, he explained that at some point during

16   all 6£ this, he   h~d    gotten cut by the knife that was -- that he

17   used or that was involved in at least the victim of DeSaritiago

18   and Ms. Saldivar.       And so the photographs of when·he turned

19   himself in show that he's gbt some of these           wo~nds    or these cuts

20   on-his fingers.

21                     One of the goals of the DNA testing, at least

22   from the State's position, was to try to put the DNA of the

23   defendant ihto this crime      ~cene   and then also have the victims'

24   DNA be found on the defendant himself, from the clothes -- and

25   when the Court looks at the photos, you can see that the jeans


                                  Andrea Quezada, CSR
                                  243rd District Court
                 •                                 ----~-----------
                                                                                 14

 1   he's wearing when he turned himself in are very visibly covered

 2   in blood.

 3                   So I woulq like to go through what the DNA has

 4   yielded so far -- the testing has yielded so far on some of

 5   these various items that have been submitted.         In my

 6   spreadsheet, I have given the item number, which will have

 7   photographs to correspond to, and then what the DNA results

 8   yielded.

 9                   JE02, Your Honor, is a kitchen knife that was

10   found on the kitchen counter at the home on Bengal Street.            And

11   there was a swab taken from both the handle and the blade that

12   come back positive for blood.        And then when the DNA testing is

13   conducted, the DNA matches -- on JE02 from the handle, it's a

14   combination or a mixture of DeSantiago and the defendant.         On

15   JE02, the blade, the DNA results yielded a match to DeSantiago.

16   And then it read that it was a combination.         And that second

17   part of that mixtur~, the data was low level data, so no

18   comparison could be made.

19                   JE69 is a knife that is found in the upstairs

20   restroom.   You'll see   a   photograph of it that it's found in the

21   drawer in the upstairs restroom with visible blood on it.         JE69,

22   when there was a swab taken f_rom the blade, the DNA test results

23   yielded that it belongs to DeSantiago and the defendant.         A swab

24   from the handle of JE69, the same knife, yielded,DNA results

25   from DeSantiago and the defendant.


                                  Andrea Quezada, CSR
                                  243rd District Court
                  •                                      •                        15

 1                     JE04 is a third knife that's· found" in this crime

 2   scene on Bengal Street.       It is a broken knife.        The handle of

 3   the knife was found on the kitchen floor, and the blade of that

 4   knife is found in the kitchen sink.         So JE04 is the handle that

 5   was found oti the kitchen floor that yielded a result of

 6   DeSantiago and the defendant.

 7                     JE38, the blade of the knife found in the kitchen

 8   sink, was DeSantiago and the defendant.                                           .I
 9                     There were a pair of blue jeans, girl blue jeans

10   that were found in C                 _room, JE72, that had apparent

11   blood on them, and that blood comes back to the defendant.

12                     JE68 is a shoelace that is found in the same

13   drawer that the bloody kitchen knife was found in in the

14

15

16
     upstairs restroom.       It's a pair of black shoelaces.

     defendant, in his statement, says that he tied up

     H.using these shoelaces.
                                                                  c- The



                                       When they are tested, there is a

17   DNA profile mixture positive for blood.             But due to the

18   potential number of contributors, no interpretations were made.

19                     Item number 5208670 -- and that's how it was

20   called.     It wasn't given the initialling and a number.             That's a

21   tennis shoe that is taken from the defendant when he turned

22   himself in and was at CAP.       There was apparent blood on his

23   tennis shoe    t~at   he was wearing that they took from him frbm

24   CAP.   And the DNA results on that yielded beSantiago and

25   Saldivar.     So we have two of the three victims' blood coming


                                  Andrea Quezada, CSR
                                  243rd District Court
                   •                                    •                     16

 1   back on the defendant's -shoe that he was wearing when he turned

 2   himself in and was taken into custody.

 3                      BM03 is the black T-shirt from the defendant also

 4   taken when he was in custody.       That DNA comes back to the

 5   defendant.

 6                      MM01 is a Mickey Mouse baseball cap that was

 7   collected from the four-year-old little boy, LJII AJIII

 8   slllllll,     when his grandfather turned him over to police.        There

 9   was apparent blood on that Mickey Mouse baseball cap, and that

10   blood was tested, tested positive for blood.           And that blood

11   matches his mother, Marysol Saldivar.

12                      There was a bloody piece of tissue found inside

13   of the Nissan Titan, which is the truck that belonged to

14   Ms. Saldivar that the defendant drove away from Bengal Street to

15   go to Mexico.      That's JE113.   That was found inside of the

16   truck.      And that blood comes back to -- or that DNA comes back

17   to DeSantiago.

18                      There were again these blue jeans that I'm

19   referencing that the defendant had on him when he's interviewed

20   or taken into custody at CAP.      'It's item BM01.     That comes

21   back   -~   that blood from the defendant's jeans comes back to a

22   mixture of DeSantiago and Ms. Saldivar.

23                      JE17 is a piece of toilet paper.       And when the

24   Court looks at these photographs that I'm producing, there are

25   various pieces of tissue.      Some of them are just tissue, and


                                 Andrea Quezada, CSR
                                 243rd District Court
                  •                                      •                           17

 1   some of them are what law enforcement is describing as like a

 2   makeshift finger cast from -- we are deducing that when the

 3   defendant cut his finger -- and it's corresponding to tha cut on

 4   his finger in this photograph when he is taken into custody.

 5   And he said it's bleeding a lot.         Around the house, there are

 6   these makeshift finger casts that        ke~p    falling off.      So I guess

 7   he keeps putting new ones on.         So some of those are tested.         And

 8   then others aren't so      obviou~   as finger   ~asts,   but they're just

 9   pieces of tissue with blood on them around the house at Bengal

10   Street.

11                       JE17, if you'll look at the photograph, is a

12   piece of toilet paper with apparent blood on it that is found on

13   top of the victim as she is laying there on the living room

14   floor.     And for .lack of a better word, it's being described

15   found on top of her crotch area.         But if you look at the photos,

16   that is where the toilet paper is found.            It's right on top of

17   her.     And that DNA comes back to the defendant.

18                       JE24 is a piece of duct tape that is found in the

19   upstairs bathtub in the restroom where the bloody knife was

20   found and    -~   in the drawer along with the shoelaces.           That piece

21   of duct tape was examined, and we know just from the scene

22

23

24
     And upon closer examination of C -                  H-
     itself that Mr. DeSantiago was found duct taped in the kitchen.

                                                                the 13 year old,

     you can see remanence of duct tape on her face on her check if

25   you look at the photographs.         And you can see      due~   tape on


                                  Andrea Quezada, CSR
                                  243rd District Court
               •                                                                 18

 1   her -- I believe it's her ankles and her hands, a little bit of

 2   remanence of how it   w~s   taken off, but it left that duct tape

 3   glue.

 4                   JE24, there's a piece of duct tape that's found

 5   in the upstairs bathtub that comes back to DeSantiago and

 6   Ms. Saldivar.

 7                   JE20, there's another piece of duct tape with.

 8   toilet paper found in a hamper.         Stain 1 of that duct tape comes

 9   back,to the defendant and Marysol Saldivar.           Stain 2 of that

10   duct tape comes back to a mixture of        clllllllll   Hill,
                     -
11   Mr. DeSantiago, the defendant, and Ms. Saldivar.           So all four of

12   them are on as a mixture on that stain 2 of that duct tape.               And

13   then stain 3 of the duct tape of JE20, item JE20, there was no

14   DNA profiles obtained.

15                   There was also some duct tape found, JE30.              That

16   duct tape is found in the little boy       LJII    A~ room.        The DNP).

17   results of that come back to DeSantiago and the defendant.              JE28

18   is another piece of duct     ~ape    that's found in a child's bag, a

19   kid's bag, .also inside of    LJII   A~ room,         the little boy.

20

21

22   girl, and the four-year-old little boy,
                                             H-
     And the DNA results on that one come back to the defendant,

     Mr. DeSantiago, Ms. Saldivar, Ms.              the 13-year...;.old little

                                                    LJII   sllllllll   So we

23   have five people in that mixture of that piece of duct tape

24   found in the little boy's,room.

25                   JE24 is a makeshift finger cast that         ~s   found


                                 Andrea Quezada, CSR
                                 243rd District Court
                     •                                       •                 19

     1   next to a vacuum   outsi~e    of the upstairs restroom.    The DNA
\
     2   results yielded on that come back to the defendant and

     3   Mr. DeSantiago.

     4                     JE66 is a finger splint, another one of these

     5   makeshift finger cast splints that is found next to the bed of

     6   c             room -- C - H~ bed in her room.                  And

     7   that comes back to the defendant.

     8                     There is a tennis shoe that has no shoelaces in

     9   it, a black Jordan tennis shoe, JE70, that is found in LJII

    10   AJIII   S - room, the little boy's room, with an apparent

    11   bloodstain on the tennis shoe that's missing the shoelaces, and

    12   that blood comes back to DeSantiago.

    13                     There is JE22.      It's a ~hite T-shirt that is

    14   found in the upstairs restroom.        And the DNA results on that

    15   come back to Mr. -- with apparent blood, and they come back to

    16   blood matching Mr. DeSantiago.        The collar of that same shirt

    17   was tested, and that came back to -- hang on just a second on

    18   this one because I think that came back to a mixture.        Let me

    19   look.

    20                     THE COURT:     Ms. Butterwoith, is the DPS lab

    21   representative here?                                                       i

    22                     MS. BUTTERWORTH:      Yes, Your Honor.

    23                     THg COURT:     If he would assist you, he can sit ~t

    24   counsel table with you.

    25                     MS. BUTTERWORTH:      Okay. I'm going to come back to


                                      Andrea Quezada, CS~
                                      243rd District Court
               •                                     ·~----
                                                                                20

 1   JE22 because I had my secretary type up from my notes for this

 2   chart, and I think that the chart is            let me just -- I can

·3   probably-- I'll come back to that one, Judge.            So let me hold

 4   off on the record.

 5                   THE COURT:     Ms. Butterworth

 6                   MS. BUTTERWORTH:       Okay.      So on JE22, I'm going to

 7   need to amend my chart.     JE22 is the collar of the T-shirt of

 8   that white shirt that's found on the restroom floor.           And it

 9   comes back as a mixture.     My chart says "DeSantiago" but should

10   read "the defendant."     If we can    --   and I can submit a new

11   chart.

12                   THE COURT:     Let me make sure I'm with you.        JE22?

13                   MS. BUTTERWORTH:       Correct.     There were different

14   swabs taken from that piece of clothing.           It's a white T-shirt.

15   One of the stains is tested, an apparent bloodstain, and it

16   comes back to DeSantiago.

17                   THE COURT:     Okay.

18                   MS. BUTTERWORTH:       The collar of that shirt is

19   tested, which is traditionally done to try to determine the

20 'wearer of the shirt.      So on JE22, when the collar of that shirt

21   is tested, it comes back consistent to the defendant.           It's a

22   mixture, and the defendant is identified as one of the

23   contributors.

24                   THE COURT:     "DeSantiago" is incorrect on the

25   collar of the T-shirt?


                                Andrea Quezada, CSR
                                243rd District Court
                  •                                    •                      21

 1                     MS. BUTTERWORTH:     That is correct.     It should

 2   read "defendant."

 3                     MR. SPENCER:     Your Honor, from which report?       May

 4   I inquire as to on which report --

 5                     THE COURT:     That's the last item on the --

 6                     MR. SPENCER:     I see that on this spreadsheet.

 7   I'm just wondering-- she's referring to the DPS lab report.

 8   I'm wondering what date.

 9                     MS. BUTTERWORTH:     April 29th of 2014.

10                     THE COURT:     Thank you.

11                     MS. BUTTERWORTH:     There were also some white

12   socks that were inside or along with that T-shirt or shirt that

13   was collected under JE22.      Those white socks are tested, and

14   they yield a DNA result coming back to Mr. DeSantiago.

15                     JEA3 is a swab that was taken fiom a milk

16

17

18
     room,   L.
     gallon-- a gallon of milk that was found in the little boy's

                  A~ room.          If you look at the photographs, there

     an apparent bloodstain on the gallon of milk.          And that

19   yielded-- it says, "No DNA profiles obtained."           It tested

20   positive for blood, but no DNA profiles obtained.

21                     JE99 is the duct tape removed from

22   Mr. DeSantiago's head, and that's coming back belonging to

23   Mr. DeSantiago.     JE99, there was also a rag that was in the duct

24   tape that was removed from his head.          That is yielding a DNA

25   result matching Mr. DeSantiago.


                                Andrea Quezada, CSR
                                243rd District Court
     --j·-·-                                          •                     22

 1                    The fingernail clippings from the autopsy were

 2   taken, JE94 and JE95.    The fingernail clippings from

 3   Mr. DeSantiago during the autopsy, when they are examined, they

 4   are both coming back matching Mr. DeSantiago.

 5                    JE78 is the right fingernail clippings of

 6   clllllllll   Htll that were taken during her autopsy.      The DNA

 7   yielded from her right fingernail clipping on JE78 is yielding a

 8   mixture belonging to the defendant and Ms.       H4lll_
 9                    The left shoe taken from the defendant from when

10   he was at CAP, item number 5208670, is yielding a result

11   belonging to Mr. DeSantiago.

12                    BM03 is the black T-shirt from the defendant.

13   Also, there's a blood stain matching Ms. Saldivar.        Fingernail

14   clippings were taken of Marysol Saldivar, JE57, right and left

15   fingernail clippings, and they are both matching Ms. Saldivar.

16                    And then BM01, the stained jeans that were taken

17   from the defendant while he was at CAP, one of the stains is

18   matching coming back to Mr. DeSantiago.

19                    Some of these items, there were multiple stains

20   and multiple swabs taken from these various pieces of evidence.

21   And so those are all individual swabs or stains that are in the

22   process of being tested, and we're waiting for DNA results.

23                    At this point, Mr. Spencer and I have asked

24   Nicholas Ronquillo is here from DPS.      And very briefly, I have-

25   inquired as to where they ar~ in the process of testing, and he


                               Andrea Quezada, CSR
                               243rd District Court
                  ·--       ------------~.llr-----------------


                                                                                   23

 1   has the number.

 2                      Do you know how many items were submitted to you

 3   in the lab?

 4                     MR. RONQUILLO:        So far --

 5                     THE COURT:       Ms. Butterworth, do you want him from

 6   the stand?

 7                     MS. BUTTERWORTH:        No, I'll just proffer, if it's

 8   okay.

 9                     THE COURT:       That's fine.

10                     MS. BUTTERWORTH:        There were a total of 206 items

11   trying to comply with this new article, article 38.43, because

12   there was no initial agreement made by the State .and the

13   defense.     206 items have been submitted to DPS for this type of

14   testing.     Mr. Ronquillo has represented to myself and

15   Mr; Spencer this morning that they are about halfway done at

16   this. point and that he believes th.at they would be able to be

17   finished with all of the DNA testing and have all of those

18   results by June of 2015.

19                     It is the State's contention, based on the

20   summaries of the lab reports given and the DNA results that have

21   been yielded so far -- and that is why I've got photographs of

22   every single piece of evidence that has been turned over from

23   the Vqrious sources that I've explained or            outl~ned   earlier in

24   the argument, plus a copy of the video crime scene of the entire

25   house.     There has   b~en   nothing coming back that. has yielding


                                    Andrea Quezada, CSR
                                    243rd District Court
                  •                                ·--                          24

 1   anything other than what we believe t6 -- that the        evidenc~   is

 2   showing so far,   that the defendant was there in this house

 3   acting alone and committing this particular capital murder.

 4                     We've got the victims' DNA coming back on him,.on

 5   his clothes that he's wearing, his shirts that he's wearing.              We

 6   have his DNA inside of the house coming back on various items to

 7   include some of the kniv~s and the tissue that's being found

 8   with the apparent blood on them.

 9                     It's the State's position at this point that as

10   we stand here today that the DNA has flushed out what is going

11   on in this particular case and that the DNA results have

12   yielded -- that the people that we know are involved, thereLs

13   been nothing yet that has come back at any of the relevant biood

14   from the knives or from the crime scene coming back to an

15   unknown, that all of the DNA so far in what has come back is

16   yielding who we know is involved in this case, from 'the

                                                           Clllllllll
17

18

19
     defendant to Ms. Saldivar to Mr. DeSantiago to

     and to the four-year-old boy that was involved,        L.   A~.

                       It is the State's position that 38.43 does not
                                                                        Htll




20   read unequivocally that mandatorily in a death penalty case

21   every single piece of evidence that·contains biological material

22   be tested.   That is the State's position, and I believe that's

23   partially why we're at this hearing today.         We do not contend or

24   feel that when we read the statute that that's what it's saying.

25   We believe the statute was designed -- and I will add my two


                               Andrea Quezada~ CSR
                               243rd District Court ·
                 •                                       •                        25

 1   cents here -- that the part where the statute says for the state

 2   and the·defense to come together to make an agreement as to what

 j   evidence ~hould be tested I believe was unrealistic on the part

 4   of legislation because there is no doubt that Mr. Spencer is

 5   going to fiercely defend a defendant in a death penalty case.

 6   And he is not going to -- and I don't believe any criminal

 7   defense attorney in the State of Texas is going. to come to an

 8   agreement as to what.should be tested and that we just work

 9   around this or work it out between the state and the defendant.

10                      The defense -- the defendant is looking at the

11   death penalty in this case.         And I don't believe that

12   Mr. Spencer would be alone.         I think almost   ~11   of the criminal

13   defense bar in the State of Texas who are looking at this

14   statute would never agree with the State of Texas as to what

15   pieces of evidence sh6uld be tes~ed~         And there was no doubt in

16   my mind   th~t   when we began this process, that Mr. Spencer's

17   answer would be, I want every single piece of evidence tested.

18                      Because   wh~t   it in fact ends up doing is

19   partially, whether it's the motivation or not, the reality is

20   that this ends up significantly delaying the trial.             We are in a

21   position now, since we had to turn over, based on this new

22   legislation, 206 pieces of evidence that were collected from the

23   various different sources of-this case to be tested by DPS.

24   When the statute was written, there was nothing -- there was

25   nothing dbne a~ far as the position of DPS.             DPS now has 206


                                  Andrea Quezada, CSR
                                  243r~ District Court
                                                                               26

 1   pieces of evidence to test along with their other workload and

 2   schedule.

 3                     There was   nothirt~   taken -- there was no provision

 4   that takes into account the personnel or the monetary expenses

 5   or the overload that would occur to these various Texas DPS labs

 6   that are also just attempting, along with the State, to comply

 7   with this   statute~


 8                     I believe that this statute was designed for the

 9   Court to make a determination, based on the facts presented to

10   it, which items should be tested for DNA.         And so I have

11   attempted to give the Court an idea of the DNA that has come

12   back so far.    I've attempted to give the Court an idea of the

13   evidence that was collected in this particular case.         I've done

14   so by providing all of the lab reports, my spreadsheet.           And I

15   am tendering to the Court photogiaphs of every single piece of

16   evidence that was collected in this particular case and a

17   videotape of the house so the Court can look at the house in its

18   entirety.

19                    We believe at this point that any significant

20   item that should be    test~d   for DNA has been tested so far.      We

21   would argue against the position that 3B.43 requires a mandatory

22   no discussion, no-thought process look at what is relevant and

23   what is not relevant to be tested in a death penalty case.           We

24   believe that the pieces of evidence in this particular case that

25   are relevant to be tested have been tested based on the DNA


                                Andrea Quezada, CSR
                                243rd District Court
                     •                                 •                          27

 1   results    th~t    have been yielded so far.      We believe that we .have

 2   sufficiently complied with 38.43, and we're asking for the Court

 3   to make a ruling basically that not every single piece of

 4   evidence be tested for DNA.

 5                        THE COURT:   Ms. Butterworth, let me ask you, how

 6   was it determined what to submit to the lab?            I.guess what I'm

 7   looking for is a -- all -- one from each room or a blood sample

 8   from each room?        A splattering?    Any -- the logic behind that.

 9                        MS. BUTTERWORTH:    The logic -- so far, everything

10   has been turned over to DPS.         But the logic is, we're in a

11   position that we're looking at ·what was collected by law

12   enforcement.        And I'm not sure if I'm answering the Court's

13   question correctly.        But the law states that it's evidence

14   containing biological material.

15                        The argument could be made -- and I think this is

16   also something very important for the legislation to keep in

17   mind.     The law says it's any piece of evidence that could

18   possibly contain biological material.           Well, in this particular

19   case, when the Court looks at the photos and whoever ends up

20   reviewing this decision if we get there, looks at the photos,

21   you can see that a lot of these         ite~s   have very obvious blood

22   stains.        Obviously, we're not scientists.      But using our reason

23   and common sense and understanding of what occurs in that house,

24   there's    ~    lot of obvious visible blood stains.

25                        But then you start looking at, for example, a


                                   Andrea Quezada, CSR
                                   243rd District Court
                                                         •                             28

 1   cell phone that is found on top of the kitchen counter that has

 2   no bloodstains.        Well, there is an argument that could be made

 3   that it could still contain biological evidence from epithelial

 4   cells.   We know enough to know that any time somebody touches a

 5   piece of evidence or a piece of anything, the argument could be

 6   made that    they~ve    left their DNA by means of leaving their

 7   fingerprints or from the fingerprints, epithelial cells, like

 8   something from their skin.

 9                     So when I sat there and looked at this in its

10   entirety trying to understand what we needed to do and knowing

11   that I would need to be prepared for an argument from the

12   defense, we submitted everything that could possibly be argued

13   that has biological evidence.        So that cell phone is found on

14   the kitchen counter.        It doesn't have obviou~ blood~tains;             We

15   went ahead    -~~and    I'm dealing with DPS, and they're asking for

16   guidance, but there's no blood on this.             And I've told them,

17   "But it could theoretically contain biological evidence because

18   there could be epithelial cells left on it.''

19                     THE COURT:     Ms. Butterworth, is Mr. Ronquillo

20   here today?

21                     MS. BUTTERWORTH:      He is, Your Honor.

22                     THE COURT:     I would like for him to explain on

23   the record the July 5th, 2014 letter that he addressed.                What

24   I'm looking for in particular is the time frames.             In the

25   letter, he refers to projections as to. a completion date.               I


                                  Andrea Quezada, CSR
                                  243rd District Court
               •                                      •                      29

 1   would like the record to reflect Mr .. Ronquillo's position.

 2                      MS. BUTTERWORTH:    For clarification for the

 3   record, it's a June 5th letter.        I believe the·court said July,

 4   but it's dated on my copy June 5th.       And I would like to tender

 5   a copy of that letter into this hearing so whoever reviews this

 6   can understand where DPS falls in this particular issue, what

 7   we're trying to deal withi 38.43.

 8                      THE COURT:   I want a more thorough explanation of

 9   constraints, issues, projections, etc.

10                      MS. BUTTERWORTH:    Would the Court prefer that he

11   take the witness stand?

12                      THE COURT:   Yes.

13                      Sir, would you please raise your right hand?

14                      (Witness sworn.)

15                      THE COURT:   Thank you.

16                      Ms. Butterworth, and again, you understand what

17   I'm looking for.

18                      MS. BUTTERWORTH:    I know.

19                             NICHOLAS RONQUILLO,

20   having been first duly sworn, testified as follows:

21                            DIRECT EXAMINATION

22   BY MS. BUTTERWORTH:

23       Q.    Mr. Ronquillo, at this point, if you could state your

24   full name ior the record.

25       A.    My name is Nicholas Ronquillo.


                                Andrea Quezada, CSR
                                243rd District Court
                 •                                 ·.....---------
                                                                              30

 1       Q.       If you could briefly describe your position or your

 2   title within the Texas Department of Public Safety.

 3 A. I am the DNA section supervisor and technical leader

 4   for the Texas Department of Public Safety crime lab here in El

 5   Paso.

 6       Q.       If you could explain to us briefly your position with

 7   DPS regarding this particular case, how it came to you, what

 8   problems were presented.     Specifically I'd like to talk to --

 9   maybe we could start with -- and for the record, how many pieces

10   of evidence were initially submitted on this particular case?

11   Do you remember?

12       A.       There were just a little over 30 initial items for DNA

13   analysis.

14       Q.       Okay.   So before the new law went into effect, the

15   State of Texas submitted to the Texas Department of Public

16   Safety 30 items -- various items that -- in an attempt to yield

17   DNA relevant -- pertinent DNA to the prosecution or the defense

18   in this case, 30 items were     sub~itted.    The   l~w   changed, and

19   then we ended up submitting a total, including I guess the first

20   30, a total of 206 items in this particular case; is th~t

21   correct?

22       A.       There were an additional 156 items initially listed on

23   the submission form.     However, that has grown to 206 with the

24   initial submission simply because, for example, a backpack was

25   listed.     However, there were items within that backpack, and


                                Andrea Quezada, CSR
                                243rd District Court
                  •                                       ·l-------
                                                                                  31

 1   that's how that number has grown.

 2       Q.       Okay.     And just for clarification for whoever reviews

 3   this, is the backpack that you're referring ·to a little boy's

 4   backpack that -was .found in the white Nissan truck?

 5       A.       No.

 6       Q.       A different backpack?

 7       A.       A different backpack that was found I believe in the

 8   yard of the crime scene on Bengal Street.

 9       Q.       Okay.     On the outside.         And if we look at the

10   photographs, there's a backpack and a bicycle.               The entire

11   bicycle -- if you look at the backyard, that's what's found in

12   the backyard of the Bengal Street residence.               Is that what we're

13   referring to?

14       A.       We    are referring   to    the backyard of the Bengal Street

15   residence.

16       Q.       So it's grown because an entire backpack was

17   submitted, and then you had to break down the components or the

18   different various things that were found inside?

19       A.       That's correct.

20       Q.       All right.     Can you tell us the problems that DPS is

21   having in attempting to comply with 38.43 as it stands right

22   now, which is to test every sirigle piece of evidence that was

23   submitted to you from the El            P~so   Police Department?

24       A.       So some of the challenges that the Texas Department of

25   Public Safety throughout the State as a whole,              the challenge


                                   Andrea Quezada, CSR
                                   243rd District Court
                  •                                    •                         32

 1   mainly is just the volume of eviden6e and to logistically

 2   analyze that evidence within a reasonable amount of time.

 3   Currently,. our policy for a homicide case that does not fall

 4   under article      38.4~   is that we will only accept ten items of

 5   evidence plus the known reference samples.            So this is also a

 6   policy in place just simply so we can limit the amount of items

 7   that are being     sub~itted    and so we can reasonably get these

 8   items analyzed in a reasonable amount of time.

 9                       So as you can imagine, 206 items are well above

10   those ten items that are currently in place in our policy.             So

11   there's issues with personnel.          We     I have two individuals,

12   qualified analysts, working this case on a regular basis.

13   There's also a cost that is incurred with the Texas Department

14   of Public Safety because we are a non-charging agency, so

15   there's no fee for service.         And the State of Texas takes oh

16   that cost,   ~nd   the DNA analysis is very expensive.

17                       There's also the challenge in analyzing these

18   kinds of evidence because -- Ms. Butterworth did touch on this

19   before.   There are some items that may have biological material.

20   But as per policy, the Texas Department of Public. Safety does

21   not do touch DNA simply because usually there's not enough DNA

22   there to analyze using our current processes.           So these are

23   usually given to another lab to do, a fee-for-service lab.             So

24   as a whole, it is a big challenge.

25       Q.       Just for clarification, when you say that generally


                                    Andrea Quezada, CSR
                                    243rd District Court
                •                                  •                             33

 1   your policy is to not do any kind of DNA testing for touch DNA,

 2   that would be DNA attempting to -- or testing that is attempting

 3   to yield DNA from epithelial cells.        Is that a gross way of

 4   simplifying?

 5 A. I think that's an oversimplification.           Epithelial

 6   cells can be taken,    and we do do DNA analysis     fro~    DNA that's

 7   with epithelial cells.     But for example, if I touch this desk,

 8   we won't do that type of DNA analysis.

 9       Q.     Okay.    But in this particular case,     I've asked you to

10   do that.   I've asked you to swipe or take a swab from almost

11   every piece of evidence in this case because I don't want to be

12   in the .position -- well, you won't know this,       b~~    I don't want

13   to be in the position that something wasn't tested or given to

14   DPS and somehow I'm in the middle of trial on a death penalty

15   case and I'm somehow not in compliance with the new statute.               So

16   correct me if I'm wrong.        I've given you everything because the

17   argument could be made that almost anything would yield

18   biological evidence.     Correct?

19       A.     Yes, that's correct.      And we're doing our best to use

20   logic and ieasoning and our training and our skills to determine

21   if we need to collect certain swabs for touch DNA.

22       Q.     Okay.

23                      THE COURT:    Mr. Ronquillo,   realistically

24   speaking, how long would it take to analyze 206 pieces of

25   evidence in this case?


                                Andrea Quezada, CSR
                                243rd District Court
                                                                               34

 1                     THE WITNESS:     The way I came out with a

 2   projection of June '15 is that each analyst will work 30 items

 3   for DNA analysis in one month, and so that will take you a

 4   little bit longer than 7 months.

 5                     THE COURT:     Mr. Ronquillo?

 6                     THE WITNESS:     Yes?

 7                     THE COURT:     An independent lab, how long would

 8   they take after you have completed your work?          How long -- do

 9   you have any way of knowing?

10                     THE WITNESS:     No,    I don't have any way of knowing

11   that.

12                     THE COURT:     Generally, does a private lab go

13   quicker or slower than you?

14                     THE WITNESS:     They definitely go quicker just

15   simply because they are a fee-for-service lab.          So the more

16   samples that they run,   the more income that they make.         So for

17   us~   in order for me to have personnel specifically dedicated to

18   this case like an independent lab will is just not feasible.

19                     THE COURT:     Would you be able to give me a rough

20   estimate of what a DNA analysis for submitted evidence would

21   cost generally?

22                     THE WITNESS:     Including their. salary and

23   everything to go on with that,      I really can't comment on that.

24   I -- even as a supervisor, I do not establish salaries or do

25   cost analysis.


                               Andrea Quezada, CSR
                               243rd District Court
                  •                                    •                             35

 1                       THE COURT:     Do you know what a     pri~ate    lab will

 2   charge per submitted item?

 3                       THE WITNESS:      I bel{eve it can range from three

 4   to $6,000 per sample.

 5                       THE COURT:     Oh .·   All right.   Thank you.

 6                       MS. BUTTERWORTH:        I have no further questions of

 7   Mr. ·Ronquillo.

 8                       THE COURT:     Mr. Spencer?

 9                       MR. SPENCER:      Just very briefly, Your Honor.        If

10   I may cross-examine?

11                                  CROSS-EXAMINATION

12   BY MR. SPENCER:

13       Q.       Good morning, Mr. Ronquillo.         As you know, I'm Joe

14   Spencer.     I represent Mr. Solis.         I'm going to ask a couple of

15   questions.     As I understand what you told this Honorable Court

16   is that 38.43 has imposed Ia huge challenge on all DPS labs

17   throughout the state; is that correct?

18       A.       That is correct.

19       Q.       And as I understand, your summary of it is it has to

20   do with the volume of evidence and the cost; is that correct?

21       A.       Yes.

22       Q.       And that's really the challenge that's been in place

23   that the legislature has burdened your· specific DPS lab or labs

24   like yours in the State of Texas.            Correct?

25       A.       That's correct.


                                  Andrea Quezada, CSR
                                 243rd District.Court
                                                                                  36

     1                   MR. SPENCER:      I   h~~e   no other questions,

     2   Your Honor.

     3                   THE COURT:     All right.

     4                   Mr. Ronquillo, you can take a seat at counsel

     5   table.

     6                   You may proceed, ma'am.

     7                   MS. BUTTERWORTH:        I'm finished as far as what I'm

     8   presenting to the Court.     I would like to just make I guess a

     9   final argument for purposes of the record.

    10                   THE COURT:    .Mr. Spencer?

    11                   MR. SPENCER:     Yeah.       Thank you, Your Honor.

/
    12                   There was a couple of things that Ms. Butterworth

    13   said that I think is important, Your Honor.          She said that the

    14   evidence that they submitted to DPS, they looked at it to

    15   strengthen the State's case, that they wanted to flush out what

    16   was going on in this case from their perspective.          It seems that

    17   cost is a factor.   You know, when the. State of Texas is seeking

    18   the State's sanction, assassination of one of its citizens,

    19   Your Honor, cost should not be a factor.· Justice should not be

    20   for sale in this courthouse or any other courthouse in the State

    21   of Texas.

    22                   Certainly members of the constabulary are the

    23   ones that collected the evidence, and they work hand in hand

    24   with the prosecutor's office.         Ms. Butterworth, in her summary

    25   on the second page of the spreadsheet, talked about the two


                                    Andrea Quezada, CSR
                                    243rd District Court
               •                                   •                        37

 1   items that she submitted,    JE~4,    JE95, the right fingernail

 2   clippings of DeSantiago.     It is obvious that that was done for

 3   the purposes of looking for biological evidence that

 4   incriminates the defendant.        They're certainly not looking for

 5   evidence that is    ~xculpatory.     They're certainly not looking for

 6   any evidence that is mitigating.

 7                      In a death penalty case, as the Court knows,

 8   mitigation is a special issue to this jury.        We tried a death

 9   penalty case this year in which the prosecutors directed --

10   based on the testimony that was presented at trial -- the crime

11   scene technicians on what evidence to collect and what evidence

12   not to collect.     They dictated what evidence was going to be

13   submitted for analysis.     As I understand, the initials "JE"

14   indicate the crime scene technician personnel, the person that

15   actually took -- based on prior testimony and prior evidence and

16   prior cases, that would identify the individual that collected·

17   it and the number that he assigned to it.

18                      In a case that we tried earlier this year in a

19   death penalty case, we know, for example, that the prosecutors

20   went out to the crime scene.        They directed -- based on the

21   crime scene technician's testimony -- what evidence to collect.

22   They later met with the distritt attorney.        He then met with his

23   assistant DAs.     They met with the crime scene technician, went

24   back but to the crime sc~n~, and instructed that crime scene

25   techniciari what other evidence to further collect.


                                Andrea Quezada, CSR
                                243rd District Cou~t
                •                                •                          38

 1                   None of that evidence    wa~    done and then was

 2   testified by Ms. Vandenbosch in that case.        That was done to

 3   strengthen the State's case.    None of this evidence that has

 4   been collected is, for the purposes of mitigation.       They might

 5   want to argue, Well, we have an obligation under the code to

 6   look for exculpatory evidence . . But they have never looked for

 7   mitigation evidence.

 8                   Now, I'm not going to recite Ms. Butterworth's

 9   opening statement that tells the Court and lays out the scene

10   and says why all this is important.     I'm not going to respond in

11   like fashion because I'm not obligated to give the State my

12   defensive theories.

13                   Certainly, I think the wisdom of the· legislature,

14   when they passed 38.43, when the State of Texas is trying to

15   execute one of its citizens, has an absolute right to have all

16   the evidence tested.   There is a reference for identification,

17   but it didn't limit it there, Your Honor.        And we believe that

18   the legislature -- although Ms. Butterworth indicates

19   legislature was shortsighted in the type of cost analysis that

20   it was going to burden the DPS, that's no~ an issue for this

21   Court.   That's not an issue where justice is sold at this

22   courthouse.

23                   Mr. Solis is entitled to have a complete defense.

24   There are many -- and I would be glad to articulate to the Court

25   on an ex parte fashion the defensive reasons of why we believe


                              Andrea Queza4a, CSR
                              243rd District Court
                  •                                  •                            39

 1   all the evidence is important because the State of Texas is not

 2   entitled to know that·.      We are not obligated to tell them why.

 3   But they have told you that they are looking for evidence to

 4   ~trengthen   their case.     That's what she said.      That's the

 5   concern that I have.       And unless all the evidence is tested,

 6   will Mr. Solis have    t~e   opportunity to have not only exculpatory

 7   evidence there but mitigating evidence,         wh~ch   is a special issue

 8   for the fact finder in this type of death penalty case?

 9                     So for those reasons, Your Honor, we ask that --

10   we're on track.    We've done -- as I understand by Mr. Ronquillo,

11   half of the evidence has been tested.          We have another half to

12   go.   We certainly don't feel that justice should be compromised

13   by the cost factor, especially if one of our citizen's life is

14   at stake, certainly a person in this country charged with the

15   death penalty.    And we ask that they be allowed to complete the

16   analysis and turn it over in the manner in which the schedule

17   they anticipate they're going to do.

18                     I appreciate that we are getting these

19   piecemealed as DPS is providing tbe lab report.           You know, we're

20   looking at them now, so we don't have to wait until June of

21   2015, then we're going to start for the first time then.             So if

22   the tourt would ask the DPS lab as those reports are submitted

23   that they turn them over to us       ~t   the same time; that would

24   expedite this process and we can eventually get this case tried,

25   which is something that Mr. Solis wants to do as soon as


                                  Andrea Quezada, CSR
                                  243rd District Court
                  •                                 •                            40

 1   possible.

 2                      But he doesn't want to compromise his life much

 3   less his freedom because of the cost factor or because DPS is

 4   overwhelmed or because Ms. Butterworth thinks that the

 5   legislature is shortsighted.       I don't believe that is a factor.

 6   Death is different.      Death is different.       When the State of

 7   Texas is seeking the death penalty, then we're certainly

 8   entitled to have -- all of his lawyers are entitled to have --

 9   be properly prepared to have a fair trial, to have effective

10   representation, and so that justice can be served.

11                      THE COURT:   Anything else on the applicability of

12   38.43 from the State?

13                      MS. BUTTERWORTH:    No, Your Honor, other than -- I

14   don't believe that 38.43 is telling the State o£ Texas or these

15   courts or DAs offices or defense attorneys that every single

16   item must be tested.     And we're looking for some clarification

17   here for cases down the road and this case as well.           I don't

18   believe that this is at all, when it's read word for word, what

19   this statute is saying, that unless there is an agreement by the

20   state or the defense that every single item must be tested.             I

21   believe   th~t   this staiute is intended for the Cburt to

22   determine.

23                      And just to clarify Mr. Spencer's argument,         I did

24   say that part of the testing that we do in any case, not just

25   this case but this case especially, is part of it is to


                                 Andrea Quezada, CSR
                                 243rd District Court
                 •                  --~·~-------
                                                                                41

 1   exculpate a defendant.    The State of Texas, specifically myself,

 2   I'm not in the business of trying to convict innocent people and

 3   get them a death penalty.     I believe that most prosecutors would

 4   agree that we have every vested interest as well in making sure

 5   that we have the right guy.    And if evidence can be tested, it

 6   should be tested to determine if we do.         So it could either

 7   strengthen our case or it could exculpate a defendant, and I did

 8   say that.

 9                    I do believe that the intent behind this statute

10   is absolutely not designed that pieces of evidence containing

11   biological material be tested or sent to DPS to strengthen the

12   State's case.   That, I don't think -- and I'm sure Mr. Spencer

13   would agree with me -- that that was not the intention of this

14   statute.    It was intended, and there's no doubt based on all the

15   changes that were made, to make sure on death penalty cases that

16   if a person or a defendant receives the death penalty, that the

17   person was in fact guilty and not innocent.                                     I

18                    So in this particular case, I think the Court can

19   look at all of the pieces of evidence that were collected.            I

20   know a lot of the new law that was passed, especially what's

21   being referred to as the Michael Morton act, all of it had that

22   case in the back of their mind where their -- years ago,

23   although I'm not even sure DNA testing existed back then.            But

24   years ago, there was one piece of evidence that turned out to be

25   very dispositive and that   allow~d   him to be freed and released


                               Andrea Quezada, CSR
                              243rd District Court
                 •                                 .~~----

                                                                                42

 1   from prison.

 2                     In that particular case, though, I think

 3   especially this Court -- this Court is a learned judge who used

 4   to practice criminal law.     This Court has watched criminal cases

 5   go to trial.     This Court understands the nature of DNA testing

 6   and what can be yielded from it, the arguments that can be made

 7   on both the state and the defense side.           This particular judge,

 8   Your Honor, you were a    p~osecutor   and you were a defense

 9   attorney.     So you will understand the logic on what pieces of

10   evidence should be tested and what shouldn't, not just for

11   strengthening the State's case, exculpating the defendant, or

12   any kind of mitigation.

13                     That is why I   beli~ve   that statute was read that

14   it will be now in your Court to determine what should be tested

15   for DNA.    And it ~houldn't just be what the State says should be·

16   tested, although that's honestly never the case.            In any other

17   case, even before, if a defense or      a defendant     wants a piece of
                                                             (
18   item       a piece of evidence tested for DNA, they have also been

19   able to request that.     Ih any other case, besides 38.43 -- if it

20   had been any other murder or capital murder trial where there is

21   a piece of evidence the defense is asking to be tested for DNA,

22   that can be done.    They either can ask the Court to have the

23   State turn over that piece of evidence so that theii i~dependent

24   lab can test it, or they can ask the Court to order the State to

25   ask DPS to test that piece of evidence.           That's always been an


                                Andrea Quezada, CSR
                                243rd District Coutt
               •                                     •                          43

 1   option that has been in the law and has been part of trial

 2   preparation on any case.     That has also been something that the

 3   defense can ask for always through the Court.

 4                      But in this particular case, I just don't think

 5   that the intent of 38.43 is that       the~e   is a mandatory absolutely

 6   every single piece of item be tested.          I don't see very many

 7   cases where the state and the defense agree on what. should be

 8   tested.   I also think the defense will take the stand that every

 9   single item be tested, and so then it falls on the Court.

10                      The way I read the statute, to determine what is

11   relevant for testing, if there is one piece of evidence out

12   there that would be very indicative or just for the multiple

13   reasons why we test for DNA-- and that's why I've given the

14   Court all of the photographs of every single piece of evidence

15   that was tested, a layout, a summary of what this is.

16                      And I would just like to remind the Court and

17   whatever reviewing courts look at this if we get that far, our

18   job is to seek justice.     And I underst~nd Mr. Spencei may not

19   represent to the Court that that's what our job is or may think

20   that that's not what we do, but that is what we do.           Our job is

21   to seek justice.     Or job is to lOok at the m0ltiple reasons for

22   DNA testing, especially in    a death      penaity case.

23                      And in this case,   I   subm~t   to the Court that we

24   have produced and have already tested a plethora of different

25   items from all sorts of different angles throughout the house or


                                Andrea Quezada, CSR
                                243rd District Court
                  •                                •.  -----

                                                                               44

 1   any 6ther argument that could be made and that we are at the

 2   point where we should be able.to move forward and go to trial on

 3   this case based on what has already been produced.

 4                     And that is why we're arguing to the Court today.

 5   I believe it's not only money, but I believe that there is a

 6   delay.     There has been a delay created in this particular case

 7   based on the interpretation of 38.43.        We are now delayed in

 8   possibly going to Court.     Because what's going to happen

 9   possibly is, once we get all of the DNA results back from these

10   206 pieces of evidence, I    suspect and anticipate    --   and I think

11   this argument could be made for any capital case down the road

12   and any other court in the State of Texas          that it will then

13   be the defense asking for the same amount of time to do their

14   DNA testing or to have the same amount of time to retest or

15   reanalyze or get their expert to look at the DNA results.         And

16   so now we're talking about -- our DNA wili be finished by June

17   of 2015.     Where is the .Court going to be when the defense turns

18   around at that point and says, Now I need a year, two years,

19   three years, however many years the State had.        I now need that

20   time to conduct my DNA testing as well~

21                     These are the issues and the problems that are

22   corning up if 38.43 is interpreted to mean that every single item

23   be tested.     These are the delays that go hand in hand if that is

24   how this statute is interpreted.      And I do not believe,

25   representing the State of Texas, that that is how the statute


                                Andrea Quezada, CSR.
                                243rd District Court
                 I
                                                       •                         45

 1   reads.    I believe it reads that we each make our argument of

 2   what should be tested, what shouldn't be, and that the Court

 3   determines what should be tested or what should be sent.

 4                       And that is why, at least for my part of this

 5   hearing, I have submitted to the        Co~rt    all of the items that

 6   were   coll~cted,   photographs of the items collected, where they

 7   were found in each representative place that they were

 8   collected, and what we have been given so far as far as the DNA

 9   that's been yielded on the amount of items that have been

10   already been analyzed thus far.         We're asking the Court to

11   boldly make a ruling as to how this Court interprets 38.43 in

12   this particular case.

13                       MR. SPENCER:     May I   respond to the delay issue,

14   Your Honor?

15                       THE COURT:     Yes, sir.     Before you start, can we

16   continue to argue 38.43?         And once we're done arguing the

17   applicability of 38.43, then we'll address the second issue of

18   the speedy trial.

19                       MR. SPENCER:     Okay.     Thank you, Your Honor.

20   Ms. Butterworth talks about the delay tactic that might be their

21   tactic.    The State of Texas knew six months before this statute

22   was enacted that the statute was coming before the legislature

23   and when it was passed.      They knew that.        And as Ms. Butterworth

24   has told you,   e~ery defen~e      lawyer in the State .of Texas is

25   going to ask for everything to be done.            They knew it was going


                                 Andrea Quezada, CSR
                                 243rd District Court
              •                                                                    46

 1   to be done.     So if   it'~   any delay, it falls bn the shoulders of

 2   the State of Texas with their lack of foresight.              They knew the

 3   statute was in the legislature.           They knew it had been passed,

 4   and they still delayed the        p~ocess   in getting it tested, and

 5   they want to put it on the defense.

 6                     And it's a little disingenuous of the State of

 7   Texas to say that the defense is going to ask, all right -- I

 8   guess she's accepting that it might be fair-- that we have the

 9   same amount of time that the State had to test it.              That's not

10   what the defense would do.         The defense would have the ability

11   that would have to be privy to the underlying data that the lab

12   has done, reviewing that data to make sure that the             dat~   was

13   done properly, that there        was   no cross-contamination, without

14   question ~- having to retest everything.              So it would take us

15   nowhere near but a fraction of the time that the State of Texas

16   had to respond to that, Your Honor.

17                     With respect to the speedy trial issue,

18   Your Honor, do you want me to address that?

19                     THE COURT:       Yes, sir.

20                     Anything else on that applicability of 38.43?

21                     MS. BUTTERWORTH:         No, Your Hbnor.

22                     MR. SPENCER:         No, Your Honor.

23                     THE COURT:       All right.    Let's address the speedy

24   trial issues.    My concern is that the defendant has been

25   incarcerated going on two and a half years.              And that's one of


                                    Andrea Quezada, CSR
                                    243rd District Court
                 •                                    •                          47

 1   the issues that I'm attempting to address.            That's just an

 2   exceptionally long amount of time            period of time.

 3                     MR. SPENCER:        It is, Your Honor, especially for a

 (   Court that is as expedient       a~   this Court is, so I know it

 5   bothers the Court.        I'll represent to you on behalf of

 6   Mr. Solis, Mr.    Soli~   will waive any speedy trial issue on the

 7   record, Yout Honor, not going to make an objection to a speedy

 8   trial issue.     Mr. Solis is more concerned about making sure that

 9   he is properly defended and he is prepared because his life is

10   at stake.    And that is upmost of what his concern is.          So with

11   respect to the speedy trial issue, he will waive any concerns

12   having to do with speedy trial.

13                     THE COURT:      Ms. Butterworth?

14                     MS. BUTTERWORTH:       My only response to that would

15   be, Judge -- and I know it's not an argument from the defense --

16   is that in a sense, the State is entitled to a speedy trial as

17   well.   We have multiple family-- victims' family that are part

18   of this case that have been part of this journey from the day

19   they get news of what occurred to their loved ones.            And now we

20   are in a position where we -- they are delayed as well.             The

21   State is delayed.     The defendant is delayed.         The family is

22   delayed.    This Court is delayed waiting to see if we can get

23   some guidance or clarification of 38.43.

24                     I understand that it's probably the upmost

25   importance to look at the defendant first,           and he is entitled to


                                  . Andrea Quezada, CSR
                                   243rd District Court
                                                    ·-                        48

 1   a speedy trial,     But the State also has rights as well in the

 2   sense that, you know, both sides should ideally be able to go to

 3   trial as quickly as possible making sure that all rights are

 4   protected in a case like this'because everybody is waiting.

 5                     I just -- I think that there are unnecessary

 6   delays thai are created in the interpretation of 38.43 for both

 7   sides,   for.the defendant and the State, if it is.interpreted

 8   that every single item must be tested for DNA that possibly

 9   contains biological material.

10                     THE COURT:     In the event that the defendant was

11   to be found incompetent, your opinion as to the validity of his

12   waiver of the speedy trial?

13                     MR.   SPENCER~·   I'm sorry, Your Honor?   Would you

14   ask --

15                     THE COURT:     In the event that the defendant was

16   found incompetent, what would -- what if any impact would that

17   have on the validity of his waiver of speedy trial?

18                     MR. SPENCER:      I don't believe that competency has

19   been an issue with respect to Mr. Solis, Your Honor.         In all

20   conversations that I've had with him, his current competency is

21   not an issue.     So I believe that, in my opinion after numerous

22   discussions with him,     I think he is currently competent.     And I

23   thirik that h~ can make    a valid waiver of a speedy trial based on
24   his competency.

25                     THE COURT:     Just a thought that crossed my mind.


                                 Andrea Quezada, CSR
                                 243rd District Court
             ··-·---·------j·~----
                                                                                  49

 1                     All right.     Says the State?       Anything further

 2   from the State?

 3                     MS. BUTTERWORTH:       No, Your Honor.

 4                     THE COURT:     The   def~nse?


 5                     MR. SPENCER:     No, Your Honor.

 6                     THE COURT:     I will have my decision Monday

 7   morning, 0800.

 8                     Anything further?

 9                     MS. BUTTERWORTH:       Nothing, Your Honor.      I would

10   like to tender to the Court the photographs and the video.

11                     MR. SPENCER:     Your Honor, before she tenders it

12   to the Court, I would like to have an opportunity to examine

13   that, everything she's going to tender.            I would like to have an

14   opportunity to cross reference it        ~ith   what I have.     I'm not

15   sure that everything is here that -- what I have.              So before

16   that gets turned over to the Court, I would like to make sure

17   that the Court has a complete picture.

18                     THE COURT:     All right.       That's fine.   Then I will

19   retract Monday morninq, 0800.          I would like three days with that

20   file.   I do not know what's in there.

21                     Ms. Butterworth,      i~   that somethinq I would be

22   able to review thoroughly in three days?

23                     MS. BUTT~RWORTH:       I think, so, Judge.      So if ~-

24   I'll just break it down ior you.         What I've done is basically in

25   a file folder,    I've delineated the various pieces of evidence,


                                 Andrea Quezada, CSR
                               · 243rd District Court
               •                                  •                            50

 1   and I've broken them down in different file folders.          What I've

 2   done is, in each file folder,    I've labeled the piece of evidence

 3   that should be represented by the photograph contained in the

 4   file folder.   And then I've also included a copy of the

 5   defense -- excuse me      of the officer's supplement that

 6   colletied that piece of evid~nce.

 7                   We're not in front of a jury.        I'm proffering

 8   that t6 the Court so that the Court can have an understanding of

 9   the description of -- for example, JE09.         In the supplement,

10   there will be a description of what JE09 is and where it came

11   from.   So obviously Mr. Spencer can look at those supplements.

12                   I would also add on the record for the purposes

13   of this hearing, Mr. Spencer has received a copy of all these

14   supplements.   They have been turned over and would have or could

15   have and maybe perhaps even down the road could have submitted

16   to the Court anything else that the defense       wo~ld   like for the

17   Court to review in making this ruling.       This is what the State

18   is proffering to help the Court make a ruling, which are the

19   photographs and the explanations of what each particular piece

20   of evidence is that correspond to the supplement.

21                   THE COURT:     All right.

22                   ~r.   Spencer, review that file.      How long do you

23   anticipate being in possession of that file?         Is there any way

24   of knowing?

25                   MR. SPENCER:     Your Honor, I don't imagine it'~


                               Andrea Quezada, CSR
                               243rd Diitrict Court
                •                                                             51

 1   going to take me long to review this file.         What's going to take

 2   long is to compare it with what I have.         Ms. Butterworth is

 3   correct.   I believe I have a complete set of the file.        I don't

 4   believe that what Ms. Butterworth is going tender to the Court

 5   is going to be what I believe should be all inclusive

 6   encompassing of what we believe why we're asking all the DNA

 7   evidence to be tested.   And I don't know what other notes or

 8   writings or what Ms. Butterworth intends to give to the Court.

 9   I will examine that.

10                   Once I've had an opportunity to examine that and

11   then compare it with what I have, then -- I don't want to be

12   duplicating anything for the Court.     So I will then add a

13   ·supplement of what I believe is relevant and give

14   Ms. Butterworth an opportunity to what I'm giving the Court as

15   well.

16                   THE COURT:   Why don't we do this?

17                   Mr. Spencer, review the file,       supplement it with

18   your exhibits, return it to Ms, Butterworth.

19                   Ms. Butterworth, review what's been handed to

20   you, and then just forward it to me.     And then just give me some

21   time.

22                   And dbn't hold me to those three days because,

23. Mr. Spencer, you're going to be adding documents.          I'm going to

24   thoroughly review what's submitted to me.        So once you submit it

25   to me, I will let you know how much time it will take to review


                              Andrea Quezada, CSR
                              243rd District Court
                •                                .._       _ _ __


                                                                         52

.1   it.

 2                  Anything further?

 3                  MR. SPENCER:     Nothing further,   Your Honor.

 4                  MS. BUTTERWORTH:     No, Your Honor.

 5                  THE COURT:     Thank you very much.    You-all are

 6   excused.

 7                  MR. SPENCER:    Thank you.

 8                  (Wherein proceedings concluded.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                            Andrea Quezada, CSR
                            243rd District Court
                       •                                 •                     53

 1   STATE OF"TEXAS

 2   COUNTY OF EL PASO.

 3

 4           I   I   Andrea .Quezada, Official Court Reporter in and for the

 5   243rd District Court of El Paso County, State of Texas, do

 6   hereby certify that the above and foregoing contains a true and

 7   correct transcription of all portions of evidence and other

 8   proceedings requested in writing by counsel for the parties to

 9   be included in this volume of the Reporter's Record, in          th~


10   above-styled and numbered cause, all of which occurred in open

11   court or in chambers and were reported by me.

12           I       further certify that this Reporter's Record of the

13   proceedings truly and correctly reflects the exhibits, if any,

14   offered by the respective parties.

15           I       further certify that the total cost for the preparation

16   of this Reporter's Record is $212.00 and was paid/will be paid

17   by District Attorney's Office.

18           Witness my official hand, this the 20th day of February

19   2015.

20

21

22                              Is/Andrea Quezada
                                Andrea Quezada, Texas CSR# 9126
23                              243rd District Court
                                El Paso, TX 79901 (915) 546-2168
24                              Expires:  December 31, 2015

25


                                      Andrea. Quezada, CSR
                                      243rd Cistrict Court
..   ·


                                •                                         •   .___     _ _ __
                  .!




                                             LUIS AGUILAR
                                                JUDGE'
                                         '1A3"' DIS'I'IIICI' CODJlT 2Gi4 OCT -6 Mi 10: 00
                                     EL PASO comnT COtlllT.ROUSE
                                           !MILS..AIMiih..__l·
                                              IIIWD,'f.-'MU-
                                                 (911) •• 2lfl


          October 6, 2014

          Yia Facsimile No. 9151532-7535_
         · Mr. Joe A. Spencer
          Attorney at Law
          1009 Montana Avenue
          El Paso, Texas 79901

          Re:     State o[Texas v. Luis So/is-Gonzalez, Cause No; 20120004103 in the 243rd
                  Judicial Distrtct Court, El Paso County, Texas

          Dear Mr. Spencer:

          At the October 2, 2014 pre-trial hearing on the above-styled and numbered lawsuit, the
          State of Texas tendered to you on the record, their proffer of exhibits for the Court's
          review. That proffer included a list of all exhibits that have been submitted to the
          Department of Public Safety laboratory for analysis.

          In the event you believe the State has failed to submit a necessary piece of evidence,
          please identify that item and your justification for its analysis.

          If you would. return their proffer, along with any additional exhibits you believe wo.uld
          assist the Court by October 13,2014 at 10:00 a.m., I would appreciate it.           :

          If you have any questions, please contact me.

          Respectfully submitted,


         ~gtril
          Judge, 243rd Judi_c

          cc:     Ms. Denise Butterworth, via facsimile 915/533-5520

          LA/1s
                                   •                      --~·
                                                                                         .           ...




                  Transmission Log
 243 District Court                              Sunday, 2014-10-05               21:24                                 9155468107

Date         Time       Type      Job #        Length         Speed     Station Name/NUmber                   Pgs        Status
----------                                      ------                  --------------------
2014-10-05   .2.1: 23   SCAN      2'2134           0:07       31200               9155327535                        l    OK -- V.34 AM31




                                                              UJJS AGUILAR
                                                                  JUDGE
                                                          ~ DmlllC'l' OOIJRT

                                                              ......._.,..
                                                     II. PASO COIIDft'Y C:UW:J'IIOtJSE
                                                           •&a.*±#'~ .


                                                                C,RS)f4f418


                          October 6, 2014

                          Ylo'pqqtmtldl9. 2l.SI$3Z-ZS.15
                          Mr. ]oe A. Spencer
                          Attorney at Law
                          1009 Montana A~nue
                          El Puo, Texas 79901

                          Re:    St4te ofTuas v. Luu So/ls-GIJnmfft, Cause No. 20120004103 in the 243~
                                 )udi~al 0\strlct Court. 'El Paso County, Texas ·,
                         Dear Mr. SpeDcer:

                         At tbe Oc:!ober 2, 2014 pre-trial hearing on the above-styled and numbered lawsuit, the
                         State of Texas tendered .to you on tho record, their proffer of exhibits for tho Court's
                         review, That proffer included a list of all exhibits that have been Sllbmitted to the
                         Dopllltmellt of Public Safety laboratory for analysis.

                         In the event you believe tile SWc haS failed to submit a necessary piece o( cvid=nee,
                         plea&~: idemlfy that itmn and your jusdftcatlou lor its analysis.

                        If you would retuni tbeiz pl'()trer, along with any additional exhibits you believe would
                        assist the Court by October 13, 2014 atlO:OO a.m.., I would appreciate 1t.
                        If you have any questions, ])lease comact me.



                        ~~
                         ~~
                        Jwge,                  Dlamct Court

                        c:c:    Ma. Deuise Butterworth. lila &cslmile 9151533-5520
                        LAlla
                                 •                                                              •
                Transmission Log
 243 District Court                             Sunday, 2014-10-05               21:25                                  9155468107

Date         Time     Type      Job #         Length          Speed    Station Name/Number                    Pgs        Status
----------
2014-10-05   21:24    SCAN      22135            0:30           9600
                                                                        -----·~--------~-----
                                                                                            95335520                1
                                                                                                                          ----------------
                                                                                                                         OK  -- V.29 AH30



                                                               UJJS AGlJILAR
                                                                  ltlDGB
                                                              .........
                                                          -u:s- Diil'Jd(."t c::ouxr
                                                                           ......
                                                                .........,.,..
                                                     BL P.UIO comnT COU'I'IlOIISB


                                                                  (NS)M41a


                        October6, 2014

                        Vlq f?qsrlmllc No. 215/$32.153§
                        Mr. Joe A. Spencer
                       Attomey at l..aw
                       1009 Montana Avenue
                       E1 Paso. Texas 79901

                       Re:     St:tlN o{Twu v. Lulz Soils-Gonzalez, Cause No. 20120D04103 in the 243~'~~
                               Judlctal Dlsb'lct Court, El Paso County, Tsxas
                       Dear Mr. Spcneer:

                       At the October 2, 2014 pre-trial heariq on the aboVMtyled and nwnbered lawsuit, the
                       Slate of Toxaa tendered to you on thci record. their p:offi:r of exhibits for the Court's
                       review. That proffer Included a lisl of all exhibits that have been submitted to the
                       Ocpanmem of' Public Safety laboratory for analysis.

                      1.11 tbc event you bclimve the State has fllilcd to submit a necessary piece of evid011te,
                      plcuc idemify that item and your j1llllificat!on for its IIIIAiy#ia.

                      rt you ViOuld return their protrer. along with Ill)' additioll41 exhibits you believe would
                      assist the ColD'l by October 13,2014 at 10:00 Lm., [would appree.iale it .
                      Ifyou have any questions, please CODtact me.
                      Respectfully submitted,
                     "'E?r'~.>
                     ~
                      Jacige, 243rd Judi     District Court

                      cc:     Ms. Denise Butterworth. vla1ilcslmite 915/533·5520
                      LAIIs
                    •                          ----~~~~---------------




                           IN THE 243rd DISTRICT COURT
                            OF EL PASO COUNTY, TEXAS

THE STATE OF TEXAS                      §
                                        §
vs.                                     §
                                        §
LUIS SOLIS GONZALEZ                     §


          Imina of Documents for Clarification of Record of Article 38.43
                           Hearing on Oct 2. 2014

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW THE STATE OF TEXAS, in the above-entitled and numbered

cause, and files the tonowing paperwork that was referred to by the State of Texas, and

relied upon by the trial court, in the hearing that took place on October 2, 2014

regarding Article 38.43: chart with DNA results for items tested, 4 hand delivery slips,

lab reports dated: 05-09-13, 08-12-13, 04-29-14,   06-13-14,06-17-14,07-17-14,0~19-14,

and crime scene video.


                                        R~S~D,~
                                        DENISE BUTTERWORTH
                                        ASSISTANT DISTRICT ATTORNEY
                                        STATE BAR NO. 24012368
                                        500 E. SAN ANTONIO, SUITE .201
                                        EL PASO, TEXAS 79901
                                        (915) 546-2059

                              CERTIFICATE OF SERVICE
       This is to certify thata  true and correct copy of the foregoing motion was
delivered "to attorney for the Defendant, Mr. Joe        , on 27th day of February,
2015.


                                        DENISE BUTTERWORTH
                                        ASSISTANT DISTRICT ATTORN
                                                                      Oc{. 2.. 1 t, c.l'f
                                                                              ~J'O>._,~w




                                                                                                                                        •


                                                                                                         :,
                                                                                                       ::~~
                                                                                                                        .   ~-
                                                                                                                                        •
                                                                                                  ~   ....


                                                                                                              . 't ..

~   )Q)1   JE22   1 Collar ott-shirt- upstairs restroom floor   1·aesaRtiago- ~             1 Jf-2. -t~tlf
                                                                                                                                 ,.·*
C?· 2   .•
                      •                                     •
...




         DATE:   July 1, 2013
T.
I        FROM:


                 500 E. San Antonio
                 Suite 201
                 EIPaso, Texas 79901
           TO:   Mr. Joe Spencer
      SUBJECT: Luis Solis Gonzalez, 20120004103

         ITEM:   1 disk containing voluntary statement of Defendant
                 DPS report dated 05..09-13
 1.

 t.


      RECEIVED BY:       \ Sb.e.\ \ N)QCX),X)=
 ..           DATE:    · 3'/ l::t I r~                TIME:      \fl. : S \ ..
 '·
-----------            •             -·        -
                                                                                      ----
                   ~l f:=f0\\frfJ@J
                         .... , .. .
                            •···
                                     fP)~J~).l\~~fP.~9
                                     ....
                                     -~   --~....   ....
                                                             ~f.hJifP;
                                                   ..............
                                                           .   . .......   ,.   ·-·      ~    .   ~--··




       DATE:       March 7, 2014

       FROM: P.~l.1t.!f~· etrt;t~/ii~!Q1!1I~t
                   Assistant District Attorney
                   DISTRICT ATTORNEY'S OFFICE
                   500 E. San Antonio
                   Suite 201
                   El Paso, Texas 79901

          TO:      Mr. Joe Spencer

    SUBJECT: Luis Solis Gonzalez, 20120D04103

       ITEM:       Df>S report dated 08-12-13

                                                ....

    RECEIVED     BY~~~
              I>ATE:               ZJ/to       /d                                     TIME:       1:oa PfY) .
                •                            ----


   DATE:   July l!J, 2014

   FROM:
           Assistant District Attorney
           DISTRICT ATTORNEY'S OFFICE
           500 E. San Antonio
           Suite 201
           EIPaso, Texas 79901

     TO:   Mr. Joe Spencer
SUBJECT: Luis Solis Gonzalez, 20120D04103

   ITEM:   DPS lab report dated 04-29-14
           DPS lab report dated 06-13-14
           DPS lab report dated 06-17-14



RECEIVED BY:

        DATE:                               TIME:   --:4:..;...:l;..;;;;l)_·- - -




                                                                           N            0
                                                                           ~        -. ...,,
                                                                           .z:-
                                                                           C-
                                                                           c::
                                                                           r-
                                                                                     ~--~




                                                                                     '"'n
                                                                                          _
                                                                                    ...;;;;JO
                                                                                    -~'-i
·--------~·~----~··
-------------·                _,




    l                                            I
        DATE:   September 26, 2014

        FROM:
                Assistant District Attorney
                DISTRICT ATTORNEY'S OFFICE
                500 E. San Antonio
                Suite 201
                EIPaso, Texas 79901
i
          TO:   Mr. Joe Spencer

     SUBJEcr: Luis Solis Gonzalez, 20120D04103

        ITEM:   DPS lab repOrt dated 07-17-14
                DPS lab report dated 09-19-14
                                                                          ·~------~·~-------
-----------------·--
  .      ~"t\\tt:-·
                                                                                                  -· ..

    ':!~.:-~
    ~~l-K
    •.    j.~.-·             ...
    ~~~t~;·i
    ;~.1
    .u,",.
     . ,,                                                        TEXAS DEPARTMENT OF PUBLIC SAFETY
          •• .
          ..-                                                                                     CRIJE LA80RA10RV




                                   •
                                                                                                   tft12 Sc:olr Slmplaa
     ......
     ).·~-~                                     II                                                   El Puo, TX 79931

                                           -I


                                   lrTI!\I&MC.IICQA\'11
                                                                                          Vlllct 911-841-4120 I'IX 915-848-4113
                                                                                            Ell'eloCrtl!lll..aiOipUeui.QOV

                                                                                                                                                          toiNSIIIOII
    •\)~.                              tliR&CTOR                                                                                                      A.eY-L!C»>.CI-WII
          ..•.,                     ~YIDG.­
                                    C>IIJitYI.ModiiiiOI!
                                                                                                                                                       CARIN 1!.\RCY 8ARTK
                                                                                                                                                           "g,.IIRCMW
                                   llU\ItY CIIRIICTORII-                                                                                               ~       e. pOI.UHIIC't
                                                                                 Forensic Biology Laboratory Report                                         AANDYW.TIION
    :1~~-!
      ·,,
                                                                                           Issue Oats:       May 09, 2013
    F.~t-.~
      :~~-                                                                                                                        Laboratory#     ELP-1211-01637
     :.:~""'           ,,.         Jorge Estrada
                                   El Paso Police Department                                                                          Agency 11   12152050
    .. ;-::"'!..f:"                                                                                                                     County    El Paso
               ..                  911 N Raynor
    !~;_,;!_~~· .                  El Paso, TX 79903                                                                               Offense Data   05131/2012
          t~:--~
     :~S:~:~                       Suspect(e)                 SOLis-GONZAI.EZ, Luis (DOB 04118m)
     \~~if.:-
                                   Vlctrm(s)                  SALDIVAR, Marysol (COB OSJOenB)
              :~
                                                              . . . ~(DOS­
                                                  DESANTIAGO, Eric (DOB 12129169)
         ~:t~!
                                   Ellmlnatfon(s) ~~LII~ooa-
                                   Reauested Anatvsl!; Screen fof Biological Evidence.
     ..
     .. :•.
              -~-,
         ~,
                                   Submi§Sfon Information;
               J                      01 -Properly Sealed large Brown Box on November 12, 2012 by Estrada, Jorge VIA In Person
     -;        .....
                                   Evidence cescrlpt!on. Results ofAoatvsla and lntemratatlon;
    ,:•.~~~-
     ;_: ~
                                   01 : Property Sealed Large Brown Box
     . -~~~---                       01-01-AA; Kitchen knife with black handle from kitchen counter (agency exhibit JE02)
         ····:'?"      ,.                Apparent blood was detected.
              -~ill
          ··.- .).~'
                                      01.02-AA: Small kitchen knife frOm upstairs restroom (ageney exhlbltJE69)
i    {t}1;~                                  Apparent blood was detected.
I             .;.J_
          :.•
                                      01..03-AA : Black knife handle from kitchen floor (agency eXhibit JE04)
I        --~~7>~:-,
          :~;
                                            .Apparent blood waa detected.
               \~
                                      01-o4-AA : KnJfe blade from kitchen sink (agency exhibit JE38}
                                          Apparent blood was detected.
              ·~i                     01·06-AA: Pleeea oftolfet paper from Marysol Saldivar's crotch area (agency exhibit JE17)
                                          Apparent blood was detected.
                                      01-oe.AA : Duct tape from upstairs bath tub (agency exhibit JE24)
                                          Apparent blood was delected. Trace evidence was collected. The collected trace eVidence has been
                                           packaged with the evidence. No further analysis was conducted at this time.
                                      01-07-AA: Three pieces ofduc:t tapa from Inside and under hamper (agency exhibltJE20)
                                           Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
                                           packaged with the evidence. No further analysis was conducted at this time.
                                      01.08-AA : Duct tape cardboard roll from . . .. .                room (agency exhibit JE30)
                                           Apparent blood was detected. Trace evidence was conected. The collected trace evidence has been
                                         . packaged with the evidence. No further analysis was conducted at this time.
                                      01-09-AA : Duct tape from kids bag With toys from . . . -       S            room (agency exhibit JE23)
                                           ApParent blood was detected. Trace evidence was collected. The collected trace evidence has been
                                           packaged with the evidence. No further analysis was eonducted at this time.
                                      01-1 0-AA : Finger cast made of duct tape found next to vacuum outside of upstairs restroom
                                              (agency exhibit JE34)
                                                           ACCREDITfD BY rtf£ AMERICAN soctl!TY OF CR/111! LABORATmlY DJR2CTORS • LAB ACCREDITATION BOARO
              . >)ltllJ'ICM.GS.U
         · · !IDillllllliiiUIIIBUa!RIIII                                                 couRrelY · ~VICE· PROTECTION
 :. ;..,_:,
... "'~
                           .. t
                                                            •                                                    •
  -.;.,.
i-~ ...
                           '

                               laboratory Case Number                        Agency Case Number                                   ·. Offense Date
  ...       ~.                     ELP-1211-01637                                   12152050                                         0513112012
    '/.:·
 ... .;:,            ..               Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
 . ~~~til                             packaged with the evidence. No further a~alysl5 was conducted at this time.
                                  01-11-AA : Finger splint from                  room next to bed (agency exhibit JE61)
                                      Apparent blood was detected. Trace material was obSei'Ved on this item. To preserve the integrity of
                                      the trace evidence, no further analysis· was conducted at this time.
                                  01-12-AA : Blue jeans from                 room (agency exhibit JE72t
                              ........Apparent blood was. detected..Trace evidence waa collected. The collected trace eviclenee has been
                           · .. :· - packaged with the evidence. No further analysis was con
            _:.r
                                      Apparant blood was detected. Trace evidence was collecled. The collected trace evidence has been
                                      packaged with the evidence. No fUrther analysis was conducted at this time.
                                 01·1 S·AA : White t-shlrt from upstairs restroom floor (agency exhibit JE22l
                                      Apparent blood was detected. Swabs were taken from lhe collar area to possibly detennine wearer.
   .:··....
    : -~l .                           TI8Ce evidence was collected. The collected trace evidence has been packaged with the evidence. No
             ;        .
                                      further analysis was conducted at this time.
             .·,.:               01·15-AB: Pair of whit& socks from upstairS restroom floor (ageney exhibit JE22)
             .       "•
                                      Apparont blood was detected. Trace evidence was collected. The collected trace evidence has been
                                      packaged wl1h the evidence. No further analysis was conducted at this tlme.
            •o:.'·
                                 01-18-AA: Swabbings from milk gallon In     Lis-                  room (agency exhibit JEA3)
            ....:. ..
             .·,·
       .·
             ~:,·.··
                                      Apparent blood was detected.
                                  01·17-AA-o1 :Duct tape from Desantiago's head (agency exhibit JE99)
                                      Apparent blood was detected. Trace material was observed on thl8 Item. To preserve the integrity of
                                      1he trace evidence, no further analysis was conducted at this llme.
                                  01·17-AB-01 : Rag removed from Desantiago's head (agency exhibit JE99}
                                      Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
                                      packaged with the evldence. No further analysis was conducted at this time.
                                  01·18·AA: Right hand fingernail clippings from Desantiago (agency exhlbltJE94)
                                      Apparent blood was detected.
                                  01-19-AA: Left hand flngemall clippings from DeNntiago (agency exhibit JE9&)
                                      Apparent blood was detected.
                                  01·20-AA : Right hand fingernail clippings from   tll. . . . . .(agency exhibit JE78)
                                      Apparent blood was detected.
                                  01·21-AA : Left hand fingernail clippings from              . . (agency exhibit JE79)
                                      Blood was not detect&cl.
                 .•.,.
                                  01·22-AA.01 : Right Nlke shoe from Luis Soils-Gonzalez (agency exhibit 52C8870)
                                      Apparent blood was detected. Trace evidence was collectecl. The collected trace evidence has been
                                      packaged with the evidence. No further analysls was conducted at lhis time.
                                  01·22-AB-01 : Left Nlke shoe from luis Soils-Gonzalez (agency exhibit 6208670)
                                      Apparent blood was detected. Trace EWidence was collected. The collected trace evidence has been
                                      packaged with the evidence. No further analysis was conducted. at this time.
                                  01-23-AA : Stack t-ahlrt from luis Soils-Gonzalez {agency exhibit BM03)
                                      Apparent blood was detected. Trace evidence was coHected. The collected trace evidence has been
                                      packaged with the evldenee. No further analysis was conducted at thls time.                       '-~~~....
                                  01-24-AA : Mickey Mouse baseball cap from . . . -                 (agency exhlblt MM01)
                                      Apparent blood was detected. Trace e11idence was collected. The collected trace evidence has.
                                      packaged with the evidence. No further analysis was conducted at this tlme.
                                  01·25-AA-01 : Right hand flngemalf clippings from Maryaol Saldivar (agency exhibit JE57)
        .        ··:
                 ~......
                 1'141'81M OS."
            . tssue Date: May as. 201a
--------------------------------- -                                       -                                 •
                       Laboratory Case Number                            Agency Case Number                                   Offense Date
                           El.P-1211-01637                                    12152050                                         0513112012

                                 Apparent blood was detected.
                          01-25-AS.01 : Left hand fingernail clippings from Marysol Saldivar (agency exhibit JE67}
                              Apparent blood was detec:ted.
       ., .               01-26-AA: Pair of car seat straps from Nlnan Titan truck (agency axhlbftJE108A)
    . '.::
                              Blood was not aetected. Trace evidence was collected. The collected trace evidence has been
                              packaged with the 811ldence. No further analysis was conducted at this time.
                        ' 01-27-AA : Tissue paper from Inside of Nissan Titan truck (agency exhibit JE113)
                              Apparent blood was detected.
                          01-28-AA: Blue Jeans from Luis Soils-Gonzalez (agency exhibit BM01)
                               : · Apparent blood was detected. Trace evidence was collected. The coUected trace evidence has been
                                   packaged with the evidence. No further analysis was conducted at this time.
                          01-29-AA : Known blood card from                  . . (agency exhibit JE82)
I
                              Item was collected to be used as a reference.
I                         01-30-AA : Known blood card from Marysol Saldivar (agency exhibit JE68)
                              Item was collected to be used as a reference.
                          01-31-AA : Known blood card from Erfc Desantiago (agency exhibit JE98)
                              Item was eonected to be used as a reference. ·
                              01-32-AA : Left buccal swabs from I • r        I ~ (agency exhibit MM-A)
                                  Item was collected to be used as a reference.
                              01-33 : Sealed envelope containing right buccalswebs    Lis,.                (agency exhibit MM-S)
                                  No analysis was performed.
                              01-34-AA : Buccal swabs from Luis Solie-Gonzalez (agency exhibit 5210932)
                                  Item was collected to be used as a reference.
     '~ :.
       i ..'   ~       lnvestlgatNe Lyds:
                           This is a preliminary report. A separate report will be Issued upon completion of DNA analysis on selected
                           items.
                       Disposition;
                                          I
                                Portions of items 01-01-M, 01..(]2-M; 01-03-AA, 01-04-AA, 01-05-AA, 01-CJ6-AA, 01-07-AA. 01.03-AA,
                                01-09-AA. 01-10.AA, 01-11~ 01-12-AA, 01-13--AA, 01-14·AA. 01·1~AA. 01-15..,A.B, 01-16-AA.
                                01-17-AA-01, 01-17-AB-01, 01·18-AA, 01-19-AA, 01·2Q-AA, 01-22-AA-01, 01-22-AB-01, 01-23-AA,
                                01-24-AA, 01-25-AA-()1, 01-25-AB-01, 01-27-AA, 01-28-M, 01-29-AA, 01-3Q-AA, 01-31-AA, 01-32-M,
                                and 01-34-AA were retained to preserve biological constituents. We are unable to retain the remainging
                                bulk Enlidence in cur vault. Please make arrangements to pick it up at your earlle&t convenience.

                        This report has been electronically prepared and approved by:
                        Nicolas Ronquillo
                        Forensic Scientist Ill
                        Texas DPS El Paso Crime Laboratory

        .....
       ._

        i·.·




       1
            ii.oPsll4118.13
       'Issue Date:               May 09,2013
----------~·~--------~·~
 ...
            '.
       ·,


                                                          TEXAS DEPARTMENT OF PUBLIC SAFETY
                                                                                           CRIME LABOI!:ATORY
                                                                                                                                                                     .


                                                                                                                                                  •
                                                                                           11GU !k:ot\ Simpson


                                                                                                                                                               ... .
                                                                                             El Paso, TX 199J8
                                                                                   Voice 915-a.CD-41ZO Pdx 1115·8-4$-411~
                                                                                     ElPasoCrtmet..ob@dpt.t••as.gov
                                 srevv. c:. Me ellA"'                                                                                                   COMMI$$10N
                                     .DJ~ECTOR                                                                                                    A. t.VHTHIA LEON, CH41R
                                   ilAVl'>G.eA•E•                                                                                                  CARIN M4RCY B.I'R'JH
                                 Ct-ER~ t.IW:OR06.                                                                                                     ~0-'BROWN
                                 nePtlfY OIRfCTORA                                                                                                  .4&.1Afol POLlJHSK'Y
                                                                                   DNA Laboratory Report                                             AAHOVWAl'SOfol



                                                                          Issue Date:      August 12, 20?3
                            Jorge Estrada
                                                                                                                            Laboratory# ELP-1211.01637
                            El Paso Police Department
                            911 N Raynor                                                                                       Agency# 12152050
                            El Paso, TX 79903                                                                                    County El Paso
                                                                                                                            Offense Date 05/3112012

                            Suspect(s):                 SOLIS-GONZALEZ, Luis (Do'B 04/18/77)
                            Vlctlm(s):                  SALDIVAR, Marysol (008 05/0617a)
                                                        W                   (DOBI              l
                                                        DESANTIAGO. Eric (DOB 12129f69)
                            Elimlnatlon(s):                         •    ~001~··

                            Submission Information:

                                   01 ·Properly Sealed Lasye Brown Box on November 12. 2012 by Estrada, Jorge VIA In Person

                            Requested Anatvstg: Perform forensic DNA analysis.

                            Please refer to a previous Forensic Biology report Issued on May 9, 2013.

                            Evidence Deserlp\lon. Results of Analysis and Interpretation:
                                  Portions of the items were extracted by a method which yields DNA.

                                  The DNA isolated was analyzed using STR (Short Tandem Repeat) PCR (Polymerase Chain
                                  Reaction) analysis. The following loci were examined: 0851179, D21S1 1, 075820, CSF1 PO.
                                  0381358, TH01, 0135317, D16SS39, 0251338, 0195433. vWA, TPOX, 018551, Amelogenln,
                                  DSS818, and FGA.

                                  01-01·AA·D1·AA : DNA extract or swab from handle of kitchen knife on kitchen counter (agency
                                  exhibit JE02)
                                      The DNA profile Is consistent with a mixture. Mr. Desantiago and Mr. Solis-Gonzalel! cannot be
                                      excluded as contributors to the profile. The probability of selecting an unrelated person at random
                                      who could be a contributor to this profile is approximately 1 in 9.488 million for Caucasians, 1 in
                                      28.79 million for Blacks, and 1 in 4.191 million for Hispanics. The approximate world population is
                                      7.0 billion. Marysol Saldivar, •   -~.and Ms.                           4
                                                                                                        are excluded as contributors to this
                                      profile.
                                  01..01-AA-02-AA : DNA extract ofswab from blade of kitchen knlfo from kitchen counter (agency
                                  exhibit JE02)
                                      The DNA profile is consistent with a mixture. Mr. Desantiago cannot be excluded as the contribut
                                      of the major component in this profile. The probability of selecting an unrelated person at rando
                                      who could be the source of the major eomponenl in this proflte is approximately 1 in 2.574 quint
                                      for Caucasians, 1 in 263.6 quil\tilllon fur Blacks. and 1 In 2.729 quintillion for Hispanics. To a
                                      reasonable degree of scienUfic cerlainty, Mr. Desantiago is the source of the m                         -- ---------   -.                                                       •
     Laboratory Case Number                                Agency Case Number                                 Offense Date
              ELP-1211·01637                                     12152050                                      0513112012
                      this proflle {excluding Identical twins). Due to the low level of data, no DNA comparisons will be
                      made to the minor component Mary sol Sald'IVar. Luis Angel Saldivar, Mr. Solis-Gonzalez, and Ms.
                      ~ are excluded as contributors to the major component of this profile.
                  01-02·AA·01·AA: DNA extract of swab of blade from smalfkltchen knife In upstairs restroom
                  (agency exhibit JE691
                    The DNA profile Is consistent with a mixture. Mr. Desantiago cannot be e.)(cJUded as a contributor to
                    the profile all the SIR loel. The probabifity of selecting an unrelated person at random who could be
                    a contributor to this profile is approximately 1 In 16.69 million for Caucasians, 1 In 40.49 million for
                    Blacks. _and 1 tn 6.369 m!Oion for Hispanics. Mr. Solis-Gonzalez cannot be excluded as a
                    contributor to the profile at the 5TR loci 0851179, 021511, 075820, CSF1PO, 0351358, TH01,
                     0135317, 0165539, 019$433, vWA, TPOX, 018551·, 055818, and FGA. At these loci, the
                    probability of selecting an unrelated person at random who could be a contributor to this profile is

                    for Hispanics. The approximate world population Is 7.0 billion. Marysol Saldivar. •
                     and Ms. ~are excluded as contributors to this proflte.             ·
                                                                                                              "'1•1:.1••
                     approximately 1 in 3.744 million for Caucasians, 1 in 4.634 million for Blacks, and 1 in 2.335 million



                  01..02-AA.02-AA : DNA extract of swab of hand!& from small kitchen knife in upstairs restroom
                  (agency exhibit JE69)
                    The partial DNA profile is consistent With a mixture. Mr. Desantiago cannot be excluded as a
                    contributor to the profile at the ST~ loci 0651179, 0351358, and 0195433. At these loci, the
                    probability of selecting an   unrelated person at random who could be a contributor lo this profile is
                    approximately 1 In 21 for Caucasians. 1 in 26 for Blacks, and 1 in 12 for Hispanics. Mr.
                    Soils-Gonzalez cannot be excluded as a contributor to the profile at the STR loci 08$1179,




                     population is 7.0 b!llion. Maryse! Saldivar,
                    contributors to this profile.
                                                                  1···
                    021511, 0351358, D195433, and 055818. At these loci, the probability ofsefecting an unrelated
                    person at random who could be a contribut01 to this profile Is approximately 1 ln 11,810 for
                     Caucasians. 1 in 13,090 for Blacks, and 1 In 11.960 for Hispanics. The approximate world
                                                                                       nd Ms. ~ are excluded Qs


                  01-03-AA-01-AA: DNA extact of swab of handle from black knife on kitchen floor {agency exhibit

                  .
                  JE04}
                     The DNA profile is consistent with a mixture. Mr. Desantiago cannot be excluded as a contributor to
                     the profile at all the STR loci. The probabiUty of selecting an unrelated person at random who could
                     be a contributor to this profile is approximately 1 in 208 million for Caucasians, 1 In 655.7 million for
                     Blacks, and 1 in 87.26 million for Hispanics. Mr. Solis·Gonzafez cannot be excluded as a
                     contributorto the profile atthe STR loci 0851179, 021511, 07S820, 0351358, TH01, 0135317,
                     0165539, D19S433, vWA, TPOX, D55818, and FGA. At these loci, the probability of selecting an
                   . unrelated person at random who could be a contributor to this profile is approximately 1 in 376,800
                     tor Caucasians, 1 in 311,200 for Slacks, and 1 in 175,300 for Hispanics. The approximate world
                     population is 7.0 billion. Marysol Saldivar,.-~ and Ms.,. are excluded as
                     contributors to this profile.
                  01-04·AA-01·AA: DNA       extract of swab cf blade from knife In kitchen sink (ageney exhibit JE3B)
                      The DNA profile is consistent with the DNA profile of Mr. Desantiago. Mr. Desantiago cannot be
                      excluded as the contributor of the profile. The probability of selecting an unrelated person at
                      random who could be the source of this DNA profile is approximately 1 !n 2.574 quintillion for
                      Caucasians, 1 in 263.6 quintiiJion for Blacks, and 1 In 2. 729 quin!illlon for Hispanics. To a
                      reasonable degree of scientific certainty, Mr. Desantiago Is the source of this profile {excluding
                      identical twins).
                   01·12-M.IJ2·AA : DNA extract of staln from blue jeans in       ell••••
                   JE72)




ToUPS 01.2:1.11
Issue Date:            August 12,2013
--------------~·~--~-------
 ...
                                                                                                            -·
       ..
                laboratory Case Number                               · Agency Case Number                                  Offense Date
                        ELP-121 1-01637                                       12152050                                      05/31/2012

                               Caucasians, 1 in 2.15 sextillion for Blacks, and 1 in 295.4 quintillion for Hfspanics. To a reasonable
                               degree of scientific certainty, Mr. Solis-Gonzalez Is the source of this profile (exduding identical
                               twins}.
                             01-14-AA-OZ·AA: DNA extract cfstaln from shoe lace from upstairs restroom (agency exhibit
                             JE68)
                                The DNA profile is consistent with a mixture. Due to the potential number of contributors. no
                             __ interpretations will be made for the DNA profile.
                             Of -22-AA-01-AB-AA : DNA extract of staln from rlgtJt Nike shoe from Luis Solis-Gonzalez (agency
                             exhibit 5208670)
                                The DNA profile is consistent with a mixture Mr. Desantiago and Maryse/ Saldivar cannot be
                                excluded as contributors to the profile. The probability of selecting an unrelated person at random
                                who C(lU/d be a contributor to this profile is approximately 1 in 523 million for Caucasians. 1 in 2.582
                                billion tor Slacks, and 1 in 91.58 million for Hispanics. The approximate wortd population is 7.0
                                billion. •     -     ~ Ms.~. and Mr. So/is-Gonzalez <1re excluded as contributors to this
                                profile.
                             01-23·AA.03·AA: DNA extract of stain from black t-shirt from Luis Soils-Gonzalez (agency exhibit
                             BM03}      --.
                               The DNA profile is consistent with the DNA profile of Mr. Soils-Gonzalez. Mr. Solis·Gonzalez
                               cannot be excluded as the contributor of the profile. The probabill1y of selecting an unrelated person
                               at random who could be the source of this DNA profile is approximately 1 In 1.577 sextillion for
                               Caucasians, 1 in 2.15 sextillion for Blacks, and 1 in 296.4 quintillion for Hispanics. To a reasonable
                               degree of scientific certainly, Mr. Solis·Gonzalez is the source of this profile (excluding identical
                               !Wins).                                                          ·
                             01-24-AA-02-AA : DNA extract of stain from Mickey Mouse baseball cap (agency exhibit MMO 11
                                The DNA profile is consistent with the DNA profile of Mary sol Saldivar. Mary sol Saldivar cannot be
                                excluded as the contributor of the profile. The probabinty of selecting an unrelated person at
                                random who could be the source of this DNA profile Is approximalely 1 in 17.77 sextillion for
                                Caucasians, 1 in 1.324 septillion for Blacks, and 1 in 3.394 sextillion for Hispanics. To a reasonable
                                degree of scientific certainty, Marysol Saldivar is the source of this profile (excluding identical twins).
                             01-27-AA-01-AA: DNA extract of stain from tissue paper from Inside of Nlssan Titan (agency
                             exhibit JE113)                                                 .
                               The DNA profile is consistent with lhe DNA profile of Mr. Desantiago. Mr. Desantiago cannot be
                                e)(cluded as the contributor of the profile. The probability of selecting an unrelated person at
                                random who could be the source of this DNA profile Is approximately 1 in 2.574 quintillion lor
                                Caucasians, 1 in 263.6 quintillion for Blacks, and 1 in 2.729 quintillion far Hispanics. To a
                                reasonable degree of scientific certainty, Mr. Desantiago is the source of this pro tile (exdudlng
                                Identical twins).
                             01-26-AA-02-AA :DNA extract of stain from front of blue Jeans rrom Luis Solis-Gonzalez (agency
                             exhibit BM01)
                                The DNA profile is consistent with a mixture. Mr. Desantiago cannot be excluded as the contribulor
                                of the major component In this profile. The probability of selecting an unrelated person at random
                                who could be the source of the major component in this profile is approximately 1 in 2.574 quintillion
                                tor Caucasians. 1 in 263.6 quintillion for Slacks, and 1 in 2.729 quintillion for Hispanics. To a
                                reasonable degree of scientifiC certainty, Mr. Desantiago is the source of the major component of
                                this profile (excluding identical twins). Mr_ Soils-Gonzalez :::annot be excluded as a contributor to
                                the profile at the lod D8S1179, D21S11, D3S1358. TH01, 0135317, 0165539, D19S433, vWA, ~~~~...._
                                and 055818. At these Jed, the probabilily of selecting an unrelated person at random who cou
                                a contributor to this profile is approximately 1 in 2,838 for Caucasians, 1 in 6,131 for Blacks,
                                in 2,865 for Hispanics. The approximate world population is 7.0 billion. Marysol Saldivar.
                                ~. and Ms.          t-a  are eJ(duded as contributors to this profile_


            ToOPS DT ZS 13
            issue Date:         August 12, 2013
--------1·~------.·-
 ...
       ·•

                Laboratory Case Number                            Agency Case Number                              Offense Date
                       ELP-1211-01637                                     12152050                                 05/31/2012

                            01-29-AA-01 : DNA extract of known blood from    Cll• • • ~(agency oxhibit JEB2)
                              The DNA profile was used for comparison.

                            01-30-AA-01 : DNA extract of known blood card from Marysol Saldivar (agency exhibit JESS)
                              The DNA profile was used for comparison.

                            01-31-AA-01 : DNA extract of known blood from Eric Desantiago (agency exhibit JE98)
                              The DNA profile was used for comparison.

                            01-32-AA-01 : ONA extract of left buccal swab from , . ~~(agency exhibit MM·A)
                              Ttle DNA profile was used for comparison.

                            01-34-AA-01 : DNA extract of buccal swab from Luis Soils-Gonzalez (agency exhibit 5210932)
                              The DNA profile was used for comparison.


                    Investigative leads:
                            A DNA profile obtained from blue jeans in ~··· ~oom (01·12-AA) has been entered into
                            the COmbined DNA Index System (COOlS).

                            The presence of probative DNA evidence may not require that the previously submitted I preserved
                            trace evidence be examined. For more information abOut Trace evidence analysis and how il may aid
                            in the investigation, please contact the laboratory.

                    Disposition:
                            The swab from the knife blade (01-01-AA-02). the swab from the knife handle (01-01-AA-01). the swab
                            from the small knife blade (01-02-AA-01 }. the swab from the small knife handle (01-02-AA-02), the
                            swab from the black knife handle (01-03-AA-01 ). the swab from the knife blade in kitchen sink
                            {01-04-AA-01), the swab from the right Nike shoe from Luis Soils-Gonzalez (01-22-AA-01-AB), and
                            the stain from the front of Mr. Solis-Gonzalez's blue jeans (1-28-AA-02) were depleted during the DNA
                            analysis. The previously collected swabs and the resulting DNA extracts are being retained by this
                            laboratory. Ple_ase make arrangements to pick up the remaining bulk evidence at your earfiest
                            convenience.

                    This report has been electronically prepared and approved by:

                     Nicolas Ronquillo
                     DNA Technical Leader
                     Texas DPS EJ Paso Crime laboratory




            T~St'J7.:Z51l

            Issue Date:        August 12,2013
----------~--------------------


    '··
          t    ' ·,
                                                 •                -
                                                                                                     •
                                          TEXAS DEPARTMENT OF PUBLIC SAFETY
                                                                      CRJIIE LASORATORY




                                                                                                                         •
                                                                      11812 Scott Slm!MIOII
                                                                       EIPNo,TX7~
                                                              Vole a 918-848-4120 Fax 91 G-849~113                                  ~
                                                                                                                                        ,
                                                                EIPallOCrlnlti.ab@dpa.taxllll.gaw
                                                                                                                             CONMISSICIII
                 Sl'I!'£N CcloloCRAW                                                                                    A. CYJrotAU!OOl CIWII
                     DIRECTO!t                                                                                           CAI\IN MARCY IIAimi
                  DAVID G. 1WERVl -RIDE                                                                                              1\ANI>V WI\TSON
                DEf'VTV DIIU!CTORS                    Supplemental DNA Laboratory Report
                                                              Issue Date: Aprll29, 2014

             Jorge Estrada                                                                           Laboratory# ELP-1211.01637
             El Paso Ponce Department                                                                    Agency# 12152050
           · 911 N Raynor                                                                                  County El Paso
             El Paso. TX 79903                                                                        Offense Date 0513112012


              Suapect(s):                SOLis.GONZALEZ, LUIS (008 04/18/1977)
              Vlctlm(s):



              Ellmlnatfon(s):

              Submission lnfonnatlon:
                     01 ·_Properly Sealed Large Brown Box on November 12, 2012 by Estrada, Jorge VIA In Person
              Requested Anatnis; Perform forensic DNA analysis.

              This Is a supplemental report Please refer to the previous reports Issued by Nicolas Ronquillo on May 9,
              2013 and August 12,2013. Items 01-29-AA-Q1, 01-3()..AA-Q1, 01-31-AA-01, 01-32-AA-Q1, and
              01-34-AA-01 were previously extracted by Nicolas Ronquillo.
              Evldenc;e Dncr!Dt!on. Resul§ of Analysis and Interpretation;
                     Portions of the items were extracted by a'method wt1ich yields DNA.

                     The DNA isolated was analyzed using STR (Short Tandem Repeat) PCR (Polymerase Chain
                     Reaction) analysis. The foOowing loci were examined: DSS 1179, 021 S11, 075820, CSF1 PO,
                     0351358, TH01, 0135317, 0165539, 0281338, 019S433, vWA, TPOX, 018S51, Amelogenin,
                     D5S818, and FGA.
                     01-05-AA-01-AA: DNA extract of toilet paper from Marysol Saldivar's crotch area {Item JE17)
                       The partial DNA profile Is consistent with a mixture. Mr. Soils-Gonzalez cannot be excluded as a
                       contributor to the profile at the STR loci D8S1179, D21511, 0351358, 0165539, 0195433, vWA,
                       TPOX, and D5SS18. At these STR loci, the probability of selecting an unrelated person at random
                       who could be a contributor to this profile is approximately 1 in 30.29 miiUon for Caucasians, 1 in
                       304.5 million for Blacks, and 1 in 17.05 million for Hispanics. The approximate world population is
                       7.0 billion.

                        Ms. Holt, Mr. Desantiago, Ms. Saldivar, and Luis Saldivar are excluded as contributors to this profile.




     bDPB 03.o3.14
     llllimllliiDIIIIIIIIIm DIU m1111111111111                  COURlUf · SERV\CI: • PROTECT10N
---------1·                                                                                          ---
       Laboratory Case Number .                              Agency Case Number                                  Offense Date
                ELP-1211-01637                                    12152050                                        05131/2012

                      unrelated person at random who could be a contributor to this profile Is approlCimatety 1 in 930.2
                      million for Caucasians, 1 in 4.193 billion for Blacks, and 1 In 12.22 billion for Hispanics.

                      Mr. Solis-Gonzatez cannot be exclUded as a contributor to the profile at the STR loci 021 S 11,
                      0381358, 016$539, and 05S8, B. At these STR loci, the probability of selecting an unrelated
                      person at random who could be a contributor to this profile is approximately 1 In 33 for Caucasians,
                      1 in 64 for Blacks, and 11n 28 for Hispanics. The approXimate world population Is 7.0 billion.

                      Ms. ~ ~ ~ and Ms. Saldivar are excluded as contributors to this protlle.
                    01-G6·AA-G3-AA: DNA extract of swab fOr epithelial cella from duct tape from upstairs bath tub
                    (Item JE24)
                       No interpretable DNA profiles were obtained.
                    01-o7-AA..01-AA: DNA extract of stain 1 from piece of duct tape with toilet paper Inside and
                    under hamper (Item JE20J
                      The DNA profile Is consistent with a mixture. Mr. Solis-Gonzalez cannot be excluded as a
                      contributor to the profile at the 8TR loci 0881179, 021811, 07$820, CSF1PO, 0381358, TH01,
                      0135317,0168539,0198433, vWA, TPOX, 018851,058818, and FGA. At these STR loci, the
                      probability of selecting an unrelated person at random who could be a contributor to this profile is
                      approximately 1 in 46.45 billion for Caucasians, , in 38.73 billion for Blacks, and 1·in 27.93 billion for
                      Hispanics.

                       Mr. Desantiago cannot be excluded as a contribUtor to the profile at the 8TR loci D8S 1179, 021 S11,
                       0351358, TH01, 0168539, and vWA. At these STR loci, the probability of selecting an unrelated
                       person at random who could be a contributor to this profile Is approximately 1 In 593 for
                     . Caucasians, 1 in 1,210 for Blacks, and 1 ln 298 for Hispanics. The apj,roximate wor1d population is
                       7.0 billion.

                      Ms. ~ Ms. Saldivar and •          :        are excluded as contributors to this profile.
                    01.07·AA.02·AA : DNA extract of stain 2 from piece of duct tape Inside and under hamper (Item
                    JE20)
                      The partial DNA profile Is consistent with a mixture. Ms. ~cannot be excluded as a contributor to
                      the profile at the 8TR.Iocl 0851179, TH01, 0168539, vWA, TPOX, and 058818. Atthese STR loci,
                      the probability of selecting an unrelated person at random who could be a contributor to this profile
                      is approximately 11n 446 for Caucasians, 1 in 428 for Blacks, and 1 in 204 for Hispanics. ·

                      Mr. Desant1a9o cannot be excluded as a contributor to the profile at the STR loci oas 1179, D21S11,
                      075&20, 0351358, TH01, 0138317, 0168539, 0281338, 0198433, vWA, TPOX, and 055818. At
                      these STR loci, the probability of selecting an unrelated person at random who could be a
                      contributor to this profile is approximately 1 in 13.67 million for Caucasians, 1 in 20.39 million for
                      Blacks, and 1 In 4.805 million for Hispanics.

                       Mr. Solis-Gonzalez cannot be excluded as a contributor to the profile at the STR lOCI 0851179,
                       021811, 03S1358, 0168539, vWA, TPOX, and 058818. At these STR loci, the probability of
                       selecting an unrelated person at random wt1o could be a contributor to this proflle is approximately 1
                       in 700 for Caucasians, 1 in 1,351 for Blacks, and 1 in 445 for Hispanics.




  1'>DI'B03.0S.14
  Issue Date:          April 29, 2014                                                                                              7
                                            •                                                       •
    Laboratory Case Number                                  Agency Case Number                                  Offense Date
            ELP-1211·01637                                          121~2050                                     05/3112012

                     •    ~cannot be exCluded as a contributor to the proflle at the 5TR loci 0851179,021511,
                     0168539, vWA, TPOX, and 055818. At these 8TR loci, the probability of selecting an unrelated
                     person at random who could be a contributor to this profile is approXimately 1 in 337 for
                     Caucasians, 11n 916 for Blacks, and 1 in 293 for Hispanics. The approximate world population is
                     7.0 billion.
                01-n7-AA..fj3-AA : DNA extract of stain 3 from piece of duct tape Inside and under hamper (Item
                JE20)
                  No DNA profiles were obtained.
                01-n&-AA-02-AA: DNA extract of swab of stain on Inside of duct tape core from ~ . .
                ~~- room (Item JE30)
                     The DNA profile is consistent witn a mixture. Both Mr. Desantiago and Mr. Solis-Gonzalez cannot be
                     e:xcluded as a contributor to the profile. The probability of selecting an unrelated person at random
                     Who could be a contributor to this profile is approXimately 1 in 9.488 million for Caucasians, 1 in
                     28.79 million tor Blacks, and 11n 4.191 million for Hispanics. The approximate world population Is
                     7.0 billion.

                     Ms. ~ Ms. Saldivar, and •          ~are .eXCluded as contributors to this profile.
                01·09-AA-02-AA : DNA extract of SWllb from stain on duct tape from kids bag with toya from •
                -                      room (Item JE28)
                      The DNA profile is consistent with a mixture, Mr. Solls-<3onzalez cannot be excluded as a
                      contributor to t11e profile. The probability of selecting an unrelated person at random who could ba a
                      contributor to .this profile Is approximately 1 In 676,600 for Caucasians, 1 In 3.309 million for Blacks,
                    , and 1 In 230,500 for Hispanics.

                      Mr. Desantiago cannot be excluded as a contributor to the profile at the STR lqci DSS 1179, 021811,
                      D7S820, CSF1PO, 0351358, TH01, 0135317,0168539, 0251338, 0195433, vWA, TPOX,
                      D55818, and FGA. At these STR loci, the· probability of selecting an unrelated person at random
                      who                                                 ·~---------~·--·

          Laboratory Case Number                               Agency Case Number                               Offense Date
                  ELP-1211-{)1637                                        12152050                                05/31/2012

                        Blacks, and 1 In 60.57 trillion for Hispanics.

                         Mr. Desantiago cannot be excluded as a contributor to the profile at the STR loci D8S 1179, D21511,
                         and TH01. At these STR loci, the probability of selecting an unrelated person at random who could
                         be a contributor to this profile is approximately 1 in 34 for Caucasians, 1 in 34 for Blacks, and 1 in
                         19 for Hispanics. The approximate world population Is 7.0 billion.

                         Ms. ~ Ms. Saldivar, •        ~ are excluded as contributors to this profile.
                      01-11-AA..01-AA: DNA extract of swab from finger splint from                    H . room next to
                      bed (Item JE66)
                         The DNA profile is consistent with the DNA profile of Mr. Soils-Gonzalez. Mr. Soils-Gonzalez cannot
                         be excluded as the contributor of the profile. The probability of selecting an unrelated person at
                         random who could be the source of this DNA profile is approximately 1 in 1.577 sextillion for
                         Caucasians, 11n 2.15 sextillion for Blacks, and 1 in 296.4 quintillion for Hispanics. To a reasonable
                         degree of scientific certainty, luis Solis·Gonzalez is the source of this proflle (excluding Identical
                         twins).
                      01-13-AA-02-AA: DNA extract of swab from stain on left Jordan tennis shoe from . . . , .
                      Sll• • room (Item JE70)
                         The DNA profile is consistent with the DNA profile of Mr. Desantiago. Mr. Desantiago cannot be
                         excluded as the contributor of the profile. The probability of selecting an unrelated person at random
                         who could be the source of this DNA profile Is approximately 1 In 2.574 quintillion fer Caucasians, 1
                         In 263.6 quintftllon for Blacks, and 1 In 2.729 quintillion for Hispanics. To a reasonable degree of
                         scientific certainty, Eric Desantiago Is the source of this profile (excluding identical twins).
                       01-15-AA..02-AA : DNA extract of stain from white t-ahlrt from upstairs restroom floor Cltem JE22)
                         The DNA profile is consistent with the DNA profile of Mr. Desantiago. Mr. Desantiago cannot be
                         excluded as the contributor of the profile. The probability of selecting an unrelated person at random
                         who could be the source of this DNA profile is approXimately 11n 2.574 quintillion for Caucasians, 1
                         in 263.6 quintillion for ~lacks, and 1 In 2.729 quintillion fer Hispanics. To a reasonable degree of
                         scientific certainty, Eric Desantiago Is the source of this profile (excluding identical twins).
                       01-15-AA-0~-AA : DNA extract of s'wab from collar of shirt from upstairs restroom ftoor (Item
                       JE22)
                         The partial DNA profile is consistent with a mixture. Mr. Solis-Gonzalez cannot be excluded as a
                         contributor to the profile at the STR loci 0851179, D21511, 0351358, TH01, D135317, D16S539,
                         0195433, vWA, TPOX, D5S818, and FGA. At these 5TR loci, the probability of seleCting an
                         unrelated person at random who could be a contributor to this profile is approximately 1 in 21.12
                         billion for Caucasians. 1 in 42.63 billion for Blacks, and 1 in 10.19 billion for Hispanics. The
                         approximate world population is 7.0 biftlon.

                         Ms. • M&. Saldivar, •        ~and Mr. Desantiago are excluded as contributors to this profile.
                       01-15-AB-02-AA: DNA extract of stain from pair of white socks from upatalra restroom floor (Item
                       JE22)                                     .
.I                       The DNA profile is consistent with the DNA profile of Mr. Desantiago. Mr. Desantiago cannot be
                         excluded as the contributor of the profile. The probability of selecting an unrelated person at random
                         who coufd be the source of this DNA profile is approXimately 1 in 2.574 quintillion for Caucasians, 1
                         in 263.6 quintillion for Blacks, and 1 in 2.729 quintillion for Hispanics. To a reasonable degree of
                         scientific certainty, Erlc Desantiago is the source of this profile (excluding Identical twins).
                       01-16-AA-01 : DNA extract of swabbing from milk gallon In •                           room (lw·"...~''"·
                         No DNA profiles were obtained.
                      · 01-17-AA-01-AA-AA : DNA extract of stain from duct tape from Erie Desantiago's head (


     Tllllf'8DU3.14
     Issue Date:         Apri129, 2014
        . . ' ..
                                                •                                           ----------
         Laboratory Case Number                                Agency Case Number                                 Offense Date
                  ELP-1211-01637                                    12152050                                       05/3112012

                        The DNA profile is consistent with the DNA profile of Mr. Desantiago. Mr. Desantiago cannot be
                        excluded as the contributor of t'he profile. The probability of selecting an unrelated person ·at random
                        who could be the source of this DNA profile is approximately 11n 2.574 quintillion for Caucasians, 1
                        in 263.6 quintillion for Blacks, and 1 in 2.729 quintillion for Hispanics. To a reasonable degree of
                        scientific certainty, Ertc Desantiago Is the source of this profile (excluding identical tWins).
                      01-17 -AB-01-AB-AA : DNA extract of stain from rag removed from Eric Desantiago's head (Item
                      JE99)
                        The partial DNA profile is consistent with the DNA profile of Mr. Desantiago. Mr. Desantiago cannot
                        be excluded as the contributor of the profile at the STR loci oas 1179, 021511, 0351358, and
                        TH01. At these loci, the probability of selecting an unrelated person at random who could be the
                        source of this DNA profile Is approximately 1 In 3,737 for Caucasians, 1 in 49,410 for Blacks, and 1
                        in 2,603 fer Hispanics. The approximate wolf population Is 7.0 billion.

                        Ms. Holt, Ms. Saldivar,                and Mr. Solis-Gonzalez are excluded as contributors to this
                        profile.
                      01-18-AA-01-AA: DNA extract ofswab from right hand flngemall clippings from Eric Desantiago
                      (Item JE94)
                        The DNA profile Is consistent with the DNA profile of Mr. Desantiago. Mr. Desantiago cannot be
                        excluded as the contributor of the profile. The probability of selecting an unrelated person at random
                        who could be the source of this DNA profile is approximately 1 in 2.574 quintillion for Caucasians, 1
                        in 263.6 quintillion for Blacks, and 1 In 2.729 quintillion for Hispanics. To a reasonable degree of
                        scientific certainty, Eric Desantiago is the source of this profile (excluding Identical twins).
                      01·19·AA-01·AA: DNA extract of swab from left hand flngemall clippings from Eric Desantiago
                      {JtemJE95~
                        The DNA profile is consistent with the DNA profile of Mr. Desantiago. Mr. Desantiago cannot be
                        excluded as the contributor of tt1e profile. The probability of selecting an. unrelated person at random
                        who could be the source of this DNA profile is approximately 1 in 2. 574 quintillion for Caucasians, 1
                        in 263.6 quintillion for Blacks, and 1 in 2.729 quintillion for Hispanics. To a reasonable degree of
                        scientific certainty, Eric Desantiago Is the source of this profile (excluding identical twins).
                      01-20.AA-01-AA : DNA extract of swab from right hand fingemall clippings from ~ H.
                      (Item JE78) ·
                         The DNA profile is consistent with a mixture. Mr. Soils-Gonzalez cannot be excluded as a
                         contributor to the profile. The probabHity of selecting an unrelated person at random who could be a
                         contributor to this profile is approximately 1 In 21.82 trtlllon for Caucasians, 1 in 38.34 trillion for
                         Blacks, and 1 ln 3.932 trillion for Hispanics.

                         Ms. ~ cannot be excluded as a contributor to the profile at the 5TR loci DSS 1179, 0351358,
i                        TH01, 0135317, D16S539, 0195433, vWA; TPOX, and 055818. At these STR loci, the probability
                         of selecting an unrelated person at random who could be a contributor to this profile Is
                         approximately 1 in 2.436 milnon for Caucasians, 1 in 2.641 miiUon for Blacks, and 1 in 668,000 for
                         Hispanics. The approximate wor1d population Is 7.0 billion.

                         Ms. Saldivar, •    ~nd Mr. Desantiago are excluded as contributors to this profile.
                      01·22·AB-01-AB-AA: DNA extract of stain from left Nlke shoe from Luis Soils-Gonzalez (Item
                      5208670)
                        The DNA profile is consistent with the DNA profile of Mr. Desantiago. Mr. Desantiago cannot be
                        excluded as the contributor of the profile. The probability of selecting an unrelated person at random
                        who could be the source of this DNA profile Is approximately 1 in 2.574 quintillion for Cau~ians, 1 .•,...
                        in 263.6 quintJIIion for Blacks, and 1 In 2.729 quintillion for Hispanics. To a reasonable d~~Of' 1 ( t-'
                                                                                                                                     1
                                                                                                                                         .-----------.-----                                                                                     •
          Laboratory Case Number                                 Agency Case Number                              Offense Date
                    ELP-1211..01637                                   12152050                                    05/31/2012

                        01-23-AA-02-AA: DNA extract of stain from black t-shlrt from Luis Soils-Gonzalez (Item BM03)
 I                        The DNA profile Is consistent with the DNA profile of Ms. Saldivar. Ms. Saldivar cannot be excluded
                          as the contributor of the profile. The probability of selecting an unrelated person at random wt1o
                          could be the source of this DNA profile Is approximately 1 in 17.77 sexttlllcn for Caucasians. 1 In
                          1. 324 septilion for Blacks, and 1 in 3.394 sextillion for Hispanics.· To a reasonable degree of
                          scientific certainty, Marysol Saldivar Is the source of this profile (excluding Identical twins).
 I                      01-25-AA-01-AA-AA: DNA extract of swab from M.uysol Saldivar's right fingernail clippings (ltam
                        JcS7)
                           The DNA profile is consistent with the DNA profile of Ms. Saldlvar. Ms. Saldivar cannot be excluded
                           as the contributor of the profile. The probability of selecting an unrelated person at random who
                         · could be the source of this DNA profile Is approximately 1 in 17.77 sextillion for Caucasians, 1 in
                           1.324 septilion for Blacks. and 1 in 3.394 sextillion for Hispanics. To a reasonable degree of
                           scientific certainty, Marysol Saldivar is the source of this profile (excluding Identical twins).
                        01-25-AB-01-AA-AA : DNA extract swabor       from      left tlngeman clippings from Marysol Saldivar
                        (Item JE57)
                           The DNA profile is consistent with the DNA profile of Ms. Saldivar. Ms. Saldivar cannot be excluded
                           as the contributor of the profile. The probability of selecting an unrelated person at random who
                           could be the source of this DNA profile is approximately 1 in 17.77 sextillion for Caucasians, 11n
                            1.324 septlllon for Blacks, and 1 in 3.394 sextillion for Hispanics. To a reasonable degree of
                           scientific certainty, Marysot Saldivar Is the source of this profile (excluding Identical twins).
                        01-28~AA~3-AA:      DNA extract of stain fro_m back of blue Jeans from Luis Soils-Gonzalez (Item
                        BM01)
                          The DNA profile Is consistent with the DNA profile of Mr. Desantiago. Mr. Desantiago cannot be
                          excluded as the contributor of the profile. The probability of selecting an unrelated person at random
                          who could be the source of this DNA profile is approximately 1 in 2.574 quintillion for Caucasians, 1
                          In 263.6 quintillion for Blacks, and 1 in 2.729 quintillion for Hispanics. To a reasonable degree of
                          scientific certainty, Eric Desantiago Is the source of this profile (excluding identical twins).
                        01-29-AA-01 : DNA extract of known blood from                   •    (agency exhibit JE82)
                          The DNA profile was used for comparison.
                        01-30-AA-01 :DNA extract of known blood card from Marysol Saldivar (agency exhibit JESS)
 I                         The DNA profile was used for comparison.
                        01·31·AA-01 : DNA extract of known blood from Eric Desantiago (agency exhibit JE98)
 I                        The DNA profile was used for comparison.
                        01-32-AA-01 : DNA extract of left buccal swab from . . . Sll.l(agency exhibit MM·A~
                           The DNA profile was used for comparison.·
                        01-34-AA-01 : DNA extract of buccal swab from Luis SoDs-Gonzalez        (agency exhibit 5210932)
                           The DNA profile was used for comparison.


                Disposition;
                   The swab from the duct tape for epithelial cells, the swab from the stain on the duct tape from kid's
                    bag With toys. the stain from the makeshift finger cast. the swab from . . right fingernail clippings,
                    and the stain from back of jeans were depleted during DNA analysis. The remaining stains and~~~~....._
                    resultlng DNA extracts will be stored to preserve the biological constituents. The bulk evlden
                    retumed to Luis Sarmiento on 8122113.




     T>OI'S D3.01. 14
     Issue Date:           April 29, 2014
      "   .... .
                                            •                                                     •
             LabOratory Case Number                                                                        Offense Date
                                                                 Agency Case Number
                        ELP-1211-01637                                 12152050                             05/3112012

                This report_ has been eleetronicaUy prepared and approved by:

                Christine Ceniceros
                Forensic Scientist IV
                Texas CPS B Paso Crime Laboratory




       T>OP!I 01.~.14
      Issue Date:          April 29, 2014




- ·~-------------------------------         ---      -------·   -------~------------------------------------- ----~-
          !'       f
                                                •                                                      •
                                        TEXAS DEPARTMENT OF PUBLIC SAFETY
                                                                       CRIME lABORATORY
                                                                        11112 Scali SJntp.on
                                                                         El Puo, TX 7U38
                                                                 Voice 818-149-41211 Ful1~13
                                                                   EJPiaoCitm.ubGdPI.tuu.aow
          S'Tl!III!HC.-                                                                                                         COiollllSIIICH
              Dt!Ol!cTOR                                                                                                   ,._ CMH!A u;cN, CHAIIt
           O...VIO--------------------                                        -·




   ELP-1211..01637                    Supplemental Forensic Biology Laboratory Report                       June 13, 2014


       22..07-AA: Black wallet from autopsy of Eric Desantiago (Item JE91)
            Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
            packaged with the evidence. No further analysis was conducted at this time.                ·
       22..08-AA : Blackberry cell phone with holster from autopsy of Ertc Deaantiago (Item JE92)
            Apparent blood was detected on cell phone holster. No stains having the appearence of blood were
            observed on the cell phone. Trace evidence was collected from the· cell phone holster. The collected
            trace evidence has been packaged with the evidence. No further analysis was conducted at this time.
       22.09 : Whits envelope from medical examiner's omce labeled pulled head hair from Eric:
                Desantiago (Item JE93)               ·
            No analysis was performed.
        22·10-AA! Brown paper bag removed flam Eric Desantiago's right hand at autopsy (Item JE98)
            Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
            packaged with the evidence. No further analysis was conducted at this time.
        22-11-AA : Brown paper bag removed from Eric Desantiago's left hand at autopsy (Item JE97)
            Apparent blood was detected. Trace evidence was conected. The collected trace evidence has been
            packaged with the evidence. No further analysis was conducted at this time.
        22~12-AA : White sheet removed from body bag at autopsy of Eric Desantiago (Item JE100)
            Apparen~ blOOd was detected. Trace evidence was collected. The collected trace evidence has been
            packaged with the evidence. No further analysis was conducted at this time.
        22·13-AA: Lip balm (Soft Ups) tram autopsy of Ertc Desantiago (Item JE101)
            Apparent blood was detected.
        22·14-AA: Purple tank top from autopsy of                   . . (Item JE73)
            Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
            packaged with the evidence. No further analysis was conducted at this time.
        22·15-AA: Purple bra from autopsy of                . . . (Item JE74)
            Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
            packaged with the evidence. No further analysis was conducted at this time.
        22·18-AA: Pink panties from autopsy of 111            . . (Item JE75)
            Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
            packaged with the evidence. No further analysis was conducted at this time.
        22·17-AA: Blue socks from autopsy of                     H.{ltem JE76)
             Nc blocd was detected. Trace evidence was collected. The collected trace evidence has been
             packaged with the evidence. No further analysis was conducted at this time.
        22-18 : White enVelope from medical examiner's office labeled pulled head hair from      Cll• • •
                . . (Item JET7)
             No analysis was performed.
        22·19-AA: Brown paper bag removed from C                   -right hand at autopsy (Item JE80)
            No stains having the appea!'iilnce of blood were observed.
        22-20-AA: Brown paper bag removed from                      . . left hand at autopsy (Item JE81)
             No blood was deteeted.
        22-21-AA : Possible duct tape adhesive from autopsy ol ~··· . . (Item JE84)
             Sample was collected for possible DNA analysis.

      !nvesUgatlve Leads and Reaulrements for Further Analysis;
          This is a preliminary report. A separate report will be issued upon completion of DNA analysis.

       PI! Position;
          Stains from items 22-()1-AA through 22..()8-AA, 22·1CI-AA through 22-16-AA and 22·21-AA :aM"""'I~
          retained to preserve biological constituent$. The remaining evidence will be retained by thi
 ,.      •   j
                                        •                                              •
~·


      ELP-1211..01637                      Supplemental Forensic Biology Laboratory Report   June 13, 2014


                 pending completion of Forensic Biology analysis.

        This report has been electronically prepared and approved by:
        Cathey L. Serrano
        Forensic Scientist Ill
        Texas DPS El Paso Crime Laboratory
          .•
                                           •                                              •
                                     TEXAS DEPARTMENT OF PUBLIC SAFETY
                                                               CRIIII!i LABORATORY
                                                               1fl12 5caUiillmpiCII                         ~.
                                                                                                            \WJ
                                                               El Palo, 'IX 79138
                                                         Volo811~12D Pu 116-848-4113

                                                          EIPaoCIIm~.~
     m\181 e. MaCRAW                                                                                             COI.Ioll88Jellj
         DlRI!crnlll                                                                                       A CYNlttA U!ClN, Cl-IAIR
      c.t.WlG.IIAKI!I\                                                                                        IWOIYI'\.OAQJ
   RC:SI!fi'T J. BODISOI, M.                                                                                   FA!n4 -IOHN80N
      CHERYLMIIELP-1211-01637                   Supplemental Forensic Biology Laboratory Report                       June 17, 2014


         No blood was detected. Trace evidence was collected. The collected trace evidence has been
         packaged with the evidence. No further analysis was conducted at this time.
    27..05-AA: Black "Angry Blrde"lheme t-ehlrt from •         -               Item MM06)
         A presumptive t.ast Indicates the presence of blood. Trace evidence was collected. The collected trace
         evidence has been packaged with the evidence. No further analysis was conducted at this time.
    27 .06-AA : Blue "Angry Blrda" theme t-shlrt from ~ -                    (Jtem MM07)
         No blood was detected. Trace evidence was collected. The collected trace evidence has been
         packaged with the evidence. No further analysis was conducted at this time.
    27.07: Envelope containing swab from inside baseball cap MM01 (Item MM..C)
         No analysis was performed beacause the item was previously analyzed.
    27-08-AA : Blue with yellow stripes polo shirt from suspect Soils-GonzaleZ (Item BM02)
          No visible bloodstains were observed. Trace evidence was collected. The collected trace evidence
         has been paCkaged with the evidence. No further analysis was conducted at this time.
    27..09·: Envelope containing swabs from pants from Soils-Gonzalez BM01 (Item BMA)
         No analysis was performed because the \tern was previously analyzed .
    . 27·10: Envelope containing IW'Ibs from,pan1B from Soils-Gonzalez BM01 (Item BMB)
          No analysis was performed because the Item was previously analyzed.
    21·11 : Envelope containing swabs from panta from Soils-Gonzalez BM01 {Item BMC}
        No analysis was performed because the item was previously analyzed.
    27·12 : Envelope containing swabs from pan1s from Salle-Gonzalez BM01 (Item BMD) ·
        No analysis was performed because the item was previously analyzed.
    27·13: Envelope containing swabs from pants from Soils-Gonzalez BM01 (ltam BME)
        No analysis was performed because the item was previously analyzed.
    27·14: Envelope containing swabs from pan1s from Soils-Gonzalez BM01 (ltam BMF}
        No analysis was performed because the Item was previously analyzed.
    27·15: Envelope containing swabs from panta from Soils-Gonzalez BM01 (\t&m BMG)
        No analysis was performed because the Item was previously analyzed.
                                                                         '
     27-16: Envelope containing swabs from left Nlke a hoe 5208670 from Sofia-Gonzalez (Item BMH)
         No analysis was performed because the Item was previously analyzed,
     27-17 :Envelope containing swabs from left Nlke shoe 6208670 from Soils-Gonzalez (Item BMI)
         No analysis was perfcrmed because the item was previously analyzed.
     27-18 : Envelope containing swabs from left Nlke shoe 6208670 from Soils-Gonzalez (Item BMJ)
         No analysis was performed because the item was previously analyzed.
     27-19 : Envelope containing swabs from left Nlke shoe 5208&70 from Soils-Gonzalez {Item BMK)
         No analysis was performed because the rtem was previOusly analyzed.
     27-20 : Envelope containing awabs from left Nlke shoe 5208670 from Soils-Gonzalez (Item BML)
         No analysis was performed because the item was previously analyzed.
     27·21 : Envelope containing swaba from left Nlka shoe 5208670 from Sella-Gonzalez (Item BMM)
         No analysis was performed because the item was previously analyzed.
     27-22: Envelope containing swabs from left Nlke shoe 6208670 from Soils-Gonzalez (Item BMN)
         No analysis was performed because the item was previously analyzed.
     27-23 : Envelope containing swabs from right Nlke shoe 5208670 from Soils-Gonzalez (Item BMO)
         No analysis waa perfcrmed because the item was previously analyzed.
     27-24 : Envelope containing swabs from right Nlke shoe 5208670 from Solis-Gon..... L~~....""·
         No analysis was performed because the item was previously analyzed.
     27-25: Envelope containing swabs from right Mike shoe 5208870 from Soils-Go


                                                                                                                   ge2of3
    .   '
            ';.·    -·
                                                                                                    •
!              ELP-1211-01637                      Supplemental Forensic Biology Laboratory Report                       June 17, 2014


                          No analysis was perfOrmed beCause the item was previously analyzed.
                    27-28: Envelope containing swabs from right Nlka.ahoe 5208670 from Soils-Gonzalez (Item BMR}
                          No analysis was perfonned because the item was previously analyzed.
                    27-27 : Envelope containing swaba from right Nlke shoe 5208670 from Soils-Gonzalez (ham SMS)
                          No analysis was performed because the item was previously analyzed.
                    27-28 : Envelope containing swabs from right Nlke shoe 5208670 from Sotls-Gonzalez (Item BMT)
                        No analysis was performed beCause the Item was previously analyzed.
                    27 ·29 : Envelope containing swabs from right Nlke shoe 5208870 from Soils-Gonzalez (Item BMU)
                          No analysis was perfonned because the item was previously analyzed.
                    27-30-AA: Ankle bracelet from Holfs autopsy (Item JE83)
                          No visible bloodstains were observed.
                    27-31-AA : Black cloth belt from Soils-Gonzalez (Item 5208673)
                        No visible bloodstains. were observed. Trace evidence was colleded. The collected trace evidence
                        has been packaged with the evidence. No further analysis was conducted at this time.
                    27-32-AA: Pantech cell phone from Soils-Gonzalez (Item ML-G2)
                        No visible bloodstains were observed.
                    27·33-AA: Btue Un cup from residence (Item JE62)
                        Samples were collected for possible DNA analysis. No visible bloodstains were observed.
                    27-34-AA: Mazola oil bottle from residence (Item JE63)
                           Samples were collected for possible DNA analysis. No visible bloodstains were observed.
                    27-35-AA: 3L Diet Coke plastic bOttle from residence (Item JE71)
                        Samples were collected for possible DNA analysis. No visible bloodstains were observed.
                    27-36-AA: Necklace with heart pendant from M. Saldivar's autopsy (Item JE52)
                         A presumptive test indicates the presence of blood. Trace evidence was collected. The collected trace
                         evidence has been packaged with the evidence. No further analysis was conducted at this time.
                     27-37 -AA : Bracelet from M. Saldivar's autopsy (Item JE53)                                         ·
                         A presumptive test indicates the presence of blood. Trace evidence was collected. The collected trace
                         evidence has been packaged with the evidence. No further analysis was conducted at this time.
                     27-38-AA: Ear rtng from M. Saldivar'& autopsy (Hem JEM)
                         A presumptive test indicates the presence of blood.
                     27-39 : Envelope containing swabs of black t-ehlrt BM03 from Soils-Gonzalez (Item BMV)
                           No analysis was performed beCause the item was previously analyzed.

                   lnvutJgatiye Lead! and Reautmments for Further Analysis;
                       A separate report will be issued upon completion of DNA at~alysis.

                   Disposition:
                         Swabs from ltems 25-01 handle, 27-33-AA, 27-34-AA, 27-35-AA; 27·36-AA, 27-37-AA, 27·38-AAand a
                         stain from item 27·05-AA will be stored to preserve the biological constituents. The remaining evidence
                         will be retained by this laboratory pending completiOn of Forensic Biology analysis.

                   This report has been electronically prepared and approved by:
                   Christine Ceniceros
                   Forensic Scientist IV
                   Texas DPS El Paso Crime Laboratory
.-       ,....
                                                         •,•

                                                                                                                  •
                                                  TEXAS DEPARTMENT OF PUBLIC SAFETY
                                                                                   CRIIE LABORATORY
                                                                                   Ulltl 8cotl8intplon
                                                                                     El.._, TX 71931
                                                                            Voice 11..._.120 Pu 91......_.11S
                                                                              1!1PIIoCI'tmiiL8lJCidll.leDS.gov
                   STIIWIIC.-                                                                                                              C:CIIoWIIIIIION
                       CIIIIc:TOR                                                                                                      A CYH1HIALEON. CIWR
                    DAVIO Q.IIAICER                                                                                                       -R.OIIR
                 ROBERT J.IICID18Q4, lA.                                                                                                  fNIM~
                   CHell'l'l.loiii:IINCI!                                                                                                 PE\oENP.IIW:II
                   Del'lnY CI!IBm)Ra                       Laboratory Case Number: ELP-1211-01637                                         AANO't~



                                                        Supplemental Forensic Slofogy Laboratory Report
                                                                            Issue Date: July 17, 2014
                    Jorge Estrada
                    El Paso Pollee Department
                    911 N Raynor ·
                    8 Paso, TX 79903
                    Agency Cue Information:                         8 Paso Pollee Department- 12152050
                    Offensalnfonnatlon:                    Homicide (SB 1292)- 0513112012- 8 Paso County
                    Suspect(a):                 SOUS-GONZALEZ. LUIS (008 0411811977)
                    Vlctim(s):                  SALDIVAR, MARYSOL (OOB 0510811978)
                                                ..... ~(DOS­
                                                DESANTIAGO, ERIC (COB 1212911969)
                    E11mlnat1on(a):              ~.-~(COB-
                    Submission lnfonnatlon:
                       23- Large Brown Box on April 01, 2014 by Estrada, Jorge VlAin Person

                    Regy!lted Analysis; Screen for biological evidence.
                     This is a supplemental Forensic Biology Report. Please refer to the most recent previous report Issued on
                     June 17, 2014 by Christine Ceniceros: A reference to other reports Ia also mentioned on that report.
                  · E!Jdeoct pucrlptlon. Results o(Analu!a and Interpretation;
                    23 : Large Brcwn Box
                     23-01-AA : "Goodness" oven mitten from kitchen elnk at crime acene (Item JE08)
                          Apparent blood was.detected. Trace evidence was collected. The coDected trace evidence has been
                          packaged with the evidence. No fUrther analysis was conduclea at this time.
                     23..02.AA : Table runner frOm crtme scene (Item JED&)
                          Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
                          packaged with the evidence. No further analysis was conducted at this time.
                     23-43-AA : Red and black checkered blanket from crime scene (Item JE091
                          Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
                          packaged with the evidence. No fUrther analysis was conducted at this lime.
                     23-04-AA : Left "Predlctlone" high heel shoe from crime scene (Hem JE11AJ
                          Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
                          packaged with the evidence. No further analysis wae conducted at this time.
                      23-05-AA : White bath towel With pink trim from crime scene (Item JE13)
                          Apparent blood was detected. Trace evidence was collected. The collected trace evidiii!!Smll!lwm
                          packaged with the evidence. No further analysis was conducted at this time. ·     ."\\l-\CT Colr
                      23-06-AB :White hand towel from crfme scene (Item JE13)                             ~..,           ~,.
                               Apparent blood was detected. Trace evidence was collected. The collected                      ~    *en. '
                               packaged with the evidence. No further analysis was conducted at this time.                 r~~                    r~>
                                                                                                                            t'"                 ."'!!::
                                            ACCR!DITI!D SV THS AIIERICAN SOCIIm' 01' CRiliE LASORATORYDIR£CTOU ·LAB .W:WPIJ!!"JI                ~
                                                                                                                                           ...
                                •                                                 •
ELP-1211.01637                     ·Supplemental Forensic Biology Laboratory Report                   , July 17,2014

       23-08-AA: "Disney" bath towel from crime aeene {ttem JE14)
           Apparent blood was detected. Trace evidence was collected. The collected trace evidence has b~
           packaged with the evidence. No.Jurtl'ler analysis was conducted at this time.
       23-07-AA: Left navy blue kidS sanda1 from crime scene (Item JE16t
           Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
           packaged with the evidence. No further analysis was conducted at this time.
       23-o8-AA : Two "Lowes" plaatlc bags stuck together from crime scene (JE18)
           Apparent blood was detected. Trace evidence was collected. The. collected trace widence   naabeen
           packaged With the eviden(:e. No further analysis was conducted at this time.
       23-oi-AA : "WWlde" pUers from crime scene (Item JE21)
           No blood was detected. Trace evidence was coUected. The collected trace evidence has been
           padcaged with the evidence. No further analysis was conducted at this time.
       23-1Q.AA : "WWnnie the Pooh" bath towel from crime scene (Item JE23)
           Apparent blood was detected. Trace evidence was collectecl. The collected trace evidence has been
           packaged with the evidence. No further analysis was conducted at this time.
       23-11-AA : Black "TN'r' t-ehlrt from crime scene (JE23A)
           Apparent blood was detected. Trace evidence was collected. The collected trace evidence has been
           packaged with the evidence. No fUrther analysis was conducted at this time. The Item was swabbed
           for potential wearer's DNA.                                                   ·
       23-12-AA : White hand towel from closet under stairs (Item JE26)
           Ap!)arent blood was detected. Trace ev\dence was collected. The collected trace evidence has been
           packaged with the evidence. No further analysis was conducted at this time.
       U-13-AA : Right "Predletlone" high heel ahoe from crime scene (JE4&)
           Apparent blood was detected. Trace evidence waa eoDected. The collected trace evidence has been
           packaged with the evidence; No further analysis was conducted at this time.

      lnveatlQatlye LaadJ and 89qulrtmenta for funtter Analy!\8;
          A separate report will be issued upon completion of DNA analysis.

      Disposition;
          Stains from items 23-01-AA to 2~08-AA, 23-06-AB and 23.1 o-AA to 2~ 13-M were retained to preserve
          biological constituents. The remalnlng evidence submitted on April 1, 2014 and the dust pan (Item MCV
          37) submitted on Aprll2, 2014 was returned to Officer Ruben Villareal on July 1, 2014.

      This report has been electronically prepared and approved by:
      Csthey l. Serrano
      Forensic Scientist
      Texas CPS El Paso Crime Laboratory _
  .;;.... .   ' J
....
                                         TEXAS DEPARTMENT OF PUBLIC SAFETY
                                                                      ~      LABClRATORY
                                                                        t1812 Scatt 8llllplon
                                                                          e Puo, TX 791!!11
                                                                                                                              L\\
                                                               VOice 91 ......120 Fax t1a..a41-4113
                                                                 I!IP.oCitmeLIIOfps.tuu.p                                     ~   CCiiDII8BICN
                                                                                                                             A. CYNTHIA U!ON, tiiAIII
                                                                                                                                 -l'lmU!S
                                                                                                                                 p~    .ICtiN80N
                                                                                                                                IIT'IMiNP. W.CH
                                              Laboratory case Number: ELP,;,1211.01837                                           RANDYW'TBOII


                                            Supplemental Forensic Biology Laboratory Report
                                                            Issue Date: September 19, 2014
               Jorge Estrada
               B Paso POllee Department
               911 N Raynor
               El Paso, TX 79903
               Agency Case Information:                 El Paso Pollee Department -12152050
               Offensalnfonnatlon:            Homicide (S81292}- 0513112012- El Paso County
               Suspect(s):          SOLIS-GONZALEZ, LUIS (008 04/1811977)
               Vlctlm(s):           SALDIVAR, MARYSOL (008 05106/1978)
                                    ..... ~(008-
                                    DESANTIAGO, ERIC (COB 1212911969}
               Ellmlnatlon(t):                  , -~(COB-) .
               Submission Information:
                    24 • l.arge Square Brown Box. on Aprll 02, 2014 by Estrada, Jorge VIA In Person
                    28 - large Brown Bag on April 02, 2014 by Estrada, Jorge VIA In Person
                    27 • Large Brown Box on April 02, 2014 by Estrada, Jorge VIA In Person

               Requesf8d Anafvsl!; Screen for biological evidence.

                This Is a supplemental Forensic Biology Report. Please refer to the most recent previous report Issued on
                July 17, 2014 by Cathey L serrano. A reference to other reports Is alao mentioned on that report.
               Eytd!nca Pascrldon. Bnult& of Analysia and lnterpntatlon:
                24 : Large Square Brown Box
                    24-01 : Safety 1st car seat from Nlesan Titan {TX:21 FVB4) (Item JE106)
                        No visible bloodstains were observed. Trace evidence was collected. The collected trace evidence
                        has been packaged with the evidence. No further anafytis was conducted at this time.
                                     \
                    24-02: Car Hat base from Nlaen Titan (TX:21FVB4) (Item JE108)
                        No visible bloodstains were observed. Trace evidence waa collected. The collected trace evidence
                        has been packaged wilh the evidence. No further analysis was conducted at this time.
                26 : Large Brown Bag
                    28.01 : Blue "Disney" comforter from residence (Item JE102)
                        Apparent blood was detected. Trace evidence was collected. The collected trace evidence has. been
                        pack~ed with the evidence. No further analysis was conducted at this time.

                27 ; large Brow~:~ Box
                    27-4Q.AA: Green stone and dlainond bracelet from residence (Item JE10)
                        Apparent blood was detected.

                                ACCIU!DITS) SY THE AMERICAII SOCIETY OF CRill! I.ABORATORY l»RECTTR1f ·LAB Al~-l!iriJ:W..cwJIJ'...J~
 .llliilillll.lllll•l•l•ll                                        cwrrsv · SSMCE • PROlECTION                                                           1 of4
_______ __ __
  ..,.:   . ·.
                    .....    ...       •I



                                                                                        •
  ... ELP-1211..01637                           forensic Biology Laboratory Report                         September 19, 2014


            27-41-AA: Motorola ''Verizon" cell phone from residence (Item JE12)
                No visible bloodstains were obselved. Samples were collected for possible DNA analysis.

             2742-AA: Glan shards from residence (Item JE19)
                No visible bloodstains were observed. Samples were collected for possible DNA analysis.

             27-43-AA: "Piantronlcs" bluetooth ear piece from residence (Item JE27)
                 No visible bloodstains were observed. Samples were collected tor possible DNA analysis. Trace
                 evidence was coDected. ·The collected trace evidence has been packaged with the evidence. No
                 further analysis was conducted at this time.

             27-44-AA: Two ptecee of white plutlc f1'om raldence (Item JE29)
                 No visible bloodstains were observed. Samples were collected for possible QNA analysis.

             27-46-AA: Samsung ''Verlzon" cell phone from realdence (Item JE31)
                 No visible bloodstains were observed. Samples were collected for possible DNA analysis.

             27-46-AA : Red blanket from residence (Item JE33)
                 No blood waa detected. Samples were collected for possible DNA analysis. There were no Indications
                 of semen. Trace evidence was collected. The collected trace evidence has been packaged with the
                 evidence. No further analysis was conducted at this time.

             27-47 -AA : "Track" back pack with mfscollaneous Items behind rock wall of residence (Item JE3S)
                 No visible bloodstains weN observed. Samples were collected fer possible DNA analysis. Traee
                 evidence was collected. The collected trace evidence has been packaged with the evidence. No
                 further analysis was conducted at· this time.
             27-47-AA-01 :Yellow safety vest from baCk pack behind rock wall of residence (Item JE35)
                 No visible bloodstains were observed. Samples were collected for possible DNA analysis. Trace
                 evidence was collected. The collected trace evklence has been packaged with the evidence. No
                 further analysis was conducted at this time.
             27-47-AA.02: Right leather glove from back pack behind rock wall of residence (Item JE36)
                  No visible bloOdstalns were observed. Samples were collected for possible DNA analysis. Trace
                 evidence was cotleeted. The collected trace evidence ~ been packaged with the evidence. No
                 further analysis was conducted at this time.
             27-47-AA-43 : Sunglasaes from back pack behind rock wall of rasldence (Item JE36)
                 No visible bloodstains were observed. Samples were collected for possible DNA analysis.

             27-47-AA.Q4: Flashlight rrOm back pack behind rock wall of residence (Item JE36)
                 No visible bloodstains were observed. Samples were collected for possible DNA analysis.

             '/:1-47-AA.OS : Hand brace from back pack behind rock wall of reeldence (Item JE36)
                   No visible b~talns were observed. Samples were collec:led for possible DNA analysis. Trace
                   evidence was coltected. The collected trace evidence has been packaged with the evidence. No
                   further analysis was conducted at tills tli'ne.




                 27-47-AA.OI :Two Husky brand screwdrivers from back pack behind rock wall of resl
    ..,.   '
               .
                                        •                                                   •
'   ,. ELP·1211-G1137                              Forensic Biology Laboratory Report                         September 19, 2014


                       JE36)
                    No visible btoodstains wtn observed. Samples were collected for possible DNA analysis.

               27-41-AA : Silver-tone cross pendant from residence (Item JE40)
                   Apparent blood was detected.

               27-49-AA: Sliver necklace from reeldence (Item JE41)
                   Apparent blood was detected.

               27-60-AA : Sltver ear ring from residence (Item JE43)
                   No visible bloodstains were observed. Samples were collected for possible DNA analysis. Trace
                   evidence was colleded. The collectsd trace evidence has been packaged with the evidence. No
                  .further analysfs was conducted at this time.

               27-61-AA: Glass shards from residence fltem JE37)
                   No visible bloodslalns were obSerVed. samples were collected for possible DNA anaiY9ls.

               27 -62-AA : "Piston Cup" back pack with ctotttlng and toy from Nlasan lltan (TX:21FVB4) (Item
                        JEt03)
                   No visible bloodatalna were observed. Samples were collected for possible DNA analysis. Trace
                   evidence was collected. The collected trace evidence has been packaged with the evtdence. No
                   further analysis was conducted at this time.
               27-62-AA-01: Black "Cars" t-ehlrt from back pack from Nlsaan Titan (TX:21FVB4) (Item JE103)
                   No visible bloodstains were observed. Samples were collected fot possible ONA analysis. Trace
                   evidence wa cdlected. The collected trace evidence has been packaged with the evidence. No
                   further analysis was conducted at this time.
                27-62-AA.02 :Gray ehort8 from back pack from NilAn Titan (TX:21FVB4) (Item JE1031
                    No visible bloodstains were observed. Samples were c:ollec:led for possible DNA analysis. Trace
                   ·evidence waa colleeted. The collected trace evldem:e haa been packaged with the evidence. No
                    further analysis was conducted at this lime.
                2.7-62·AA.03: "Toy Storyn underwear from back pack from Nlsaan Titan tTX:21fVB4) (Item JE~03)
                    No visible bloodstains were cbservec:1. Samples were c::olleded for possible DNA analysis.· Trace
                    evidence was collected. The collected trace evidence has been packaged with the evidellCe. No
                    further analysis was conducted at this time;
                27-62-AA-04 : Pair of black social from back pack from Nlaaan lltan (TX:21 FVB4) (Item JE103)
                    No visible blOOdStains were observed. Samples were eallected for possible DNA analysis. Trace
                    evidence was coftected. The coUected trace evidence has been packaged with the evidence. No
                    further analysis was conducted at this time.

                27-12-AA-06: Toy figurine from back paek from Nlnan Titan (TX:21FVB4) (Item JE103)
                    No visible bloodstains were ob5erved. Sample& w«e QOIIected for.posslble DNA analysis.


           lnye!tlaatlve Leads lad Reaulrements for FyrtherAnalq!J;
               A separate report will be Issued upon completion of DNA analysis.

               QJepceltlon;
                   A portion of Item 26-01 along with swabblngs flom items 27-40.AAto 27-47-AA, 27-47-
                   27-47-M-08, 27-47-AA-08, 27-48-M to 27·52-AA. and 27·52·AA-Q1 to 27·52-AA-06 wil
,;~   ... ,    ·.
                                                                                                •
 '"' ELP-1211-01837.                                  Fort~nelc   Biology Laboratory Report                       September 19,2014

                    preserve the biological constituents. We are unable to retain the remaining evidence In our vault. Please
                    make arrangements to pick up this evidence as soon ae possible.


              This report has been electronically prepared and approved by:
              Christine Ceniceros
              Forensic Scientist IV
              Texas DPS El Paso Crime Laboratory